Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 1 of 159 PageID: 135
                                                                                  1


       1                     UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
       2
           __________________________
       3
           ERNEST W. HINSON, JR.,             CIVIL NUMBER:
       4
                Plaintiff,                    3:18-cv-00870-BRM-LHG
       5
                v.                            TRIAL (VOLUME I)
       6
           UNITED STATES OF AMERICA,          Pages 1 - 159
       7
                Defendant.
       8   ____________________________

       9
                                 Frank R. Lautenberg
      10               United States Post Office and Courthouse
                                2 Federal Square 07101
      11                          Tuesday, October 29, 2019
                                 Commencing at 9:30 a.m.
      12

      13
           B E F O R E:                 THE HONORABLE BRIAN R. MARTINOTTI,
      14                                UNITED STATES DISTRICT JUDGE

      15

      16

      17

      18

      19

      20                       Megan McKay-Soule, RMR, CRR
                                  Official Court Reporter
      21                          megansoule430@gmail.com
                                      (215)779-6437
      22
             Proceedings recorded by mechanical stenography; transcript
      23             produced by computer-aided transcription.

      24
      25




              Proceedings recorded by mechanical stenography;
                           District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 2 of 159 PageID: 136
                             United States District Court                         2


       1   A P P E A R A N C E S:

       2
                FRIEDMAN, JAMES & BUCHSBAUM LLP
       3        BY: BERNARD D. FRIEDMAN, ESQUIRE
                BY: ANDREW V. BUCHSBAUM, ESQUIRE
       4        21 Kilmer Drive, Building 2, Suite G
                Morganville, New Jersey 07751
       5        (212) 233-9385
                bfriedman@friedmanjames.com
       6        abuchsbaum@friedmanjames.com
                For the Plaintiff
       7
                UNITED STATES DEPARTMENT OF JUSTICE
       8        BY: JOSHUA HUNT JOSEPH, ESQUIRE
                     THOMAS MACKINNON BROWN, ESQUIRE
       9        175 North Street, NE, 8th Floor
                Washington, DC 20002
      10        (202) 460-6577
                joshua.h.joseph@usdoj.gov
      11        For the Defendant

      12

      13   A L S O    P R E S E N T:

      14        Ernest W. Hinson, Jr., Plaintiff
                Olive Eisdorfer, Paralegal, USDOJ
      15        Trina F. Crosby, Paralegal, USDOJ

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




              Proceedings recorded by mechanical stenography;
                           District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 3 of 159 PageID: 137
                             United States District Court                         3


       1                                 I N D E X

       2   EXAMINATIONS                                                PAGE

       3
            ERNEST W. HINSON, JR.                                         5
       4        DIRECT EXAMINATION BY MR. BUCHSBAUM                       6
                CROSS-EXAMINATION BY MR. JOSEPH                          58
       5
            KENNETH FISHER                                               79
       6        DIRECT EXAMINATION BY MR. BUCHSBAUM                      79
                CROSS-EXAMINATION BY MR. BROWN                          106
       7        REDIRECT EXAMINATION BY MR. BUCHSBAUM                   136

       8                              E X H I B I T S

       9   Exhibit No.            Description                          Page

      10           Plaintiff's   Exhibit 20                              8
                   Plaintiff's   Exhibit 34                             26
      11           Plaintiff's   Exhibit 27                             26
                   Plaintiff's   Exhibit 20                             27
      12           Defendant's   Exhibit 1                              27
                   Plaintiff's   Exhibit 2                              30
      13           Plaintiff's   Exhibit 4                              35
                   Plaintiff's   Exhibit 12                             39
      14           Plaintiff's   Exhibit 13                             39
                   Plaintiff's   Exhibit 7                              40
      15           Plaintiff's   Exhibit 8                              41
                   Plaintiff's   Exhibit 15                             41
      16           Plaintiff's   Exhibit 16                             42
                   Plaintiff's   Exhibit 17                             42
      17           Plaintiff's   Exhibit 18                             42
                   Plaintiff's   Exhibit 14                             44
      18           Plaintiff's   Exhibit 21                             46
                   Plaintiff's   Exhibit 19                             46
      19           Plaintiff's   Exhibit 20                             46
                   Plaintiff's   Exhibit 36                             51
      20           Plaintiff's   Exhibit 25                             56
                   Plaintiff's   Exhibit 1                              58
      21           Defendant's   Exhibit 22                             71
                   Plaintiff's   Exhibit 31                            105
      22           Defendant's   Exhibits 10, 21, 6, 7,                105
                   9, and 11
      23           Plaintiff's   Exhibit 22                            138
                   Defendant's   Exhibit 15                            138
      24           Plaintiff's   Exhibits 23 and 24                    139
      25




              Proceedings recorded by mechanical stenography;
                           District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 4 of 159 PageID: 138
                             United States District Court                         4


       1               (PROCEEDINGS held in open court before The Honorable

       2   BRIAN R. MARTINOTTI, United States District Judge, on October

       3   29, 2019, at 9:30 a.m.)

       4               THE COURT:    Good morning everyone.    Appearances for

       5   the record, please.

       6               MR. BUCHSBAUM:   Good morning, Your Honor.      Andrew

       7   Buchsbaum, Friedman, James & Buchsbaum for the plaintiff,

       8   Ernest W. Hinson, Junior.

       9               MR. JOSEPH:   Joshua Joseph for the United States of

      10   America.

      11               MR. BROWN:    Good morning, Your Honor.    Thomas Brown

      12   for the United States.

      13               MS. CROSBY:   Trina Crosby for the United States.

      14               MS. EISDORFER:   Olive Eisdorfer, United States.

      15               THE COURT:    Welcome.   You may be seated.

      16               Before we get started, I'd first like to welcome

      17   everyone to the District of New Jersey, Newark vicinage.

      18               I commend both counsel for their well thought out

      19   preparation.    The Court has reviewed the trial briefs, the

      20   pretrial, all the exhibits, and the very thorough, thought out

      21   legal arguments set forth therein, and I have a very good

      22   handle on the nature of the lawsuit, the claims, liability,

      23   and the alleged damages sustained by the plaintiff.

      24               This is a bench trial, as we've discussed in

      25   chambers.    That being said, for purposes of the client that's




              Proceedings recorded by mechanical stenography;
                           District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 5 of 159 PageID: 139
                             United States District Court                              5


       1   here, rest assured your lawyer would be certainly more

       2   animated and entertaining, I would say, if there were a jury

       3   here.   There is not, so I asked him to be more efficient than

       4   he otherwise would have been, understanding that the Court is

       5   the finder of fact.

       6              So that being said, rest assured he is prepared.            He

       7   has aggressively, yet civilly, represented your interests, and

       8   I'm confident he will maintain that way throughout the trial.

       9              To the government, thank you for your submissions.

      10   Understanding everyone has a position, this is not personal,

      11   sir.    It's just their position and your lawyer's position

      12   can't come together.      Maybe it will as the trial progresses.

      13              That being said, I understand that opening statements

      14   have been waived.

      15              MR. BUCHSBAUM:    That's correct, Your Honor.

      16              THE COURT:   Okay.

      17              Call your witness.

      18              MR. BUCHSBAUM:    Plaintiff calls Earnest W. Hinson,

      19   Junior.

      20   (ERNEST W. HINSON, JR., HAVING BEEN DULY SWORN/AFFIRMED,

      21   TESTIFIED AS FOLLOWS:)

      22              THE DEPUTY COURT CLERK:     State your name.

      23              THE WITNESS:    Ernest William Hinson, Junior.

      24              THE COURT:   Thank you, sir.    You may be seated.

      25              Counsel, you may proceed.




              Proceedings recorded by mechanical stenography;
                           District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 6 of 159 PageID: 140
                             HINSON - DIRECT - BUCHSBAUM                          6


       1                 MR. BUCHSBAUM:   Thank you, Your Honor.

       2   (DIRECT EXAMINATION OF ERNEST W. HINSON, JR. BY MR.

       3   BUCHSBAUM:)

       4   Q.     Good morning, Mr. Hinson.

       5   A.     Good morning.

       6   Q.     Try and keep your voice up, speak into that microphone.

       7                 What is your date of birth, sir?

       8   A.     October the 12th, 1953.

       9   Q.     Are you left-hand or right-hand dominant?

      10   A.     Right hand.

      11   Q.     Where were you born?

      12   A.     Bronx, New York City.

      13   Q.     Where did you grow up?

      14   A.     Bronx, New York City.

      15   Q.     Are you married?

      16   A.     Yes.

      17   Q.     Tell us your educational background.      Did you go to high

      18   school?

      19   A.     Yes, I went to high school.

      20   Q.     Did you complete high school?

      21   A.     No.

      22   Q.     When did you stop high school?

      23   A.     I believe in the 10th grade.

      24   Q.     Okay.    Why did you stop in the 10th grade?     What did you

      25   do?




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 7 of 159 PageID: 141
                             HINSON - DIRECT - BUCHSBAUM                          7


       1   A.    I went in the U.S. Navy at that time.

       2   Q.    And what rank did you achieve in the Navy?

       3   A.    I was E-2 in the Navy.

       4   Q.    E-2 is one step above an E-1?

       5   A.    Yes.

       6   Q.    How long were you in the Navy?

       7   A.    Three years.

       8   Q.    Were you honorably discharged?

       9   A.    Yes.

      10   Q.    When did you first go to sea as a merchant mariner?

      11   A.    In 1997 -- 1977.    I'm sorry.

      12   Q.    Okay.    And can you explain to the Court how one gets a

      13   job on a merchant vessel, United States merchant vessel?

      14   A.    Well, I was in the Navy, and I had sea time while I was

      15   in the Navy.    I was on what they call an unwrapped tanker.

      16   That refuels ships out at sea.      And because of my sea time, I

      17   was eligible enough to go to the Coast Guard and get merchant

      18   mariner's documents.

      19   Q.    In order to get a merchant mariner's document, do you

      20   have to pass certain physical tests, meet certain

      21   requirements?

      22   A.    Yes.

      23   Q.    Okay.    What type of ships did you work on in your career?

      24   A.    In my career I worked on Military Sealift Command.         I

      25   worked on unwrapped -- what they call unwrapped tankers.          They




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 8 of 159 PageID: 142
                             HINSON - DIRECT - BUCHSBAUM                           8


       1   refuel aircraft carriers and destroyers out at sea.          I worked

       2   on missile carriers.      I worked on a ship called the Vanguard

       3   who tracked missiles from Cape Canaveral.        I worked on a -- I

       4   believe a survey ship, the Hartness, and I believe the Wilks.

       5   And they do surveys in the Indian Ocean.        And then Egypt.

       6   Q.    You mentioned a merchant mariner's document.        I'm going

       7   to put up on the screen what we've marked as Exhibit 20, which

       8   I'll move into evidence.

       9                MR. BUCHSBAUM:   I don't think there's any real

      10   dispute about admissibility, Your Honor.

      11                THE COURT:   Okay.

      12                MR. BUCHSBAUM:   For the record, Exhibit 20 is going

      13   to be Mr. Hinson's merchant mariner's document.

      14   (Plaintiff's Exhibit 20 in evidence.)

      15   BY MR. BUCHSBAUM:

      16   Q.    Do you see that, Mr. Hinson?

      17   A.    Yes.

      18   Q.    Is that what is known as a merchant mariner's document,

      19   or as it says, a merchant mariner credential?

      20   A.    Yes.

      21   Q.    Is that what's required to work on a United States

      22   merchant vessel?

      23   A.    Yes.

      24   Q.    Is this your current merchant mariner's document?

      25   A.    Yes.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 9 of 159 PageID: 143
                             HINSON - DIRECT - BUCHSBAUM                          9


       1   Q.    Is it valid through 2020?

       2   A.    Yes.

       3   Q.    Okay.

       4                When you worked for -- you've worked on various

       5   ships.   When you were assigned to a vessel, does the employer

       6   usually require a pre-employment physical?

       7   A.    Yes.

       8   Q.    All right.    Where have you sailed in your career?

       9   A.    All around the world.     I've been around the world about

      10   two and a half times, you know, in the Indian Ocean, Pacific,

      11   Atlantic.

      12   Q.    Did you like sailing?

      13   A.    Yes.

      14   Q.    Now, can you explain to the Court the three departments

      15   that are on merchant vessels?

      16   A.    You have the steward department, which are cooks,

      17   stewards, room stewards, utility guys that clean the ships.

      18   You have the deck department, which is basically all ordinary

      19   seaman and able-bodied seaman.      Those guys are helmsmen on

      20   board the ship.     And the deck department.

      21                Then you have the engine department where you have

      22   different ratings in the engine department.        The lowest rating

      23   is the wiper.     He cleans up in the engine room.

      24   Q.    You've sailed most of your career as a member of the

      25   engine department; is that right?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 10 of 159 PageID: 144
                              HINSON - DIRECT - BUCHSBAUM                        10


       1   A.    Yes.

       2   Q.    You sit here in a suit today.      Do you a wear suit when

       3   you're on the vessel?

       4   A.    No, you wear jumpers.

       5   Q.    Jumpsuit, coveralls?

       6   A.    Yeah.    Coveralls, long sleeve.

       7   Q.    All right.

       8                On the date of this incident that we're here for

       9   today, you were serving in what rating?

      10   A.    I was rated second assistant engineer.

      11   Q.    Can you tell the Court how you moved up, like we call it,

      12   up through the hawse pipe on the vessel to the rating of

      13   second assistant engineer?      What did you start as?

      14   A.    I started as a dishwasher in the steward department.

      15   Then I worked my way up into the engine department as the

      16   wiper, an oiler, a fireman, and I took all the license tests.

      17   And I sailed in those positions with the Coast Guard, and I

      18   worked my way up the hawse pipe and got a third assistant

      19   engineers license.

      20   Q.    Okay.

      21                Can you explain to the Court what a ship's engine

      22   room looks like?     It's not like a car engine.      What does it

      23   look like?

      24   A.    It's like a power plant.      You know, you got a big console

      25   there with all kinds of controls and lights and alarm systems.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 11 of 159 PageID: 145
                              HINSON - DIRECT - BUCHSBAUM                        11


       1   You got the main propulsion system.       You got the electrical

       2   system.    You got the auxiliary system and you got the

       3   miscellaneous systems in one big control room.

       4   Q.    Can you estimate for us the height of an engine room,

       5   say, on a 946 vessel like the Denebola and the Antares were?

       6   A.    I would say anywhere between seven and eight stories from

       7   the bottom all the way up to the stack.

       8   Q.    What's the approximate horsepower of something like the

       9   Denebola or the Antares?

      10   A.    The Denebola, it had what they call twin propellers.          So

      11   you had -- basically you have six engines in there, and it's

      12   about 120,000 horsepowers.

      13   Q.    Okay.

      14                The Denebola and the Antares were steam powered,

      15   correct?

      16   A.    That's correct.

      17   Q.    Do you have any expertise in steam-powered vessels?

      18   A.    Yes.    Most of my career was on steam-powered vessels, a

      19   lot of it.

      20   Q.    Okay.

      21                Can you explain to us what type of work a marine

      22   engineer such as yourself does?

      23   A.    Well, when you out at sea you stand watch.        You stand

      24   four hours on, eight hours off.       You are down in the engine

      25   room monitoring equipment down there.        You might have to




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 12 of 159 PageID: 146
                              HINSON - DIRECT - BUCHSBAUM                        12


       1   monitor the propulsion section where that the bridge might

       2   call down.      You might have to do a speed change, either go up

       3   or go down, and all that's the responsibility of the engineer

       4   on watch.

       5   Q.      Okay.   Do you need to use tools when you're doing this

       6   work?

       7   A.      Yes.

       8   Q.      What type of tools do you use?

       9   A.      Well, basically I use all the tools -- I mean, any tool

      10   that you can think of:     Hammers, wrenches, crescent wrenches,

      11   big hammers.     You know, I would have to take you to Home Depot

      12   and point out where all the tools at we use on board a ship.

      13   Wrenches, open-end wrenches.

      14   Q.      How big are some of these wrenches?

      15   A.      Anywhere between two, three, four, five inches.

      16   Q.      What do you use the wrenches for?

      17   A.      Well, we have what you call flanges.     It's two pipes

      18   coming together, and you have bolts on these pipes.          And being

      19   as though these bolts been there so long, you might have to

      20   change the gasket that's inside there because it might blow,

      21   or something like that.      You know, you have steam leaking out

      22   of it.    You got the bust those bolts loose, those nuts.

      23   Q.      Do you need a wrench to crack open a valve?

      24   A.      Yes.

      25   Q.      How much weight do you have to lift when you're working




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 13 of 159 PageID: 147
                              HINSON - DIRECT - BUCHSBAUM                        13


       1   in the engine room?

       2   A.      Can you repeat that question.

       3   Q.      How much weight on an average day or an average trip

       4   would you have to lift while you're working in the engine

       5   room?

       6   A.      That varies.    I mean, you might have to bring a pump up

       7   to the machine shop using chainsaws and slings, you know, or a

       8   motor you might have to take up to the electrical shop and --

       9   and change the bearings on it.       So it's various weight, you

      10   know, anywhere between 150, 200, 300 pounds.

      11   Q.      There's a machine shop on the vessel?

      12   A.      Yes.

      13   Q.      It's an electrical shop?

      14   A.      Yes.

      15   Q.      Is it fair to say that you've sailed continuously from

      16   1976 up until the date of this accident?

      17   A.      Yes.

      18   Q.      Have you worked at all since the date of the accident?

      19   A.      No.

      20   Q.      All right.

      21                  Now, if you're unable to do your job while you're on

      22   a vessel, is there someone who can do your job for you?

      23   A.      No.

      24   Q.      Why is that?

      25   A.      Because they won't accept you.    If you're not capable of




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 14 of 159 PageID: 148
                              HINSON - DIRECT - BUCHSBAUM                        14


       1   handling wrenches or lifting things up, you know, you're not

       2   going to get -- company won't accept you, you know.

       3   Q.    For example, you can't get a wiper to do all your duties?

       4   A.    No.    No.

       5   Q.    Do you live on board the ship?

       6   A.    Yes.

       7   Q.    All your meals, you eat on the ship?

       8   A.    Yes.

       9   Q.    Can you leave the ship whenever you want when you're

      10   assigned to a ship?

      11   A.    No.    Only time you can leave is when you're off duty and

      12   you're required to come back.

      13   Q.    Or if you get a medical clearance to leave, right?

      14   A.    Yes.

      15   Q.    Do you have to do drills when you're on board a vessel?

      16   A.    Yes.   We have fire drills.     We have terrorist drills,

      17   terrorist operations and stuff like that.

      18   Q.    What is a fire drill?

      19   A.    A fire drill is when you have a fire on board the ship

      20   and you're required to go to what they call your fire station,

      21   which is on the station bill listed on all ships.

      22   Q.    Did you do life boat drills as well?

      23   A.    Yes.

      24   Q.    Just explain briefly what that is.

      25   A.    A life boat drill is basically going to your life boat




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 15 of 159 PageID: 149
                              HINSON - DIRECT - BUCHSBAUM                        15


       1   station, lowering the life boat.       In some instances you get

       2   inside it and you move away from the ship, if the ship is

       3   either at dock or anchored out.

       4   Q.    In your experience, have you sailed in heavy weather?

       5   A.    Yes, sir.

       6   Q.    Can you describe what that's like?

       7   A.    It's so heavy, you know, I mean, the seas are so rough

       8   that, you know, you have to put your life jacket under your

       9   mattress in order to sleep, do you know what I mean?          Because

      10   it's rolling or either pitching too high, too much.

      11   Q.    What is the highest waves you've ever sailed in?

      12   A.    I'd say about 12, 14 feet, you know.

      13   Q.    Have you ever sued anyone before?

      14   A.    No.

      15   Q.    Have you ever been sued before?

      16   A.    No.

      17   Q.    All right.

      18                Are you -- were you a union member?

      19   A.    Yes.

      20   Q.    What union were you a member of?

      21   A.    American Maritime Officers Union.

      22   Q.    As a member of that union, were you provided with certain

      23   benefits?

      24   A.    Yes.

      25   Q.    Can you describe some of those benefits?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 16 of 159 PageID: 150
                              HINSON - DIRECT - BUCHSBAUM                        16


       1   A.    Medical benefits, 401(k), retirement benefits.

       2   Q.    Vacation pay?

       3   A.    Vacation pay.

       4   Q.    Generally what's that?

       5   A.    Well, basically if you take a contract with the union,

       6   120 days on board the ship, that's your contract.         It all

       7   depends what ship you are on.      You get vacation pay.      You

       8   might get 25, 26 days or day-for-day vacation.

       9   Q.    So that's basically money in your pocket, right?

      10   A.    Yes.

      11   Q.    You get a 1099 or some other document indicating what

      12   your vacation pay was at the end of the year, right?

      13   A.    Right.

      14   Q.    Do you wear glasses?

      15   A.    Yes.

      16   Q.    How is your vision with the glasses on?

      17   A.    Good.

      18   Q.    20/20?

      19   A.    Yeah.

      20   Q.    Were you wearing glasses at the time of the incident?

      21   A.    Yes, I was.

      22   Q.    Do you have high blood pressure?

      23   A.    Yes.

      24   Q.    Is it controlled?

      25   A.    Yes, it's controlled.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 17 of 159 PageID: 151
                              HINSON - DIRECT - BUCHSBAUM                        17


       1   Q.    Do you take medication?

       2   A.    Yes.

       3   Q.    You've been diagnosed with Hep C.       Is that resolved or

       4   controlled?

       5   A.    That's resolved.

       6   Q.    Let's talk a little bit about the Denebola and the

       7   Antares.     Okay.

       8                They were docked side by side, right?

       9   A.    That's correct.

      10   Q.    I put up on the screen what's been marked as Defendant's

      11   Exhibit 1.     Do you see that, Mr. Hinson?

      12   A.    Yes.

      13   Q.    And that's at the Locust Point Marine Terminal,

      14   Baltimore, Maryland, right?

      15   A.    Correct.

      16   Q.    And that's where the Antares and the Denebola were docked

      17   when you signed on, right?

      18   A.    Yes.

      19   Q.    Are you able to tell which ship is which?

      20   A.    If I'm not mistaken, the Antares is the one closest to

      21   the dock.

      22   Q.    Okay.

      23                Now, they've been described as sister ships.      Are

      24   they identical in every respect?

      25   A.    No.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 18 of 159 PageID: 152
                              HINSON - DIRECT - BUCHSBAUM                        18


       1   Q.    Do you see the helicopter pads on the deck?

       2   A.    Yes.

       3   Q.    Can you circle those with your finger?        Let's see if it

       4   works on the screen.     Are the helicopter pads identical on the

       5   two ships?

       6   A.    No.

       7   Q.    What's the difference?     Just describe for the record what

       8   the difference is.

       9   A.    The markings in the middle, they are different.         And

      10   where they painted the lines, it's different.

      11   Q.    All right.    Were there other -- even though these ships

      12   were sister ships, were there other differences between the

      13   two ships?

      14   A.    Oh, yeah.    You can't make every ship exact identical.

      15   It's no way you can do that.      You know, there's going to be a

      16   change somewhere.

      17   Q.    Did the two ships have different builders, do you know?

      18   A.    I believe so.

      19   Q.    Okay.

      20                And they were refitted at some time.     Do you know if

      21   they had the same refitting outfit do the refitting?

      22   A.    I don't think so because they was in different shipyards.

      23   Q.    Okay.

      24                Now, you were first assigned to the Antares, it looks

      25   like, in February of 2016; correct?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 19 of 159 PageID: 153
                              HINSON - DIRECT - BUCHSBAUM                        19


       1   A.    That's correct.

       2   Q.    I've put up on the screen what we've marked as

       3   Exhibit-27.     Do you see that, Mr. Hinson?

       4   A.    Yes.

       5   Q.    And this was produced by defendants -- or defendant.

       6                It looks like the first day on the Antares was

       7   February 22nd of 2016.       Does that seem about right?

       8   A.    Yeah.    I think so.

       9   Q.    Okay.

      10                If we scroll through this document, it looks like you

      11   served on the Antares from February 22nd to March 6th.          And

      12   then from March 7th to March 20th.       And then from April 4th to

      13   April 17th, April 18th to May 1st, May 16th to May 29th.          Do

      14   you see that?

      15   A.    Correct.

      16   Q.    Okay.

      17                Now, you were assigned to the Antares as second

      18   assistant engineer?

      19   A.    Right.

      20   Q.    And at some point you were ordered to board the Denebola?

      21   A.    That's correct.

      22   Q.    Who gave that you order?

      23   A.    Chief Engineer.    Both chief engineers on the Antares and

      24   on the Denebola, they made an agreement.

      25   Q.    Why were you told to go on board the Denebola?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 20 of 159 PageID: 154
                              HINSON - DIRECT - BUCHSBAUM                        20


       1   A.      Because I got experience as a steamship engineer.

       2   Q.      What were you instructed to do on board the Denebola?

       3   A.      Help them light off the plant.    Bring the plant up to

       4   steam pressure.

       5   Q.      Describe for the Court what the light-off procedure

       6   involves.

       7   A.      Well, you got a ship that's coal, you know, so basically

       8   what you have to do, you have to light the ship off with

       9   diesel fuel in the furnace, and that required putting a torch

      10   in the furnace until that diesel fuel catch on fire.

      11               Once you got a fire in the furnace, then you

      12   basically just let it -- leave it in there for like 10, 15

      13   minutes, then shut it off.      You keep doing that for a couple

      14   of hours to warm the furnace up, warm everything up at the

      15   time.

      16   Q.      What's the purpose of doing that?

      17   A.      So you don't crack any tools and you don't mess with the

      18   refractory in the furnace.

      19   Q.      How big is this furnace?

      20   A.      I'd say from here all the way down from this part of the

      21   jury box to that.     Or even more and over some.

      22               THE COURT:   When you say "this part of the jury box,"

      23   you're referring to the corner closest to the witness stand?

      24               THE WITNESS:   The corner close to the --

      25               THE COURT:   To where you're sitting.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 21 of 159 PageID: 155
                              HINSON - DIRECT - BUCHSBAUM                        21


       1               THE WITNESS:   -- to the window, yeah, up until about

       2   where this young lady is sitting.

       3               THE COURT:   Okay.

       4               THE WITNESS:   And then it goes back to where the end

       5   of the jury box is.

       6               THE COURT:   So it would be where Megan is sitting,

       7   and it goes back to the jury box.       So basically the length of

       8   the entire jury box pushed out maybe about five feet, four

       9   feet.

      10               THE WITNESS:   Right.

      11               THE COURT:   Is that fair, counsel?

      12               MR. BUCHSBAUM:   That's fair.

      13               THE COURT:   Thank you.

      14   BY MR. BUCHSBAUM:

      15   Q.      When were you first told to board the Denebola?

      16   A.      I believe on the date of the --

      17   Q.      Let me show you -- let's go back to Exhibit-27 and look

      18   at this page, which is denominated U.S. 01212.

      19               Does that refresh your recollection as to the first

      20   day that you were sent over to the Denebola to help with the

      21   light-off duties?

      22   A.      Yes, it is.

      23   Q.      Okay.   What day is that?

      24   A.      That's on May the 23rd.

      25   Q.      Now, we know that your accident occurred when you were




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 22 of 159 PageID: 156
                              HINSON - DIRECT - BUCHSBAUM                        22


       1   leaving a certain room on board the Denebola.         On May 23rd,

       2   had you been in that room?

       3   A.    No.

       4   Q.    What did you do on May 23rd?

       5   A.    Well, I helped.

       6   Q.    On the Denebola?

       7   A.    I helped them light off the ship, and we was opening and

       8   closing valves and we was getting -- putting steam on the

       9   propulsion system to roll over the engines, you know.          And I

      10   mentioned to the -- to the engineer that he needs to test the

      11   boilers while everything was up and running.

      12   Q.    Was there a second assistant engineer assigned to the

      13   Denebola?

      14   A.    Yes, it was.

      15   Q.    Who was that?

      16   A.    It was Craig Merrick, I believe.

      17   Q.    Craig Meredith, I think his name is?

      18   A.    Yes.

      19   Q.    What was your understanding of Mr. Meredith's experience

      20   lighting off a steam-powered vessel such as the Denebola?

      21   A.    He had no experience.

      22   Q.    Is that why you were called over to help?

      23   A.    Yes.

      24   Q.    How much experience had you had in lighting off steam

      25   vessels?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 23 of 159 PageID: 157
                              HINSON - DIRECT - BUCHSBAUM                        23


       1   A.    Maybe about 25 years.

       2   Q.    Okay.

       3   A.    You know.

       4   Q.    All right.

       5                All right.   Let's go to May 24th, which is, everybody

       6   I think agrees, the date of the incident.        You were sent back

       7   over to the Denebola from the Antares?

       8   A.    Yes.

       9   Q.    And at some point you entered -- we'll call it "the

      10   room," right?

      11   A.    Whatever they call it.

      12   Q.    All right.

      13   A.    I'm not too sure what it is.

      14   Q.    All right.

      15                Let me try and pull up a picture of what that room

      16   looked like.     It wasn't taken on the date of the accident.        It

      17   was taken some time after just to get a general idea of what

      18   the room looked like.

      19                I put up on the screen Exhibit-34.     Is this a fair

      20   and accurate representation generally of what that room looked

      21   like on the date May 24th, 2016?

      22   A.    I believe so.

      23   Q.    What is that room used for?

      24   A.    Carrying junk.      I mean, there's nothing really in there.

      25   Q.    Is there another room on the Denebola and the Antares




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 24 of 159 PageID: 158
                              HINSON - DIRECT - BUCHSBAUM                        24


       1   which has controls and other things?

       2   A.      No.   There's no control in that room right there.

       3   Q.      All right.   But are there other rooms where main controls

       4   for the engines are located?

       5   A.      No.

       6   Q.      Okay.   What was in that room?   What do you see in that

       7   room?

       8   A.      Really just boxes and junk.    I don't see anything that's

       9   -- that you can use.      I mean, I don't know what's in there.

      10   Q.      At some point on May 24th you went into that room,

      11   correct?

      12   A.      Yes, yes.

      13   Q.      What do you want to call that room?     Just so we can stop

      14   calling it "the room."

      15   A.      Uh --

      16   Q.      Somebody has called it the log office.      Is that what you

      17   would call it?

      18   A.      No.   I don't know what you call it, you know.

      19   Q.      I'm going to keep calling it "the room," okay?

      20   A.      It's just a room, you know.

      21   Q.      Okay.

      22                 Why did you go into the room?

      23   A.      Well, the second engineer, Craig Meredith, didn't have no

      24   experience in testing high pressure boilers.         He never did it

      25   in his whole life.      They bumped him up from a third engineer




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 25 of 159 PageID: 159
                              HINSON - DIRECT - BUCHSBAUM                        25


       1   to a second engineer, and I had to show him how to test the

       2   boiler water.

       3   Q.      How do you test the boiler water?

       4   A.      Well, there's a chart and there's -- you have to get a

       5   sample of the boiler water itself off the boilers.          So it goes

       6   through a cooler to cool it down so it doesn't flash into

       7   steam, and you get a sample from there.        And then there's

       8   different chemicals that you have to use to find out whether

       9   you have -- if the boiler got chlorine in it, the pH of the

      10   boiler, the hardness of the boiler, whether, you know, it's a

      11   lot of chemicals that you have to use to treat these boilers.

      12   Q.      And why did you go into that room?     What were you looking

      13   for?

      14   A.      I was looking for chemicals that he said that was in the

      15   room.    So I asked him, well, where's your chemicals at?

      16   Because we looked at his chemical testing stand.         He had

      17   nothing in there.       So I said, well, where are your chemicals?

      18   Well, let me check this room right here.

      19   Q.      And you went into the room?

      20   A.      And I went into the room.

      21   Q.      Okay.

      22                  And that was the first time you were in that room on

      23   board the Denebola, correct?

      24   A.      Yes.

      25   Q.      All right.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 26 of 159 PageID: 160
                              HINSON - DIRECT - BUCHSBAUM                        26


       1               MR. BUCHSBAUM:   Judge, just for the record, can we

       2   move Exhibit-34 into evidence as well as Exhibit-27?

       3               THE COURT:    So 34 is the picture of, quote, "the

       4   room."

       5               MR. BUCHSBAUM:   Right.

       6               THE COURT:    Any objection to Exhibit-34 coming into

       7   evidence?

       8               MR. JOSEPH:   No objection.

       9               THE COURT:    Okay.

      10               MR. BUCHSBAUM:   Exhibit-27.

      11               THE COURT:    What are we going to make this?     P-1 in

      12   evidence.

      13               MR. BUCHSBAUM:   We've premarked it, Judge, as P-34.

      14               THE COURT:    Okay.   So P-34 is in evidence.    Is it

      15   P-34 or J-34 or --

      16               MR. BUCHSBAUM:   We're just calling it, I guess, P-34.

      17               THE COURT:    So P-34 is in evidence.    That is the

      18   picture of, quote, "the room," and that's without objection.

      19   (Plaintiff's Exhibit P-34 in evidence.)

      20               MR. BUCHSBAUM:   And also 27, P-27, which are the time

      21   sheets.

      22               THE COURT:    Any objection to P-27?

      23               MR. JOSEPH:   No objection, Your Honor.

      24               THE COURT:    So P-27 is now in evidence.

      25   (Plaintiff's Exhibit P-27 in evidence.)




               Proceedings recorded by mechanical stenography;
                            District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 27 of 159 PageID: 161
                              HINSON - DIRECT - BUCHSBAUM                        27


       1             THE COURT:    Without objection.     That's the time

       2   sheets.

       3             MR. BUCHSBAUM:     As well as P-20, which is the

       4   merchant mariner's document.

       5             THE COURT:    P-20.   Any objection?

       6             MR. JOSEPH:    No.    No, objection Your Honor.

       7             THE COURT:    P-20 is the merchant mariner document

       8   with the photo of the plaintiff.

       9   (Plaintiff's Exhibit P-20 in evidence.)

      10             MR. BUCHSBAUM:     Also D-1, which is the photo of the

      11   two vessels side by side.

      12             THE COURT:    Any objection?

      13             MR. JOSEPH:    No objection, Your Honor.

      14             THE COURT:    D-1 is now in evidence.      Those are the

      15   photos of the two vessels.

      16   (Defendant's Exhibit 1 in evidence.)

      17             THE COURT:    Okay.

      18             MR. BUCHSBAUM:     All right.

      19   BY MR. BUCHSBAUM:

      20   Q.    Let's re-set the scene.     You're in the room looking for

      21   the chemicals.    What happened next when you were in the room?

      22   A.    While we was in the room, we had two unlicensed personnel

      23   at the control boards.

      24   Q.    Where's the control boards?

      25   A.    The control is right on the same level, but that's where




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 28 of 159 PageID: 162
                              HINSON - DIRECT - BUCHSBAUM                        28


       1   -- where all the controls are.

       2   Q.    Not in the room, but somewhere else?

       3   A.    No.   Nowhere near the room.

       4   Q.    All right.

       5   A.    You know, and I went in there to help him look for

       6   chemicals for the boiler so we can test it.

       7   Q.    At some point, did an alarm go off?

       8   A.    Yeah.   An alarm went off --

       9   Q.    Let me stop you there.     Can you describe -- how does the

      10   -- is it an audible alarm?      Is it a visual alarm?

      11   A.    It's an audible alarm.

      12   Q.    What's the significance, if any, of an alarm on a vessel

      13   such as the Denebola?

      14   A.    Well, any vessel you have to acknowledge that alarm and

      15   you have to go to the console itself and make sure you know

      16   what alarm went off on what piece of equipment.         And you have

      17   to acknowledge it.     That's part of Coast Guard federal rules

      18   and regulations.

      19   Q.    Was there any heightened significance of the alarm?         Was

      20   there anything going on on the ship that made it a --

      21   A.    We have -- we had the whole steam plant up and running,

      22   and we was only on one generator.       We couldn't -- we couldn't

      23   get the other generator up and running, so the whole load of

      24   the ship was on that one generator.

      25   Q.    So what's a possible outcome of an alarm given that




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 29 of 159 PageID: 163
                              HINSON - DIRECT - BUCHSBAUM                        29


       1   circumstance?

       2   A.      Well, if it's on the generator you have to act and find

       3   out what's going on with the generator.          Are the lights going

       4   to go off?       Everything shuts down.

       5   Q.      What do you mean everything shuts down?       What does that

       6   mean?

       7   A.      That means you black out the whole ship once you lose the

       8   generator.

       9   Q.      So what did you do once you heard the alarm?

      10   A.      Well, I went to answer that alarm, and all of a sudden I

      11   find myself on the deck.

      12   Q.      All right.

      13                  I'm showing what we've marked as P-2.      Is this a fair

      14   and accurate representation of what the doorway and sill in

      15   the room on the Denebola looked like at the time of your

      16   accident?

      17   A.      Yes.

      18                  MR. BUCHSBAUM:   Your Honor, I move into evidence P-2.

      19                  THE COURT:    Any objection?

      20                  MR. JOSEPH:    No objection, Your Honor.

      21                  THE COURT:    Just for the Court's purpose, is this

      22   looking from the room out or out into the room?           Do you

      23   understand what I'm saying?

      24                  THE WITNESS:   This is looking out from the room.

      25                  THE COURT:    Okay.   So you're standing in the room




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 30 of 159 PageID: 164
                              HINSON - DIRECT - BUCHSBAUM                        30


       1   looking out into -- looking out toward the top of the picture,

       2   for lack of a better word, correct?

       3              THE WITNESS:   That is correct.

       4              THE COURT:    Okay.

       5   (Plaintiff's Exhibit P-2 in evidence.)

       6   BY MR. BUCHSBAUM:

       7   Q.    And what caused you -- strike it.

       8              Did you trip and fall?

       9   A.    Well, when I went out the room I thought the white part

      10   was the lip and -- and the rest was deck red, you know.

      11   Q.    So what caused you to fall?

      12   A.    I fell off of that white part right there.

      13   Q.    Okay.   You've marked on the exhibit P-2 a white portion

      14   of sill; is that right?

      15   A.    That's correct.

      16              THE COURT:    Is the still also referred to as the

      17   coaming?

      18              MR. BUCHSBAUM:    Yes.

      19              THE COURT:    Is it?   Can we agree to that?

      20              MR. JOSEPH:    Yes.

      21              MR. BROWN:    Your Honor, I think you're going to hear

      22   sill, coaming, and threshold interchangeably.         And I don't

      23   think there's any disagreement that these all refer to what

      24   you're seeing in this picture.

      25              MR. BUCHSBAUM:    I've heard lip as well.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 31 of 159 PageID: 165
                              HINSON - DIRECT - BUCHSBAUM                        31


       1             THE COURT:    Lip or lick?

       2             MR. BUCHSBAUM:     L-I-P, like Peter.

       3             THE WITNESS:    In some instances they call it a fish

       4   plate.

       5             THE COURT:    What do they call it?

       6             THE WITNESS:    Fish plate.

       7             THE COURT:    Plate.

       8             MR. BUCHSBAUM:     Okay.

       9   BY MR. BUCHSBAUM:

      10   Q.    Describe how you fell.     Body position.

      11   A.    Well, when I -- when I was coming out of the room I heard

      12   the alarm, and my foot, I guess, tripped up on the white part

      13   of that -- that sill there and I fell and I hit the deck.

      14   Q.    All right.

      15             Did you experience -- tell us how you felt after you

      16   hit the deck.

      17   A.    I was in much pain.

      18   Q.    Where was the pain located?

      19   A.    It was located in my arm up here by my triceps.

      20   Q.    Indicating the right arm, right?

      21   A.    Right arm.

      22   Q.    All right.

      23             Do you remember approximately what time this was?

      24   A.    Between 2:30 and 3:00.

      25   Q.    All right.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 32 of 159 PageID: 166
                              HINSON - DIRECT - BUCHSBAUM                        32


       1                Now, in your experience, since sailing on vessels

       2   since approximately 1976, are these sills, lips, coamings,

       3   whatever you want to call it, similar to Exhibit-2, are they

       4   painted any different color?

       5   A.    Yes, they are.

       6   Q.    What color?

       7   A.    They usually paint it safety yellow and black.

       8   Q.    Now --

       9   A.    With black stripes.

      10   Q.    Let's talk about the Antares.      Was there a similar room

      11   on the Antares where you were primarily assigned?

      12   A.    Similar room, yes.

      13   Q.    Do you remember what the sill looked like on the Antares?

      14   A.    No, I don't remember that.

      15   Q.    All right.    Let me show you what's been marked as P-4,

      16   which is part of defendant's expert's report.         And do you see

      17   where the cursor, the little cross is located?

      18   A.    Yes.

      19   Q.    That's been represented by the defendant's expert to be

      20   the sill on the Antares.      Do you see that?

      21   A.    Yes.

      22   Q.    Was that the condition and color of the sill on the

      23   Antares on and before the date of your accident on the

      24   Denebola?

      25   A.    Yes.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 33 of 159 PageID: 167
                              HINSON - DIRECT - BUCHSBAUM                        33


       1   Q.      All right.

       2                 THE COURT:    Just again for the record, this is P-4.

       3   There are two pictures on P-4.          The cursor is on the left --

       4                 MR. BUCHSBAUM:    It's the right.

       5                 THE COURT:    I thought it's the little arrow.   Wait a

       6   minute.       Go ahead.    I saw what I thought was the cursor.     I'm

       7   sorry.    That is the right.         On the right side indicating

       8   between three and four, it's on, it looks like, a ruler or

       9   a --

      10                 MR. BUCHSBAUM:    It's figure 4, bottom right photo.

      11                 THE COURT:    Right.

      12                 MR. BUCHSBAUM:    All right.

      13   BY MR. BUCHSBAUM:

      14   Q.      Who, if anyone, witnessed your accident?

      15   A.      Craig Meredith.

      16   Q.      Had you ever had any prior injuries to your right arm?

      17   A.      No.

      18   Q.      Did you ever have any injuries to your right triceps

      19   tendon in your right arm?

      20   A.      No.

      21   Q.      Did you ever have any injuries to any tendon in your

      22   body?

      23   A.      No.

      24   Q.      All right.

      25                 Was your arm -- your right arm swollen?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 34 of 159 PageID: 168
                              HINSON - DIRECT - BUCHSBAUM                        34


       1   A.    Yes.

       2   Q.    Did anyone come to your assistance?

       3   A.    Yes.    Once I came out of the room, once I got up and I

       4   went to the control operating section and I told the Chief

       5   Engineer.     Because we was shutting down the plant, and I

       6   couldn't close any of the valves and it was hurting so much.

       7   I when I took -- I had this guy help me take off my jumper and

       8   I seen that my arm was all bloated up.

       9   Q.    Was there a medical officer on board the Denebola?

      10   A.    Yes.

      11   Q.    Who was that?

      12   A.    I believe that was Mike Ryan.

      13   Q.    Rawlins.

      14   A.    Rawlins.

      15   Q.    R-A-W-L-I-N-S, I think is the correct spelling.

      16                What, if anything, did Mr. Rawlins tell you to do?

      17   A.    Well, he filled out an accident report, and I took a

      18   urine sample and he -- he set up some papers so I can go to

      19   the hospital.

      20   Q.    What was the result of the urine sample?

      21   A.    Negative.

      22   Q.    Okay.

      23                And did you go to the hospital on May 24th, 2016?

      24   A.    Yes, I went to the hospital.

      25   Q.    How did you get to the hospital?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 35 of 159 PageID: 169
                              HINSON - DIRECT - BUCHSBAUM                        35


       1   A.    The chief mate on the Antares drove me there.

       2   Q.    You had a car down there.       You drove from Freehold down

       3   to the ship?

       4   A.    Yes, I did.

       5   Q.    Why didn't you take your car to the hospital?

       6   A.    My arm was killing me.     I couldn't drive.     Not in the

       7   condition like that.

       8              MR. BUCHSBAUM:    Your Honor, I would move Exhibit 4,

       9   P-4 into evidence.

      10              THE COURT:    Any objection?

      11              MR. JOSEPH:   No objection, Your Honor.

      12              THE COURT:    So P-4 is in evidence without objection.

      13   (Plaintiff's Exhibit P-4 in evidence.)

      14              THE COURT:    Just for the record, P-4 has two photos

      15   on it.   The one on the right is the Denebola.        The one on the

      16   -- I'm sorry.    The one on the right -- wait a minute.

      17              MR. BUCHSBAUM:    Bottom right.

      18              THE COURT:    Four photos on P-4.    Bottom right is the

      19   Antares.   Left is the Denebola.      What's on top?    Just because

      20   it's all going to be in.      Okay.   All right.

      21              MR. BUCHSBAUM:    Okay.    Just so we're clear, the one

      22   on the left of the Denebola at the bottom is after it was

      23   painted.

      24              THE COURT:    The Denebola is on the left.

      25              MR. BUCHSBAUM:    After it was repainted.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 36 of 159 PageID: 170
                              HINSON - DIRECT - BUCHSBAUM                        36


       1                THE COURT:   Correct.    Because he's already

       2   authenticated in another document that it was red and white on

       3   top, I guess, right.

       4                MR. BUCHSBAUM:   Okay.

       5                THE COURT:   Any exceptions, comments, counsel?

       6                MR. BROWN:   No, Your Honor.

       7                THE COURT:   Okay.

       8   BY MR. BUCHSBAUM:

       9   Q.    You mentioned some paperwork that was completed in order

      10   for you to go to the hospital.        I'm showing you what's been

      11   marked as P-13.     Is it something known as a Masters Report or

      12   Masters Certificate?

      13   A.    Yes.    On our ships it's like that.

      14   Q.    That's what you need to leave the ship, and you present

      15   it to the hospital when you go for medical treatment?

      16   A.    That's correct.

      17   Q.    This was completed on May 24th, 2016, correct?

      18   A.    That's correct.

      19   Q.    All right.    And it was signed -- it looks like it was

      20   blacked out, but the notation C, slash, E, it looks like Chief

      21   Engineer at the bottom, right?

      22   A.    Yeah.

      23   Q.    And that's what you need to bring to the hospital --

      24   A.    That's correct.

      25   Q.    -- so they'll treat you?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 37 of 159 PageID: 171
                              HINSON - DIRECT - BUCHSBAUM                        37


       1   A.    Right.

       2   Q.    Okay.

       3                And did you go to the hospital on May 24th, 2016?

       4   A.    I went to the emergency room.

       5   Q.    What did they do for you?

       6   A.    Well, basically they didn't do anything.        They just gave

       7   me some, I believe, Motrins and told me to ice it down because

       8   it's just a bruise.

       9   Q.    Okay.    They told you it was just a bruise?

      10   A.    Yes.

      11   Q.    Did you go back to the ship?

      12   A.    Yes.

      13   Q.    Okay.    On May 24th of 2016, did you complete an accident

      14   report?    And I will try to find it and pull it up.        Okay.

      15   I've put on the screen what we've marked as P-12.         Okay.     Is

      16   that your -- well, it's blacked out, but would that have been

      17   your signature below the name "Ernest Hinson?"

      18   A.    Yes.

      19   Q.    The date was May 25th, 2016?

      20   A.    That's correct.

      21   Q.    And that's your handwriting?      Can you identify the

      22   handwriting?     There's some preprinted typed stuff.

      23   A.    I believe the handwriting was the chief mate, Mike

      24   Rawlins.

      25   Q.    He was the chief mate on the Denebola?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 38 of 159 PageID: 172
                              HINSON - DIRECT - BUCHSBAUM                        38


       1   A.    Right.

       2   Q.    Can you read into the record what he wrote where the

       3   cursor is pointed?

       4   A.    "Deck area.    There was no safety yellow on the lip."

       5   Q.    Okay.    And there's some typed information on P-12.       Can

       6   you just read what that says?

       7   A.    "While responding to alarm on the first level of the

       8   engine room, I tripped on the lip on the deck outside the

       9   engineering office and fell on my right elbow."

      10   Q.    Okay.    And it lists the witness as Craig Meredith,

      11   correct?

      12   A.    That's correct.

      13   Q.    Okay.

      14               And just -- you were doing the following in this

      15   typewritten -- what?

      16   A.    While on the Denebola -- while on duty during the

      17   Denebola light-off, I was in the process of looking for test

      18   chemicals.

      19   Q.    Okay.

      20               And who typed the information that's typed?

      21   A.    I believe it was Mike Rawlins.

      22   Q.    Was it you?

      23   A.    No.    It was the chief mate on there.

      24   Q.    All right.    And what's listed on Exhibit 12, is that the

      25   fair and accurate -- is there anything that's incorrect or




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 39 of 159 PageID: 173
                              HINSON - DIRECT - BUCHSBAUM                        39


       1   needs to be changed?

       2   A.     No.

       3   Q.     Okay.

       4                MR. BUCHSBAUM:   I move Exhibit 12 into evidence, Your

       5   Honor.

       6                THE COURT:    No objection?

       7                MR. JOSEPH:   No objection, Your Honor.

       8                THE COURT:    P-12 into evidence.

       9   (Plaintiff's Exhibit P-12 in evidence.)

      10                MR. BUCHSBAUM:   Also Exhibit 13, which is the Masters

      11   Certificate, I move into that into evidence as well.

      12                THE COURT:    Any objection?

      13                MR. JOSEPH:   No objection, Your Honor.

      14                THE COURT:    P-13 in evidence.

      15   (Plaintiff's Exhibit P-13 in evidence.)

      16                THE COURT:    Just, counsel, as an aside, before you

      17   leave after every trial day, please meet with Lissette to make

      18   sure we have all the evidence properly marked and properly

      19   secured just as a matter of housekeeping because I'm going to,

      20   hopefully, remember, but if I don't, thank you.

      21   BY MR. BUCHSBAUM:

      22   Q.     Is there a medical log that's kept on board vessels?

      23   A.     Yes, it is.

      24   Q.     Exhibit-7 I'm putting up on the screen is the medical

      25   log.   Is the medical log an official ship's document?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 40 of 159 PageID: 174
                              HINSON - DIRECT - BUCHSBAUM                        40


       1   A.    Yes.    It goes in the medical log and it goes in -- in the

       2   deck U.S. Coast Guard logbook.

       3   Q.    All right.    It's hard to read, but Exhibit-7, there's a

       4   notation that on -- I can't even read it.        Let's make it

       5   bigger.   On May 24th, 2016, it says, "Fall on right elbow

       6   while on duty in engine room.       Sent ashore to local hospital

       7   for treatment."     Do you see that?

       8   A.    Yes.

       9                MR. BUCHSBAUM:   Move Exhibit-7 into evidence.

      10                MR. JOSEPH:   No objection, Your Honor.

      11                THE COURT:    Thank you.   P-7.

      12   (Plaintiff's Exhibit P-7 in evidence.)

      13   BY MR. BUCHSBAUM:

      14   Q.    There's a deck log that's kept on every vessel, correct?

      15   A.    That's correct.

      16   Q.    And I'm pulling up as P-8 the deck log from the Denebola

      17   from May 24th, 2016.       And there's a notation at the bottom,

      18   which I'll just read into the record, 14:30, quote, "Antares

      19   second assistant engineer Ernest Hinson, while working aboard

      20   the SS Denebola assisting with the light-off, suffered an

      21   injury to his right elbow.       He was taken to a local hospital

      22   for examination and treatment and declared FFD, which means

      23   fit for duty.     No breathalyzer given due to rushing him to

      24   hospital, but urine test was given," close quote.

      25                Move Exhibit-8 into evidence.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 41 of 159 PageID: 175
                              HINSON - DIRECT - BUCHSBAUM                        41


       1             THE COURT:    Any objection?

       2             MR. JOSEPH:    No objection, Your Honor.

       3             THE COURT:    P-8 in evidence.

       4   (Plaintiff's Exhibit P-8 in evidence.)

       5             BY MR. BUCHSBAUM:     Just for the record, there were

       6   certain other forms that were completed.        I'm putting up P-15

       7   on the screen, which is captioned Report of Investigation of

       8   Serious Illness or Injury, which has already been stipulated

       9   pursuant to a request for admission that this is a business

      10   record.   It was completed some time after Mr. Hinson was off

      11   the vessel on August 30th, 2016, but I -- I move that into

      12   evidence as well.

      13             MR. JOSEPH:    No objection, Your Honor.

      14             MR. BUCHSBAUM:     Just for the record, in the section

      15   Condition of Accident Scene at time of the Investigation is

      16   handwritten, quote, "Door lip in question did not have safety

      17   yellow," close quote.

      18             THE COURT:    P-15 is in evidence.     The record should

      19   reflect counsel reading the evidence into the record or the

      20   portion thereof.

      21   (Plaintiff's Exhibit P-15 in evidence.)

      22             MR. BUCHSBAUM:     Just to try to go through this

      23   quickly, Exhibit-16 is a statement of witness, which has also

      24   been agreed as a business record from Craig Meredith, the

      25   second assistant engineer on the Denebola.        And I move that




               Proceedings recorded by mechanical stenography;
                            District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 42 of 159 PageID: 176
                              HINSON - DIRECT - BUCHSBAUM                        42


       1   into evidence as well.

       2               MR. JOSEPH:   No objection, Your Honor.

       3               THE COURT:    P16, Mr. Meredith's statement is now in

       4   evidence.

       5   (Plaintiff's P-16 in evidence.)

       6               MR. BUCHSBAUM:   Exhibit-17 is a statement of

       7   non-witnesses to Mr. Hinson's incident, which has also been

       8   stipulated as or agreed to as a business record, which lists

       9   individuals who did not witness the incident, and I move

      10   Exhibit-17 into evidence.

      11               THE COURT:    Any objection?

      12               MR. JOSEPH:   No objection.

      13               THE COURT:    P-17 in evidence.

      14   (Plaintiff's Exhibit P-17 in evidence.)

      15               MR. BUCHSBAUM:   Exhibit-18 is a United States Coast

      16   Guard form 2692, which was completed and also has been agreed

      17   as a business record, and I move Exhibit-18 into evidence.

      18               THE COURT:    Any objection?

      19               MR. JOSEPH:   No objection.

      20               THE COURT:    Thank you.   P-18 in evidence.

      21   (Plaintiff's Exhibit P-18 in evidence.)

      22   BY MR. BUCHSBAUM:

      23   Q.    Were you able to do your job on the Denebola after

      24   returning from the hospital on May 24th, 2016?

      25   A.    Not really.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 43 of 159 PageID: 177
                              HINSON - DIRECT - BUCHSBAUM                        43


       1   Q.      Why?

       2   A.      Well, I needed help.

       3   Q.      Why?

       4   A.      To carry things around and -- it just hurt too much, you

       5   know.

       6   Q.      All right.

       7                  June 20th, 2016, did you go back for medical

       8   treatment?

       9   A.      Yes, I did.

      10   Q.      Between May 24th and June 20th, did you have any other

      11   accidents?

      12   A.      No.

      13   Q.      All right.

      14                  Let's go to Exhibit-14.

      15                  Second page of Exhibit-14, which I have up on the

      16   screen, is this another Masters Certificate?

      17   A.      Yes, it is.

      18   Q.      And that's dated June 20th, 2016, right?

      19   A.      Yes.

      20   Q.      And you took this to get medical attention, right?

      21   A.      Yes.

      22   Q.      And this was related to what?

      23   A.      My fall on the ship.

      24   Q.      On May 24th?

      25   A.      Right.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 44 of 159 PageID: 178
                              HINSON - DIRECT - BUCHSBAUM                        44


       1   Q.    All right.

       2                And did you go to the doctor?

       3   A.    Yes, I did.

       4   Q.    Okay.    And what were you told?

       5   A.    That I needed MRI.

       6                MR. BUCHSBAUM:   Move Exhibit 14 into evidence.

       7                THE COURT:    Any objection?

       8                MR. JOSEPH:   No objection, Your Honor.

       9                THE COURT:    P-14 is in evidence.

      10   (Plaintiff's Exhibit P-14 in evidence.)

      11   BY MR. BUCHSBAUM:

      12   Q.    Did you get the MRI?

      13   A.    Yes, I did.

      14   Q.    Where was that MRI taken?

      15   A.    That was at MedStar Harbor.

      16   Q.    Was it down in Baltimore, somewhere near Baltimore?

      17   A.    Yes.

      18   Q.    Okay.

      19                Did they send to you an orthopedist down in Baltimore

      20   as well?

      21   A.    Yes.

      22   Q.    Do you remember his name?

      23   A.    I can't think of his name offhand.

      24   Q.    Is it Jeffrey Mayer, M-A-Y-E-R?

      25   A.    Mayer, yeah.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 45 of 159 PageID: 179
                              HINSON - DIRECT - BUCHSBAUM                        45


       1   Q.    Did he review the MRI with you?

       2   A.    Yes, he did.

       3   Q.    What did the MRI show?

       4   A.    It showed that I had torn triceps.

       5   Q.    Triceps tendon?

       6   A.    Tendon.

       7   Q.    Okay.

       8             MR. BUCHSBAUM:     I put up on the screen Exhibit-21,

       9   which is the MRI report of Mr. Hinson's right elbow, which was

      10   taken June 29th, 2016.

      11   BY MR. BUCHSBAUM:

      12   Q.    Mr. Hinson, is this the report of the MRI that was

      13   conducted?

      14   A.    Yes, it is.

      15   Q.    And can you read what it says where the cursor is,

      16   "triceps"?

      17   A.    The distal triceps tendon is torn and reacted --

      18   Q.    Retracted.

      19   A.    -- retracted slightly from the incision.

      20   Q.    Insertion.

      21   A.    Insertion on the --

      22   Q.    Olecranon.

      23   A.    Olecranon.

      24   Q.    I'll read the rest of it.      It's a lot of medical

      25   terminology.    "The tendonness gap is approximately 2.7




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 46 of 159 PageID: 180
                              HINSON - DIRECT - BUCHSBAUM                        46


       1   centimeters.    There is edema at its expected insertion.        In

       2   addition, there is edema within the muscle more proximally."

       3             What did Dr. Mayer say to you as a result of the MRI?

       4   A.    He said that I would need -- I would need surgery to

       5   repair it.

       6   Q.    All right.

       7             MR. BUCHSBAUM:     I move Exhibit-21 into evidence.

       8             MR. JOSEPH:    No objection.

       9             THE COURT:    Exhibit-21, the MRI report, is in

      10   evidence without objection.

      11   (Plaintiff's Exhibit P-21 in evidence.)

      12             MR. BUCHSBAUM:     And I move Exhibit-19, which are the

      13   hospital records, into evidence as well.

      14             THE COURT:    Any objection?

      15             MR. JOSEPH:    No objection.

      16             THE COURT:    Was that 19?

      17             MR. BUCHSBAUM:     Yes, Your Honor, P-19.

      18             THE COURT:    P-19, hospital records.

      19   (Plaintiff's Exhibit P-19 in evidence.)

      20             MR. BUCHSBAUM:     And I move P-20, which are Dr.

      21   Mayer's records into evidence as well.

      22             THE COURT:    Any objection?

      23             MR. JOSEPH:    No objection.

      24             THE COURT:    P-20 Dr. Mayer's records.

      25   (Plaintiff's Exhibit P-20 in evidence.)




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 47 of 159 PageID: 181
                              HINSON - DIRECT - BUCHSBAUM                        47


       1                MR. BUCHSBAUM:   Going back to Exhibit-14.

       2   BY MR. BUCHSBAUM:

       3   Q.    Were you given the first page, which I have up on the

       4   screen?     On July 6th, 2016, were you given another Masters

       5   Certificate?

       6   A.    Yes.

       7   Q.    And were you told to leave the ship, go home and get

       8   further surgical consult?

       9   A.    Yes.

      10   Q.    All right.

      11                Did you ever return to either the Antares or the

      12   Denebola after July 6th?

      13   A.    No.

      14   Q.    So July 6th you left the ship, went home to Freehold?

      15   A.    Right.

      16   Q.    All right.

      17                And eventually you came under the care of Dr.

      18   Sclafani, S-C-L-A-F-A-N-I?

      19   A.    Sclafani.

      20   Q.    How did you find Dr. Sclafani?

      21   A.    I believe the doctor in -- at Baltimore recommended I go

      22   to an orthopedic institution of New Jersey, I think, or either

      23   I looked it up through my insurance.        I'm not too sure.

      24   Q.    Had you ever treated with Dr. Sclafani before?

      25   A.    Never.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 48 of 159 PageID: 182
                              HINSON - DIRECT - BUCHSBAUM                        48


       1   Q.    What did Dr. Sclafani tell you?

       2   A.    He told me that I needed surgery.

       3   Q.    All right.

       4             And did you have surgery on August 3rd, 2016?

       5   A.    Yes, I did.

       6   Q.    All right.

       7             So July 6th, when you left the shift, you were unfit

       8   for duty, correct?

       9   A.    That's correct.

      10   Q.    All right.

      11             Tell us your understanding of what the surgery was

      12   that you had on August 3rd, 2016.

      13   A.    Well, my understanding that I asked him, you know, would

      14   I be able to, you know, would my arm be okay.

      15   Q.    Tell us what you think the surgery was.        Was anything put

      16   into your elbow?

      17   A.    Oh, yeah, yeah, it was -- it was stitches.        I had staples

      18   in my elbow all the way down in my triceps all the way down.

      19   Stitches and I got permanent stitches in my arm.

      20   Q.    All right.

      21             How did you feel after that surgery?

      22   A.    I didn't feel better, that's for sure, you know.

      23   Q.    Were you in pain?

      24   A.    I was in a whole lot of pain.      Still am in pain.

      25   Q.    All right.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 49 of 159 PageID: 183
                              HINSON - DIRECT - BUCHSBAUM                        49


       1               Were you given any type of devices or slings after

       2   the surgery?

       3   A.    I was given casts on my arm, on there, and with a sling.

       4   Then I believe after that they took the cast off.

       5   Q.    All right.

       6               Eventually did you start physical therapy?

       7   A.    Yes, I did.

       8   Q.    All right.    It looks like physical therapy went from

       9   September 13th, 2016 through January 12th, 2018; is that your

      10   recollection?

      11   A.    Yes, that's correct.

      12               THE COURT:   2018?

      13               MR. BUCHSBAUM:   Yes.   January 12, 2018.

      14   BY MR. BUCHSBAUM:

      15   Q.    Did you diligently attend physical therapy?

      16   A.    Every time I went there, yes, I go -- I went there.

      17   Q.    What did they do at physical therapy?

      18   A.    Well, they -- they worked my elbow and did some massage

      19   on it, you know, I lift very light, light weight, you know,

      20   just keep it from stiffening up.       And that's about it.

      21   Q.    All right.    Did you continue to follow up with Dr.

      22   Sclafani?

      23   A.    Yes, I did.

      24   Q.    Did he give you any limitations on the amount of weight

      25   you could lift with that right arm?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 50 of 159 PageID: 184
                              HINSON - DIRECT - BUCHSBAUM                        50


       1   A.      Yes, he did.

       2   Q.      What were those limitations?

       3   A.      Ten pounds.

       4   Q.      All right.

       5                  Have you been back to work at all since May 24th,

       6   2016?

       7   A.      No.

       8   Q.      All right.

       9                  Do you have any limitations in the right arm now?      If

      10   so, can you please describe for the Court?

      11   A.      Yes.    I can't use tools.     I can't do the things that I

      12   used to do at home, pick up things, carry things, pull things,

      13   you know, because I'm limited to how much weight I can put on

      14   my arm.

      15   Q.      All right.

      16                  You're familiar with the Coast Guard standards to

      17   obtain a merchant mariner's document as far as physical

      18   requirements?

      19   A.      A little bit.

      20                  MR. BUCHSBAUM:   Let me pull it up on the screen.

      21   It's not marked as an exhibit, Your Honor, but I would ask the

      22   Court to take judicial notice of the Coast Guard requirements.

      23                  THE COURT:   Are you going to put it up?

      24                  MR. BUCHSBAUM:   Yep.

      25                  THE COURT:   Any objection to this?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 51 of 159 PageID: 185
                              HINSON - DIRECT - BUCHSBAUM                        51


       1             MR. JOSEPH:    Can we see it?

       2             MR. BUCHSBAUM:     Yeah.

       3             MR. JOSEPH:    Your Honor, the United States has no

       4   objection to the document itself being admitted into evidence.

       5   The document speaks for itself.       In terms of judicial notice

       6   of the document, I'm not sure there's any need for that --

       7             THE COURT:    Okay.

       8             MR. JOSEPH:    -- since the document is speaking for

       9   itself.

      10             THE COURT:    So we need to mark this as something.

      11             MR. BUCHSBAUM:     Let's call it P-36.

      12             THE COURT:    P-36, for the record, is coming into

      13   evidence without objection.      And if plaintiff's counsel could

      14   just proffer what P-36 represents.

      15   (Plaintiff's Exhibit P-36 in evidence.)

      16             MR. BUCHSBAUM:     Yes.    P-36 is a portion of the

      17   instructions for a renewal of merchant mariner's document, and

      18   it can be obtained online.      I can read the whole --

      19             THE COURT:    Well, no.     It's Section 8, which is

      20   Demonstration of Physical Ability.

      21             MR. BUCHSBAUM:     Right.

      22             THE COURT:    Okay.

      23             MR. BUCHSBAUM:     Okay.

      24   BY MR. BUCHSBAUM:

      25   Q.    Mr. Hinson, one of the requirements states:        Examiner




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 52 of 159 PageID: 186
                              HINSON - DIRECT - BUCHSBAUM                        52


       1   should be satisfied that the applicant is able, without

       2   assistance, to lift at least 40 pounds.        Lift at least a

       3   40-pound 18.1 kilogram load off the ground, and to carry,

       4   push, or pull the same load.

       5               In your current condition, are you able to do that?

       6   A.    No.

       7   Q.    All right.

       8               Another requirement is that you are able, without

       9   assistance, to grasp, lift, and manipulate various common

      10   shipboard tools.     Are you able to do that?

      11   A.    No.

      12   Q.    Another requirement is able, without assistance, to pull

      13   an uncharged one-and-a-half inch diameter 50-foot fire hose

      14   with nozzle to full extension and to lift a charged

      15   one-and-a-half inch diameter fire hose to fire fighting

      16   positions.

      17               In your current condition, are you able to do that?

      18   A.    No.

      19   Q.    Another requirement is able, without assistance, to climb

      20   up and down vertical ladders and stairways.

      21               In your current condition, are you able to do that?

      22   A.    No.

      23               MR. JOSEPH:   The United States just has an objection

      24   to the continued use of the word "requirement" to this

      25   document.    This is simply a questionnaire that the individual




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 53 of 159 PageID: 187
                              HINSON - DIRECT - BUCHSBAUM                        53


       1   takes to the examiner.       There's nothing in here that's a

       2   requirement.    It's simply a questionnaire, and the United

       3   States would like to clarify that for the record.

       4               MR. BUCHSBAUM:    Your Honor, it does use the word

       5   "necessary."

       6               THE COURT:   Well, why don't you just ask him can you

       7   do this, can you do that, can you do the other thing, and then

       8   you can tie this in later, perhaps.

       9               MR. BUCHSBAUM:    All right.

      10               THE COURT:   Okay.   So the objection is sustained.

      11   BY MR. BUCHSBAUM:

      12   Q.    Are you able, without assistance, to crouch, kneel, and

      13   crawl?

      14   A.    No.

      15   Q.    Specifically crawl.      Are you able to crawl?

      16   A.    No.

      17   Q.    You need to have the -- strike.

      18               Do you have the agility, strength, and range of

      19   motion to put on a personal flotation device and exposure suit

      20   without assistance from another individual?

      21   A.    No.

      22               MR. BUCHSBAUM:    Your Honor, now we have this issue

      23   about the subsequent remedial measure.        I don't know if you

      24   want --

      25               THE COURT:   Ask your question and we'll see what the




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 54 of 159 PageID: 188
                              HINSON - DIRECT - BUCHSBAUM                        54


       1   objection is.

       2   BY MR. BUCHSBAUM:

       3   Q.    Mr. Hinson, when you went back to the Denebola -- strike.

       4               You went back on the Denebola the following day, May

       5   25th, according to the time record, correct?

       6   A.    That's before the accident.

       7   Q.    That's after the accident.      Let me go to Exhibit-22 --

       8   Exhibit-27.    Do you see what I have on the screen?        The

       9   accident was May 24th.     You went back on the Denebola, it

      10   looks like, May 25th, May 26th, May 27th, correct?

      11   A.    It looks that way, yeah.

      12   Q.    Did you happen to look at the sill that you tripped over

      13   and it had been repainted?

      14   A.    It had been repainted, yes.

      15   Q.    All right.

      16               Let me ask you about the condition of the sill when

      17   you went into the room on the Denebola.        Okay?   You went into

      18   the room.     Did you pass over that sill when you went into the

      19   room on the Denebola?

      20   A.    Yeah.    I went -- yeah.

      21   Q.    Okay.    Can you describe what the sill looked like from

      22   the position of going into the room?

      23   A.    Well, it looks like there was a lip there, you know, it

      24   was all painted the same color.

      25   Q.    What color was that?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 55 of 159 PageID: 189
                              HINSON - DIRECT - BUCHSBAUM                        55


       1   A.      Deck red.

       2   Q.      Was there any white portion on the lip going into the

       3   room?

       4   A.      Nothing.    No.

       5   Q.      All right.

       6                  Is your arm still in pain?

       7   A.      Yes.

       8   Q.      Do you take any medication?

       9   A.      I take Motrin.    I take Aleve.     You know, try not to take

      10   it every day, but I'm still in pain.

      11   Q.      All right.    Do you have full range of motion in the arm?

      12   A.      No.

      13   Q.      Do you have full strength in the right arm?

      14   A.      No.

      15   Q.      Now, at some point, you were examined by a doctor on

      16   behalf of the United States down in Hamilton, New Jersey; do

      17   you remember that?

      18   A.      Yes.

      19   Q.      That was Dr. Bills.    How long did that exam last?

      20   A.      15 minutes.

      21   Q.      How many times did he examine you?

      22   A.      Once.

      23   Q.      Mr. Hinson, how long did you intend to work if you were

      24   not injured?

      25   A.      The rest of my life, you know.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 56 of 159 PageID: 190
                              HINSON - DIRECT - BUCHSBAUM                        56


       1   Q.    In fact, your merchant mariner document is still valid

       2   until 2020, right?

       3   A.    That's correct.

       4   Q.    Does the union have any mandatory retirement age?

       5   A.    No.

       6   Q.    You filed tax returns every year?

       7   A.    Yes.

       8   Q.    All right.

       9                MR. BUCHSBAUM:   Exhibit-25, Your Honor -- and I'll

      10   give you a hard copy of all this -- is plaintiff's tax returns

      11   for the years -- I don't remember.          For certain years.   I move

      12   those into evidence.

      13                MR. JOSEPH:    No objection, Your Honor.

      14                THE COURT:    Okay.   Just work out with Lissette at a

      15   break or at the end of the day what the exhibits are.            They

      16   will be kept under seal so that nobody can see his personal

      17   information.     I assume there's no objection to that.

      18                MR. JOSEPH:    No, no objection.

      19                THE COURT:    Okay.

      20   (Plaintiff's Exhibit P-25 in evidence.)

      21                MR. BUCHSBAUM:   Give me one minute, Your Honor.

      22                Nothing further, Your Honor.

      23                THE COURT:    You okay, sir?    You ready to proceed or

      24   would you like a break?

      25                THE WITNESS:   I'd like a break.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 57 of 159 PageID: 191
                              HINSON - DIRECT - BUCHSBAUM                        57


       1                  THE COURT:    Let's take a ten-minute break.   Is that

       2   okay, counsel?

       3                  MR. JOSEPH:   Yes.

       4                  THE COURT:    Okay.   Thank you.

       5                  (A short recess occurred.)

       6                  THE COURT:    Sir.

       7                  MR. BUCHSBAUM:   Your Honor, I just need to get one

       8   more photo into evidence, please.

       9                  THE COURT:    Sure.

      10                  MR. BUCHSBAUM:   Please.

      11   BY MR. BUCHSBAUM:

      12   Q.      Mr. Hinson, I've placed on the screen what's been marked

      13   as P-1.    Do you see that photo?

      14   A.      Yes.

      15   Q.      What does that photo show?

      16   A.      It shows the lip going into the door, going into the

      17   room.

      18   Q.      Is that a photo from the outside looking into the room?

      19   A.      That's from the outside looking in.

      20   Q.      Okay.

      21                  And you testified earlier that the lip going into the

      22   room was painted only one color, deck brown?

      23   A.      Red.

      24   Q.      Deck red, deck brown, right?

      25   A.      Yes.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 58 of 159 PageID: 192
                                HINSON - CROSS - JOSEPH                          58


       1   Q.    Does that photograph show that?

       2   A.    Yes.

       3                MR. BUCHSBAUM:    I have nothing further.    I move P-1

       4   into evidence.

       5                THE COURT:    Any objection?     Is this D or P?

       6                MR. BUCHSBAUM:    P.

       7                MR. JOSEPH:    No objection, Your Honor.

       8   (Plaintiff's Exhibit P-1 in evidence.)

       9                THE COURT:    Cross-examine.

      10   (CROSS-EXAMINATION OF ERNEST W. HINSON, JR. BY MR. JOSEPH:)

      11   Q.    Good morning, Mr. Hinson.       As you know, my name is Josh

      12   Joseph representing the United States.

      13                So looking at this photo that you've just discussed,

      14   I think you've testified initially it was deck gray.            Is that

      15   correct?

      16   A.    No, I did not.       I said deck red.

      17   Q.    Okay.    And the deck red on that photo, does the deck red

      18   go all the way up what we are calling the threshold?

      19   A.    Yes.

      20   Q.    Thank you.

      21                Mr. Hinson, you worked -- you're an experienced

      22   seaman, correct?

      23   A.    Yes.

      24   Q.    You worked in the Navy from 1971 to '74?

      25   A.    Yes.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 59 of 159 PageID: 193
                                HINSON - CROSS - JOSEPH                          59


       1   Q.     So three years in the Navy, between 1977 and 1981, you

       2   worked for the Military Sealift Command, correct?

       3   A.     That's correct.

       4   Q.     What is the Military Sealift Command?

       5   A.     Well, they carry -- either carry troops or carry supplies

       6   for the troops, you know.      I also worked on what they call an

       7   unwrapped tanker whereas we refuel the naval vessels out at

       8   sea.

       9   Q.     These were large cargo ships that you were working on in

      10   the Military Sealift Command?

      11   A.     It was tankers, cargo ships, missile trackers, survey

      12   ships, you know.     Government ships, Department of Defense.

      13   Q.     Okay.   And then, Mr. Hinson, you worked as what's called

      14   a seaman from 1977 until 2016 when you tripped; is that

      15   correct?

      16   A.     That's correct.

      17   Q.     So you've had over 35 years working on ships; is that

      18   accurate?

      19   A.     That's correct.

      20   Q.     By the way, Mr. Hinson, during this period, during 2007,

      21   you obtained your GED; is that correct?

      22   A.     Yes.

      23   Q.     What was the purpose of obtaining your GED?

      24   A.     Well, I just wanted it because I never had it before.         I

      25   wanted to attend a night class and get it.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 60 of 159 PageID: 194
                                HINSON - CROSS - JOSEPH                          60


       1   Q.      Okay.

       2                  And did you have to prepare for the GED?

       3   A.      Yes.

       4   Q.      Did that require you to study?

       5   A.      Yes.

       6   Q.      Did that require you to study math?

       7   A.      Yes.

       8   Q.      Required you to study algebra?

       9   A.      Yeah.    I went to an adult community program, and I had a

      10   tutor help me throughout some of the math.        I'm not good at

      11   math.

      12   Q.      So you obtained your GED then about ten years ago?

      13   A.      Yeah.

      14   Q.      You passed the examination for your GED; is that correct?

      15   A.      That's correct.

      16   Q.      In your career as a seaman, Mr. Hinson, you've worked as

      17   a third assistant engineer?

      18   A.      Yes.

      19   Q.      Worked as a second assistant engineer?

      20   A.      Yes.

      21   Q.      You've worked as a first assistant engineer?

      22   A.      Yes.

      23   Q.      You've worked as a Chief Engineer; is that correct?

      24   A.      That's correct.

      25   Q.      To become each level of engineer, you have to acquire a




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 61 of 159 PageID: 195
                                HINSON - CROSS - JOSEPH                          61


       1   certain number of sea days; is that correct?

       2   A.      That's correct.

       3   Q.      To become each level of engineer, you have to take and

       4   pass an exam, correct?

       5   A.      That's correct.

       6   Q.      Is the exam a multiday exam?

       7   A.      Yes.

       8   Q.      Okay.    Did you have to study for that exam?

       9   A.      Yes.

      10   Q.      Did you spend a significant amount of time preparing and

      11   studying for that exam?

      12   A.      Yes, I did.

      13   Q.      On any ship there are licensed and unlicensed members of

      14   a crew; is that correct?

      15   A.      That's correct.

      16   Q.      And you first became a licensed crew member in 1984?

      17   A.      That's when I obtained my first third assistant

      18   engineer's license.

      19   Q.      And that was 1984?

      20   A.      Yes.

      21   Q.      Okay.

      22                  So 30 years ago or more?

      23   A.      Yeah.

      24   Q.      You testified that you were a first and Chief Engineer as

      25   well?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 62 of 159 PageID: 196
                                HINSON - CROSS - JOSEPH                          62


       1   A.    I took a relief chief job on one of the ships, yes.

       2   Q.    But you were licensed to be a Chief Engineer?

       3   A.    Yes.

       4   Q.    First engineers are considered senior officers in a ship;

       5   is that correct?

       6   A.    That's correct.

       7   Q.    Chief engineers are considered senior officers in a ship?

       8   A.    Well, the Chief Engineer is the senior officer on board

       9   the ship.

      10   Q.    Okay.

      11   A.    As they say, on board ships there's only one engineer and

      12   that's the Chief Engineer.      Everybody else is assistants.

      13   Q.    Okay.   But you also testified that you've been a first

      14   engineer, correct?

      15   A.    That's correct.

      16   Q.    The first engineer runs the entire engine room; is that

      17   accurate?

      18   A.    That's accurate.

      19   Q.    You supervise the unlicensed crew as a first engineer?

      20   A.    Yes.

      21   Q.    You maintain the engine room equipment; is that correct?

      22   A.    Yes.

      23   Q.    You are in charge of cleanliness in the engine room?

      24   A.    Yes.

      25   Q.    You ensure that painting is kept up; is that correct?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 63 of 159 PageID: 197
                                HINSON - CROSS - JOSEPH                          63


       1   A.    Yes.

       2   Q.    And by the way, when you are working in the engine room,

       3   are you required to wear steel-toed shoes?

       4   A.    Yes.

       5   Q.    At all times?

       6   A.    Yes.

       7   Q.    Did you have steel-toed shoes on the day of the accident?

       8   A.    Yes, I did.

       9   Q.    Were they steel-toed boots?

      10   A.    Yes.

      11   Q.    And as Chief Engineer, which you've just spoken about,

      12   the Chief Engineer oversees the entire Engineering Department;

      13   is that correct?

      14   A.    That's correct.

      15   Q.    You -- they're essentially the head of the Engineering

      16   Department?

      17   A.    Yes.

      18   Q.    Second only to the captain?

      19   A.    Well, yes.

      20   Q.    And you'll supervise other engineers?

      21   A.    Yes.

      22   Q.    Okay.    I'd like to show you what's been premarked as

      23   Exhibit-22.

      24                I'm showing you what's been premarked as Exhibit-22.

      25   Have you ever seen this document, Mr. Hinson?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 64 of 159 PageID: 198
                                HINSON - CROSS - JOSEPH                          64


       1   A.    I've got discharges from all the ships I've been on.

       2   Q.    It's what?

       3   A.    I have discharges from all the ships I've been on.

       4   Q.    What is the title of this document as shown at the top of

       5   the document?

       6   A.    It's your sea service report.

       7   Q.    Okay.    Is that essentially a list of all the ships that

       8   you've worked on since 1981?

       9   A.    You showed me that before, and I told you no because I

      10   had discharges from Military Sealift Command.

      11   Q.    Okay.    But from 1981, does it show all the ships that you

      12   were on?

      13   A.    I believe so.

      14   Q.    Okay.

      15                And if we could scroll to the last page of this

      16   exhibit.     The last page of this sea service exhibit, Mr.

      17   Hinson, have you seen that before?

      18   A.    Yes.

      19   Q.    Okay.

      20                Where it says "total sea time," that's from 1981 to

      21   2014; is that correct?

      22   A.    Yeah.    I see that.

      23   Q.    Okay.

      24                And that's 5,285 days at sea during that time,

      25   correct?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 65 of 159 PageID: 199
                                HINSON - CROSS - JOSEPH                          65


       1   A.    Right.

       2   Q.    That does not include your experience in the Navy?

       3   A.    No.

       4   Q.    That does not include your Military Sealift experience?

       5   A.    No.

       6   Q.    That does not include any time at sea after 2014; is that

       7   correct?

       8   A.    That's correct.

       9   Q.    So fair to say that you've had over 5,285 days at sea?

      10   A.    That's correct.

      11   Q.    Okay.

      12                Fair to say, Mr. Hinson, that you've worked on over

      13   50 ships during the course of your career?

      14   A.    That's correct.

      15   Q.    You've worked on steamships?

      16   A.    Yes.

      17   Q.    Worked on large container ships?

      18   A.    Yes.

      19   Q.    Worked on tankers?

      20   A.    Yes.

      21   Q.    Worked on large cargo ships?

      22   A.    Yes.

      23   Q.    All of these ships had thresholds; is that correct, Mr.

      24   Hinson?

      25   A.    That's correct.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 66 of 159 PageID: 200
                                HINSON - CROSS - JOSEPH                          66


       1   Q.    You've stepped over hundreds of thresholds during your 35

       2   plus career; is that correct?

       3   A.    That's correct.

       4   Q.    Mr. Hinson, you signed aboard the Antares, I think you

       5   testified, in February of 2016?

       6   A.    Yes.

       7   Q.    Okay.

       8                And in the Antares, you maintained the boiler and the

       9   engine room; is that essentially what you did?

      10   A.    Yes.

      11   Q.    You actually lived on the Antares during those three

      12   months?

      13   A.    Yes.

      14   Q.    You were on board the Antares for that entire three-month

      15   period?

      16   A.    Well, on weekends we -- we're off, so I drive up to New

      17   Jersey.   Unless I had the duty, then I have to stay on board

      18   the ship for the weekend.

      19   Q.    But on weekdays you were living there; is that accurate?

      20   A.    Yes.

      21   Q.    And you worked in the engine room of the Antares every

      22   day, correct?

      23   A.    That's correct.

      24   Q.    You've been, I take it, in the Antares's room office?

      25   What we're calling, I guess, "the room," for purposes of this




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 67 of 159 PageID: 201
                                HINSON - CROSS - JOSEPH                          67


       1   case.

       2   A.      In the Antares's office or the Denebola?

       3   Q.      In the Antares's office?

       4   A.      That's an office, yes.

       5   Q.      Okay.   That's the office.   All right.

       6               And in fact, you went into that office on a daily

       7   basis while you were on the Antares; is that correct?

       8   A.      That's correct.    Because that's where I kept my chemicals

       9   to do my boiler testing.

      10   Q.      Were you required to cross the threshold every day to get

      11   into the Antares office?

      12   A.      Yes, I was.

      13   Q.      You testified earlier today while you were on the stand

      14   that the threshold in the Antares was painted yellow at the

      15   time of the accident; is that correct?

      16   A.      At the time I -- I told you I didn't remember until I

      17   seen the picture, and then that's when I seen the picture and

      18   I told you it was painted yellow.

      19   Q.      Okay.   And you were deposed in this case on July 27th of

      20   2018; is that accurate?

      21   A.      I was what?

      22   Q.      Do you remember taking a -- being deposed in this case

      23   when I came and asked you questions under oath?

      24   A.      Yes, I remember.

      25   Q.      That was on July 27th of 2018; is that accurate?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 68 of 159 PageID: 202
                                HINSON - CROSS - JOSEPH                          68


       1   A.    That's correct.

       2   Q.    Okay.

       3             I'm going to give you a copy of your --

       4             MR. JOSEPH:    May I approach the witness, Your Honor?

       5             THE COURT:    Sure.

       6   BY MR. JOSEPH:

       7   Q.    I'm going to give you a copy of your deposition exhibit.

       8             If you could turn to page --

       9             THE COURT:    Counsel, do you have a copy?

      10             MR. BUCHSBAUM:     Yes, I do, Your Honor.

      11             THE COURT:    Thank you.

      12   BY MR. JOSEPH:

      13   Q.    If you could turn to page 52 of your deposition, Mr.

      14   Hinson.   In the middle of that page, I ask you, "QUESTION:

      15   Was the lip the same, to your knowledge, the lip on the door,

      16   the one that you tripped on in the Denebola, was that the same

      17   on the Antares or were they different?

      18             Your answer was, "ANSWER:      I don't recall.

      19             "QUESTION:    You don't recall how the Denebola lip

      20   looked?

      21             "Yeah, no, how the Antares -- yeah, I don't recall.

      22   I can't remember."

      23             Mr. Hinson, was that deposition taken closer in time

      24   to the accident than today?

      25   A.    I don't understand what you're saying.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 69 of 159 PageID: 203
                                HINSON - CROSS - JOSEPH                          69


       1   Q.     Was this deposition taken before today?       Was it closer in

       2   time to the accident, essentially?

       3   A.     No.

       4   Q.     July 27th of 2018, was that over a year ago?

       5   A.     Oh.

       6                THE COURT:    I don't think he understands the

       7   question.     Why don't you rephrase the question.

       8   BY MR. JOSEPH:

       9   Q.     When was this deposition taken, Mr. Hinson?

      10   A.     When you -- when we was at the lawyer's office and you

      11   asked me about it.

      12   Q.     July 27th of 2018; is that correct?      If you look at the

      13   first page.

      14                THE COURT:    The Court will take judicial notice that

      15   July 27th, 2018 was closer to the date of the incident as we

      16   sit here today.

      17                MR. JOSEPH:   Understood.

      18                THE COURT:    Thank you.

      19   BY MR. JOSEPH:

      20   Q.     I want to talk to you briefly about the day of the fall.

      21   Before you tripped over what we're calling "the threshold,"

      22   you walked into the office; is that correct?

      23   A.     I walked into that particular office on the Denebola,

      24   yes.

      25   Q.     Craig Meredith also walked into the room with you?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 70 of 159 PageID: 204
                                HINSON - CROSS - JOSEPH                          70


       1   A.    Yeah.    He walked in first.

       2   Q.    And you had to cross over the threshold to enter the

       3   office?

       4   A.    Yes.

       5   Q.    Okay.

       6                MR. JOSEPH:   Could we call Exhibit-34 of plaintiffs.

       7   BY MR. JOSEPH:

       8   Q.    Is this -- I think you were asked about this on direct.

       9   Is this a photo of the -- of the office or room in the

      10   Denebola?

      11   A.    Yes, it is.

      12   Q.    Okay.    Do you recall where you were standing before you

      13   -- when you first entered the room?

      14   A.    When I first entered the room I think it was right over

      15   by whatever that is, a radiator or heater.        We was -- Craig

      16   was standing on the desk on the top here, and looking -- I

      17   think he had shelves up there and he was looking for some

      18   chemicals or something.

      19   Q.    Were you looking at Craig as he was trying to get the

      20   chemicals?

      21   A.    Yeah.

      22   Q.    And is that the direction you were facing when the alarm

      23   first sounded?

      24   A.    Yes.

      25   Q.    Okay.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 71 of 159 PageID: 205
                                HINSON - CROSS - JOSEPH                          71


       1                And when you heard the alarm, did you turn your body?

       2   A.    Yes.

       3   Q.    Okay.

       4                And were you looking through the door when you exited

       5   the room?

       6   A.    I had to be.    I mean, I was -- I think I was just looking

       7   to go to answer the alarm.

       8   Q.    And I think Plaintiff's Exhibit-34 has been already been

       9   moved into evidence.

      10                THE COURT:    Was that?   Yes.

      11                THE DEPUTY COURT CLERK:     It's the engineering room.

      12                MR. JOSEPH:    By the way, I should have moved

      13   Exhibit-22 into evidence.

      14                THE COURT:    Any objection?

      15                MR. BUCHSBAUM:   No objection, Your Honor.

      16                THE COURT:    P-22 in evidence.   I'm sorry D-22.

      17   (Defendant's Exhibit D-22 in evidence.)

      18                MR. JOSEPH:    Yes, D-22.

      19                THE WITNESS:   When I walked in that room, I'm -- I

      20   believe he was looking on the top, but somewhere I was looking

      21   down the bottom and, you know, I can't remember.         Everything

      22   happened so fast.

      23   BY MR. JOSEPH:

      24   Q.    Do you recall when you entered the room whether you were

      25   looking at the threshold?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 72 of 159 PageID: 206
                                HINSON - CROSS - JOSEPH                          72


       1   A.    No, I don't recall.

       2   Q.    Okay.

       3                But you were able to enter the room without tripping;

       4   is that accurate?

       5   A.    That's accurate.

       6   Q.    Mr. Hinson, is it true that alarms go off on ships all

       7   the time?

       8   A.    24 hours a day.

       9   Q.    They can go off for a variety of reasons?

      10   A.    Yes.

      11   Q.    They can be triggered by temperature being out of range?

      12   A.    Temperature, pressure, anything.

      13   Q.    Okay.

      14                And you did not know the purpose of this alarm when

      15   it went off; is that correct?

      16   A.    That's correct.

      17   Q.    Do you always sprint to an alarm every time one goes off?

      18   A.    Oh, yeah.

      19                MR. BUCHSBAUM:   Objection.

      20                THE COURT:   Sustained.   I don't think he said he

      21   sprinted, but you can rephrase the question.

      22   BY MR. JOSEPH:

      23   Q.    Do you generally run every time an alarm goes off?

      24                MR. BUCHSBAUM:   Objection.

      25                THE COURT:   Sustained.   I don't think he said he ran.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 73 of 159 PageID: 207
                                HINSON - CROSS - JOSEPH                          73


       1   BY MR. JOSEPH:

       2   Q.    Have you ever reapplied for a Coast Guard medical

       3   certificate after you tripped, Mr. Hinson?

       4   A.    I'm not too sure.     I might have went down to Dana Beach

       5   and I needed the -- the -- to complete this course and add it

       6   up and send it to Coast Guard.

       7   Q.    And do you know if you've ever been denied a request for

       8   a medical certificate from the U.S. Coast Guard?

       9   A.    At one time they wanted me to -- they wanted me to do a

      10   biopsy because I had hepatitis C.

      11   Q.    After you tripped, were you ever denied a request for

      12   medical certificate?

      13   A.    No.

      14   Q.    And after the incident you returned to the Denebola to

      15   work for approximately about a month; is that accurate?

      16   A.    No.    I didn't go to the Denebola to work.      I went to the

      17   Antares.

      18   Q.    Okay.

      19                And you were working on it for about a month?

      20   A.    Yes.

      21   Q.    Okay.

      22                And during that time, did you receive assistance with

      23   your work?

      24   A.    Yes.

      25   Q.    Did the ship provide you with assistance to work?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 74 of 159 PageID: 208
                                HINSON - CROSS - JOSEPH                          74


       1   A.     Yes.

       2   Q.     And they assigned someone to help you with certain tasks?

       3   A.     Yes.

       4   Q.     Okay.

       5                 And you were able to complete some of your job tasks;

       6   is that correct?

       7   A.     With the help of somebody.

       8   Q.     Okay.    And you've not worked at all since your discharge

       9   from the Antares on July 7th, 2016; is that accurate?

      10   A.     That's correct.

      11   Q.     You've not looked for employment since that time?

      12   A.     No.

      13   Q.     Okay.

      14                 MR. JOSEPH:   I have no further questions.

      15                 THE COURT:    Any redirect?

      16                 MR. BUCHSBAUM:   No, Your Honor.

      17                 THE COURT:    Okay.   I just have a couple of questions,

      18   sir.

      19                 Which is the exhibit with the lip with the red and

      20   the white?

      21                 MR. BUCHSBAUM:   I think it's P-2, Your Honor.

      22                 THE COURT:    P-2.    Is that it?   Yes.

      23                 Sir, I'm confused.     As I'm looking at this, it looks

      24   like the coaming or the curve or the lip or the threshold is

      25   painted white; is that correct?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 75 of 159 PageID: 209
                                HINSON - CROSS - JOSEPH                          75


       1             THE WITNESS:    That's correct.

       2             THE COURT:    Was that the way it was on the date of

       3   the trip and fall?

       4             THE WITNESS:    Yes.

       5             THE COURT:    Okay.    So that white part wasn't painted

       6   red, correct?

       7             THE WITNESS:    Right.

       8             THE COURT:    And, sir, what -- tell me about the pain

       9   you experienced as you were lying on the ground from a

      10   1-to-10, 10 being the most, 1 being the least.

      11             THE WITNESS:    It was 10.

      12             THE COURT:    Ten.

      13             And the month after when you were back at work, how

      14   was the pain then generally over those 30 days?

      15             THE WITNESS:    It just kept increasing.

      16             THE COURT:    Well, it was a ten, which is the most,

      17   the date of the incident.       Was it always around a ten?

      18             THE WITNESS:    Yes.

      19             THE COURT:    Then at some point you went to the doctor

      20   and they -- they did the MRI and then they scheduled you for

      21   surgery; correct?

      22             THE WITNESS:    Yes.

      23             THE COURT:    So the day after the surgery, how was

      24   your pain on a 1-to-10?

      25             THE WITNESS:    It was about 8.




               Proceedings recorded by mechanical stenography;
                            District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 76 of 159 PageID: 210
                                HINSON - CROSS - JOSEPH                          76


       1               THE COURT:   Eight.

       2               And then you were going for physical therapy.        How

       3   was the pain?    Around an eight?       Did it get any better?   Did

       4   it get worse?

       5               THE WITNESS:    It got a little better down to about

       6   seven.

       7               THE COURT:   Seven.

       8               THE WITNESS:    You know.

       9               THE COURT:   And how about generally today?      And I

      10   don't mean as you're sitting here right now.         I mean generally

      11   on a 1-to-10, how is it?

      12               THE WITNESS:    I'd say about a five.

      13               THE COURT:   About a five.

      14               THE WITNESS:    I can't put my arm up like this because

      15   it hurts.    I have to keep it hanged down.

      16               THE COURT:   Describe the pain.     Is it a throbbing

      17   pain?    A sharp pain?     A dull pain?

      18               THE WITNESS:    It's a very sharp pain.

      19               THE COURT:   Sharp pain.      Does it come and go?   Do you

      20   get spurts when it hits?

      21               THE WITNESS:    Yeah.   It just stays there.

      22               THE COURT:   It just stays there.

      23               THE WITNESS:    It just stays there.

      24               THE COURT:   Do you take any medication now, any

      25   Motrin or Tylenol?




               Proceedings recorded by mechanical stenography;
                            District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 77 of 159 PageID: 211
                                HINSON - CROSS - JOSEPH                          77


       1              THE WITNESS:   Motrin and Aleve.

       2              THE COURT:   About every day?

       3              THE WITNESS:   I try to do it every other day or every

       4   three days.    I don't want to get too involved with the

       5   over-the-counter stuff.

       6              THE COURT:   Before this accident, tell me some of the

       7   things you used to like to do outside of work, understanding

       8   that you're on the ship --

       9              THE WITNESS:   Right.

      10              THE COURT:   -- a lot.    Any hobbies or --

      11              THE WITNESS:   Oh, yeah.    I used to play paddle ball.

      12   I used to go out to the gun range in Lakewood and shoot, you

      13   know.   I used to go bowling with my brother.

      14              THE COURT:   Okay.

      15              THE WITNESS:   Row boating on lakes and stuff.

      16   Fishing.   You know.    I like doing things in the house, you

      17   know, putting up molding, painting, you know, sanding wood.

      18              THE COURT:   How about since this?     Have you played

      19   paddle ball?

      20              THE WITNESS:   No.

      21              THE COURT:   Gone bowling?

      22              THE WITNESS:   No.

      23              THE COURT:   Row boat?

      24              THE WITNESS:   No.

      25              THE COURT:   Fishing?




               Proceedings recorded by mechanical stenography;
                            District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 78 of 159 PageID: 212
                                HINSON - CROSS - JOSEPH                          78


       1              THE WITNESS:   No activities.

       2              THE COURT:    No activities?

       3              THE WITNESS:   No.

       4              THE COURT:    You used to enjoy doing those things?

       5              THE WITNESS:   Yes.

       6              THE COURT:    Okay.   You may step down.    Thank you.

       7              THE WITNESS:   Thank you.

       8              THE COURT:    With the Court's thanks.

       9              Do you have another witness, counsel?

      10              MR. BUCHSBAUM:    Yes, Your Honor.

      11              THE COURT:    Are you ready to go?    Do you want to take

      12   a break?

      13              MR. BUCHSBAUM:    Take ten minutes?

      14              THE COURT:    Is that okay, counsel.

      15              MR. JOSEPH:    Yes, Your Honor.

      16              THE COURT:    Ten minutes.   Who do we have next?

      17              MR. BUCHSBAUM:    We have plaintiff's maritime expert,

      18   Ken Fisher.

      19              THE COURT:    Okay.   Anybody else today?

      20              MR. BUCHSBAUM:    No.   We can play the doctor's

      21   videotape deposition.

      22              THE COURT:    How long do you think this expert is

      23   going to take?

      24              MR. BUCHSBAUM:    Probably about the shame, maybe a

      25   little less.




               Proceedings recorded by mechanical stenography;
                            District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 79 of 159 PageID: 213
                             DIRECT - FISHER - BUCHSBAUM                         79


       1               MR. BROWN:   Similar, yes, Your Honor.

       2               THE COURT:   Okay.   Thank you.

       3               (A short recess occurred.)

       4               THE COURT:   Counsel, do you have another witness?

       5               MR. BUCHSBAUM:   Yes, Your Honor.    Plaintiff calls

       6   Kenneth Fisher.

       7   (KENNETH FISHER, HAVING BEEN DULY SWORN/AFFIRMED, TESTIFIED AS

       8   FOLLOWS:)

       9               THE DEPUTY COURT CLERK:     State your name.

      10               THE WITNESS:   Kenneth Fisher, F-I-S-H-E-R.

      11               THE DEPUTY COURT CLERK:     Thank you very much.

      12               THE COURT:   Welcome, sir.   You may be seated.

      13               THE WITNESS:   Thank you.

      14               THE COURT:   You can proceed, counsel.

      15               MR. BUCHSBAUM:   Thank you, Your Honor.

      16   (DIRECT EXAMINATION OF KENNETH FISHER BY MR. BUCHSBAUM:)

      17   Q.    Good morning, Dr. Fisher.

      18   A.    Good morning, sir.

      19   Q.    Are you currently employed?

      20   A.    Yes, I am.

      21   Q.    By whom?

      22   A.    Fisher Maritime Consulting Group.

      23   Q.    What is the business of Fisher Maritime Consulting Group?

      24   A.    We are consulting naval architects, marine engineers, and

      25   project management.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 80 of 159 PageID: 214
                             DIRECT - FISHER - BUCHSBAUM                         80


       1   Q.     For how long have you been so employed?

       2   A.     43 years.

       3   Q.     Can you tell us your educational background, which I've

       4   put up on the screen for your ready reference?

       5   A.     I studied as an undergraduate after high school.        I

       6   studied naval architecture and marine engineering and got a

       7   degree in both in 1964 from Webb Institute of Naval

       8   Architecture.

       9   Q.     Where was that located?

      10   A.     Glen Cove, Long Island, New York.

      11              THE COURT:   Counsel, for the record, I reviewed his

      12   C.V.   It was submitted.     I've reviewed the report.      Can we

      13   stipulate that he is an expert without going through his

      14   qualifications, which are extensive and impressive?          So why

      15   don't you proffer him for the area that you want him to be

      16   able to give expert opinion in.

      17   BY MR. BUCHSBAUM:

      18   Q.     Dr. Fisher, what do you consider yourself an expert in?

      19   A.     Project management and project preparation for ship

      20   maintenance, repair, and design.

      21   Q.     Marine architecture?

      22   A.     Naval architecture and marine engineering both regarding

      23   ship maintenance, ship repair, ship construction, and ship

      24   design.

      25   Q.     Now, there's been some issue raised about your expertise,




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 81 of 159 PageID: 215
                             DIRECT - FISHER - BUCHSBAUM                         81


       1   or lack thereof, in human factors.       Can you explain anything

       2   to do with human factors in your experience or credentials?

       3   A.    Yes.    When preparing specifications, be it for any of the

       4   repair or maintenance or ship construction, human factors have

       5   to be considered.     The people who prepare the specifications

       6   and the drawings are not experts in human factors, so they

       7   turn to experts who are to say what standard I should be

       8   using.

       9                Same thing, for example, if you're going to repair

      10   radar.   The marine engineering person doesn't write the

      11   specification for overhauling the radar.        He returns to radar

      12   specialists and says what standard shall we use for

      13   overhauling it.

      14                So regarding human factor areas, the people preparing

      15   the specifications for ship maintenance or repair or

      16   construction turn to appropriate standards that have been

      17   developed by people who are expert in human factors.          So they

      18   look for those standards to incorporate into the

      19   specifications.

      20   Q.    Do you consider yourself an expert in those

      21   specifications?

      22   A.    I am certainly an expert in the preparation of

      23   specifications as acknowledged by the fact that I wrote the

      24   book, so to speak, on specification training or marine

      25   engineering and ship design.      I give a course that I designed




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 82 of 159 PageID: 216
                             DIRECT - FISHER - BUCHSBAUM                         82


       1   worldwide.    I've given the course over 400 times worldwide to

       2   over 6,000 people from different companies and organizations,

       3   and they keep asking me to come back because they recognize

       4   the expertise.

       5   Q.    But you have no formal education in human factors,

       6   correct?

       7   A.    That's correct.

       8   Q.    The specifications that you rely on and have helped

       9   design incorporate human factors considerations?

      10   A.    Absolutely.

      11   Q.    As part of your -- you were hired by our office in

      12   connection with Mr. Hinson's case, correct?

      13   A.    Yes, yes, sir.

      14   Q.    And as part of your retention, you reviewed certain

      15   documents which are listed in your report, which I'm sure --

      16              THE COURT:   We have.

      17   BY MR. BUCHSBAUM:

      18   Q.    -- Judge Martinotti has reviewed?

      19              THE COURT:   Are you still doing qualifications or are

      20   you going into his expert report at this point?

      21              MR. BUCHSBAUM:    I would tender Dr. Fisher as an

      22   expert in the areas he just discussed.

      23              THE COURT:   Okay.   Those areas would be ship

      24   maintenance, repair, design, and construction.         What other

      25   areas?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 83 of 159 PageID: 217
                             DIRECT - FISHER - BUCHSBAUM                         83


       1               THE WITNESS:   And the preparation of specifications

       2   for them.    That's it.

       3               THE COURT:    Okay.

       4               Counsel, would you like to question the witness as to

       5   his qualifications to be deemed an expert in those areas?

       6               MR. BROWN:    Your Honor, I have no questions for this

       7   witness insofar as he's being proffered as an expert in the

       8   areas of naval architecture or preparing specifications for

       9   ship construction or design.

      10               THE COURT:    Okay.

      11               The witness will be so qualified and may render

      12   opinions in his area of expertise.

      13               MR. BUCHSBAUM:   Thank you, Your Honor.

      14   BY MR. BUCHSBAUM:

      15   Q.    Dr. Fisher, at our request, did you obtain clearance to

      16   board the Denebola?

      17   A.    Yes, I did.

      18   Q.    Where was Denebola located?

      19   A.    It was located at Locust Point, Baltimore, Maryland.

      20   Q.    All right.

      21               Prior to boarding the Denebola, did you do some

      22   research into the Antares and the Denebola?

      23   A.    Well, I researched them to -- I knew from common

      24   knowledge in the industry that they had been constructed for

      25   SeaLand Service, a commercial cargo company.         The class of




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 84 of 159 PageID: 218
                             DIRECT - FISHER - BUCHSBAUM                         84


       1   ships that SeaLand called them was the SL-7's, and I was aware

       2   of their design, of the nature of the power plants, the nature

       3   of the cargo system.     And I was also then aware that at one

       4   point they had been transferred to the U.S. Navy to become a

       5   reserve ship and had been modified during the course of that

       6   conversion.

       7   Q.    Were they built by the same builder?

       8   A.    No.    One was built in Germany.    One was built in the

       9   Netherlands in the 1970s.

      10   Q.    At some point, were these vessels, the Antares and the

      11   Denebola, refitted in order to carry military type cargo?

      12   A.    Yes.    The Navy required extensive modification of the

      13   ships, and those modifications were done for those two ships,

      14   in fact, at two separate shipyards.

      15   Q.    There's been testimony that they are known as sister

      16   ships.   What is a sister ship?

      17   A.    A sister ship is when two or more ships are constructed

      18   using the same contract plans and specifications, which are,

      19   you know, only the thin end, the small end of a -- of a much

      20   bit of task to create drawings and specifications.          So the

      21   contract drawings and contract specifications that are used

      22   for the same ships, for the sister ships, don't have all the

      23   details.     Don't have many details at all.     But then each

      24   shipyard that builds the ships has to add a lot more details

      25   and add what we call detailed drawings or working plans.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 85 of 159 PageID: 219
                             DIRECT - FISHER - BUCHSBAUM                         85


       1             So the sister ship means it starts with the same

       2   contract plans, which shows the shape of the hull, the major

       3   subdivision, where the major bits of steel go.         Shows where

       4   the major machinery components will go.        Okay.   The

       5   configuration of the deck house and so forth.          But the details

       6   are not there yet in the contract documents, and those get

       7   added later by the shipyard that constructs the ship.

       8   Q.    Does that mean the two ships are identical in everything?

       9   Are they mirror images?

      10   A.    Not at all.    Far from it.    It just means that the shape

      11   of the hull, the major subdivisions and the major machinery

      12   components will be the same.      Maybe not even the same brand

      13   name but the same location.

      14             But then each shipyard has to develop many, many

      15   additional details.     For example, with the SL-7's, as they

      16   were originally built, they were probably in the order of 120

      17   to 150 contract drawings, and these same contract drawings are

      18   used for all of those sister ships.       There was several of them

      19   built.   But each shipyard that built them has to then add a

      20   lot of detail drawings.      Typically I'd expect it would be

      21   about 800 to 900 additional detail drawings done individually

      22   for each shipyard.     Okay.   Because they will be different from

      23   shipyard to shipyard, the details, because there's lots of

      24   reasons why the shipyard chooses the details.

      25             The important thing to remember is that these details




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 86 of 159 PageID: 220
                             DIRECT - FISHER - BUCHSBAUM                         86


       1   have to satisfy regulatory and classification requirements,

       2   but otherwise the shipyard's free to do it any way they

       3   please, as long as it's still consistent with the rest of the

       4   contract documents.      That's why we end up with ships which are

       5   -- other than these major features -- not identical at all.

       6   Q.    Now, you reviewed Mr. McAvoy's report.        That's

       7   defendant's maritime expert, correct?

       8   A.    Yes, yes, I did.

       9   Q.    I'll direct your attention to Exhibit-4 in evidence,

      10   which is on the screen, which shows the two different sills,

      11   one on Denebola after repainting and one on the Antares after

      12   repainting.    Are the two repaints identical in every respect?

      13   A.    No, not at all.

      14               MR. BROWN:    Objection, Your Honor.

      15               THE COURT:    What's the objection?

      16               MR. BROWN:    Your Honor, he's making reference to the

      17   repainting on board the Denebola, the ship in which the

      18   accident occurred.       This gets into calling for remedial

      19   measures.    That's not admissible in evidence.

      20               MR. BUCHSBAUM:    I'm not looking for remedial

      21   measures.    I'm just trying to point out differences in two

      22   quote-unquote sister ships.

      23               THE COURT:    I'm going to allow it for that purpose,

      24   not for remedial measure.

      25               MR. BROWN:    If I may respond briefly, Your Honor, I




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 87 of 159 PageID: 221
                             DIRECT - FISHER - BUCHSBAUM                         87


       1   think if it's a comparison, the appropriate photograph would

       2   be the photograph with the white that had the red under it,

       3   which was the condition at the time, and then to juxtapose

       4   that with the painting condition on the sister ship as opposed

       5   to showing the remedial condition on the Denebola.

       6               MR. BUCHSBAUM:   Let me lay a foundation.

       7               THE COURT:   Okay.   Go ahead.   I'm going to give you

       8   some latitude.

       9               MR. BUCHSBAUM:   Thank you.

      10   BY MR. BUCHSBAUM:

      11   Q.      Dr. Fisher, in addition to contract designs and the

      12   actions of ship builders and yards, over time do crew members

      13   on board vessels make -- paint various items on board the

      14   ship?

      15   A.      From time to time, for purposes of economy and

      16   convenience, the ship owner or ship operating organization may

      17   choose to have the ship's crew do some routine, fairly simple

      18   to accomplish maintenance work aboard the ship.

      19   Q.      And I want you to assume that the various crews painted

      20   what's shown in Exhibit-4.       Are the paintings of the sill in

      21   Exhibit-4, the bottom two photographs, the shame or are they

      22   different?

      23               MR. BROWN:   Objection.   Lacks relevancy.

      24               THE COURT:   I'm sorry.   Lacks?

      25               MR. BROWN:   Relevancy.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 88 of 159 PageID: 222
                             DIRECT - FISHER - BUCHSBAUM                         88


       1             THE COURT:    Again, it's a hypothetical situation.

       2   I'll give it whatever weight it's worth.        Go ahead.

       3             THE WITNESS:    There is a marked difference here.

       4   While structurally the two sills appear to be about the same

       5   height, the markings of them -- the painting of them as shown

       6   here are very different.      The one on the left, which is the

       7   Denebola, Denebola, the coaming is the same as the deck in

       8   front of it.    Whereas on the Antares, the picture on the

       9   right, the coaming is a color which is different from the deck

      10   next to it.

      11   BY MR. BUCHSBAUM:

      12   Q.    As part of your review of documents, you reviewed various

      13   Coast Guard documents and various classification documents.           I

      14   think we understand what the Coast Guard is.         Can you explain

      15   to the Court what a Classification Society is?

      16   A.    A Classification Society is an independent set of naval

      17   architects and engineers and other kinds of engineers,

      18   electrical, mechanical, structural, who review the design and

      19   maintenance of ships independently in order to confirm the

      20   ships are in reasonably good condition, which the insurance

      21   companies like to know about from an independent perspective.

      22   So they serve that segment of the market.

      23   Q.    What does it mean to say a ship is in class?

      24   A.    What it means, if you read Classification's own rules, I

      25   know it sounds a bit awkward, but what the rules say is that a




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 89 of 159 PageID: 223
                             DIRECT - FISHER - BUCHSBAUM                         89


       1   ship in class reasonably satisfies their own interpretation of

       2   their own rules, and specifically declares that being in class

       3   does not represent that the ship is tight, staunch, strong, or

       4   seaworthy in any regard.      This is the AVS classification

       5   rules.

       6   Q.    As part of your review, you reviewed Defendant's

       7   Exhibit-10, which I have on the screen.

       8   A.    Yes.   Certificate of Inspection.

       9   Q.    What is Exhibit-10?

      10   A.    This is -- the U.S. Coast Guard issues a Certificate of

      11   Inspection, if appropriate, for commercial ships, okay, which

      12   attests to the fact that the ship reasonably complies with

      13   Coast Guard regulations, which appear in the Code of Federal

      14   Regulations.

      15   Q.    Are there any Coast Guard regulations applicable to the

      16   sill or lip that we've been talking about?

      17   A.    Not on vessels.    The Coast Guard has its own standards to

      18   apply to its own ships, but the Coast Guard does not have any

      19   standard.    There's no regulation in the CFR's or even

      20   elsewhere which talks about how the sills should be painted or

      21   marked.

      22   Q.    Is there anything on Defendant's Exhibit-10 which

      23   indicates that the sill we've been talking about was

      24   inspected?

      25   A.    No.    The sill was never inspected.     It wouldn't have been




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 90 of 159 PageID: 224
                             DIRECT - FISHER - BUCHSBAUM                         90


       1   inspected.    It's not part of the inspection protocol for

       2   Certificate of Inspection of the ship.        Some of the sills are,

       3   but not this sill.     The sills which are reviewed are the ones

       4   which are addressed by regulation.       Mainly the ones that come

       5   from the weather deck to the interior passageways or interior

       6   things.   Those have to be a certain height.

       7   Q.    Can you explain what the weather deck is?

       8   A.    A weather deck is the outside where it can rain, where

       9   the waves can wash up onto the deck and so forth.         So there

      10   are standards, there are regulatory requirements for how high

      11   the sills or combings have to be at those doorways to keep

      12   green seas from washing in.

      13               And also, on even higher decks where we don't worry

      14   about the seas, but we just worry about the accumulation of

      15   rain and spray, there's also standards, but the standards are

      16   for slightly lower sills.      But those are the ones that the

      17   Coast Guard regulates whereas they don't regulate interior

      18   ones that are nowhere near the exterior of the ship.

      19   Q.    There's nothing in Exhibit-10 which indicates the lip was

      20   inspected or that it was found to be in compliance with any

      21   standard?

      22   A.    Absolutely correct.

      23   Q.    All right.

      24               Let's pull up U.S. -- Defendant's Exhibit-21.

      25               Can you explain to the Court what this document is?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 91 of 159 PageID: 225
                             DIRECT - FISHER - BUCHSBAUM                         91


       1   A.      This is a Certificate of Documentation which is the

       2   formal identification of who owns the ship.

       3   Q.      Is there anything in this exhibit, Defendant's

       4   Exhibit-21, indicating that the lip we've been talking about

       5   was inspected or that it was in compliance?

       6   A.      No.    This has nothing to do with the condition of the

       7   ship.    This just has to do with ownership of the vessel.

       8   Q.      I'm pulling up Defendant's Exhibit-6.     Can you tell us

       9   what Exhibit-6 is?         This is D-6.

      10   A.      This is a certificate from the American Bureau of

      11   Shipping, ABS, a classification organization, which is hired

      12   and paid to review the design and maintenance of the ship to

      13   say if it's in class or not in class.        This just says that the

      14   -- this case -- somewhere here it will mention the name of the

      15   vessel.       Excuse me.   This is only looking at the safety

      16   management system that there's -- under the International

      17   Treaty there's codes for the management of ships, oceangoing

      18   ships that go in international waters, and this just says that

      19   the American Bureau of Shipping has reviewed the safety

      20   management system --

      21   Q.      Let me just cut you off.      The question is, anything in

      22   this document, Exhibit-6, Defendant's Exhibit-6 indicating

      23   that the lip or the sill was inspected or that it was in

      24   compliance?

      25   A.      No, it has nothing to do with the condition of the ship.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 92 of 159 PageID: 226
                             DIRECT - FISHER - BUCHSBAUM                         92


       1   Just has to do with some management systems.

       2   Q.    Okay.

       3               Let's move on to Defendant's Exhibit 7.      The same

       4   question.     Anything in this document indicating that the lip

       5   or sill that we've been talking about was inspected by the

       6   Coast Guard or was in compliance?

       7   A.    No.   This just speaks about their management of

       8   environmentally sensitive issues.

       9   Q.    Moving on to Exhibit-9, which is hard to read, but it's

      10   something that you have reviewed, correct?

      11   A.    Yes, but I've reviewed -- I don't remember what this

      12   one's about.

      13   Q.    It's just a list of items.      Well, anything in this that

      14   indicates that the sill was inspected or found to be in

      15   compliance?

      16   A.    I'm sorry.    I don't recall who prepared this document, so

      17   I can't not --

      18   Q.    Well, it's listed by defendant as ABS findings.

      19   A.    It's the ABS.    I'm sorry.    I can not read a single word

      20   on it.

      21   Q.    Let me see if I can make it bigger.

      22   A.    Go one step bigger.     Thanks.

      23   Q.    Bigger.

      24   A.    Oh, here we are.    This had to do that they reviewed --

      25   ABS reviewed the things on the ship that they reviewed to




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 93 of 159 PageID: 227
                             DIRECT - FISHER - BUCHSBAUM                         93


       1   confirm that it's in reasonably good condition and reasonably

       2   complies with their own interpretation of their own rules

       3   here.    Here they're talking about certain things need to be

       4   repaired or maintained and other things are in good shape.

       5   But none of these -- none of these address the sill.

       6   Q.      Finally, D-11.    Anything in there indicating that -- even

       7   though it's a Certificate of Classification -- that the sill

       8   was inspected or found to be in compliance?

       9   A.      No, not at all.   Because ABS's rules certifies, of

      10   course, that it reasonably complies with ABS's interpretation

      11   of its own rules, and ABS rules could not address the height

      12   of those sills.

      13   Q.      You boarded the Denebola.    Do you know what date that

      14   was?

      15   A.      November 1st, 2018.

      16   Q.      You took certain measurements of the sill, correct?

      17   A.      Yes, I did.

      18   Q.      Let me see if I can pull that up.     Referring you to page

      19   3 of your report.

      20   A.      My report of September -- December 11, 2018.

      21   Q.      I have it up on the screen.    Can you explain to the Court

      22   the measurements that you took?

      23   A.      Well, these are the measurements looking at the doorway,

      24   you know, with the sill on which Mr. Hinson tripped.          So those

      25   are the measurements.      It's a 30-inch wide opening.      The




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 94 of 159 PageID: 228
                             DIRECT - FISHER - BUCHSBAUM                         94


       1   bottom of the sill is flat for 16 inches, and has a seven-inch

       2   radius on either end for a total of 30 inches.         The coaming is

       3   six-and-a-quarter inches above the deck, the top surface of

       4   the coaming.

       5   Q.    At the time you had inspected the sill, it had been

       6   repainted, correct?

       7   A.    Yes, it had been.

       8   Q.    All right.    Were you able to determine the painting as it

       9   existed on the date of Mr. Hinson's accident, and if so, how

      10   were you able to determine that?

      11   A.    Yes.   I was provided a photograph of the sill at the time

      12   of the accident.

      13   Q.    And that's Exhibit-4 in your report, which we have on the

      14   screen now, correct?

      15   A.    Yes.

      16   Q.    Were you --

      17   A.    I did not take that photograph.

      18   Q.    Right.   That was provided to us, and Mr. Hinson has

      19   testified -- and you were here for that testimony -- that

      20   that's the way it looked at the time of his accident.          Can you

      21   explain what the painting was on that sill at the time of his

      22   accident based on your inspection and how you determined that?

      23   A.    Yes.   Well, I could see -- when I was there I could see

      24   residual differentiation of where there was different colors

      25   of paint previously.     You could just tell by the thickness and




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 95 of 159 PageID: 229
                             DIRECT - FISHER - BUCHSBAUM                         95


       1   the coloration underneath the new paint.        So I could determine

       2   then that the white part of this photograph is

       3   one-and-three-quarter inches high.       And the rest of it, the

       4   four-plus inches, is a different color, and -- according to

       5   this exhibit here.     So at the time of Mr. Hinson's accident,

       6   the white part was one-and-three-quarter inches high, and

       7   four-and-a-quarter inches or four-and-a-half inches was the

       8   same color as the deck.

       9   Q.    So in other words, on one vertical piece of metal, you

      10   had two different colors?

      11   A.    This is on the side looking out --

      12   Q.    Right.

      13   A.    -- from the room, not looking in.

      14   Q.    All right.   But you had two different colors on the

      15   vertical piece of metal looking out from the room?

      16   A.    Yes.

      17   Q.    And just one more time, what -- how many inches up from

      18   the deck was the brown?

      19   A.    Four-and-a-half inches up, okay, and then the white part

      20   was one-and-three quarters.

      21   Q.    Right on top --

      22   A.    Yes.

      23   Q.    -- of the brown portion?

      24   A.    Right.

      25   Q.    On one piece of metal?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 96 of 159 PageID: 230
                             DIRECT - FISHER - BUCHSBAUM                         96


       1   A.    Or red, as Mr. Hinson said.

       2   Q.    On one piece of metal?

       3   A.    Right.

       4   Q.    Okay.

       5             Now, based on your experience in the industry and the

       6   custom and practice in the industry, is this a safe way of

       7   demarking a sill?

       8             MR. BROWN:    Objection, Your Honor.      This calls for

       9   testimony outside the witness's area of expertise.

      10             MR. BUCHSBAUM:     Your Honor, he's designed ships.

      11   He's been on ships.     He's seen other sills.      He's familiar

      12   with regulations for other vessels.

      13             THE COURT:    Well, doesn't this go to the design?

      14             THE WITNESS:    Yes, sir.

      15             THE COURT:    Counsel, hold on.

      16             Doesn't this go to the design?

      17             MR. BROWN:    Your Honor, I don't think there's been

      18   foundation that this witness has experience designing paint

      19   schemes inside a ship.     He's an architect that builds and

      20   analyzes the structural strength on the ship.

      21             THE COURT:    Okay.   Try to lay a foundation regarding

      22   paint schemes.

      23   BY MR. BUCHSBAUM:

      24   Q.    Dr. Fisher, have you -- are you familiar with paint

      25   schemes on sills and coamings?




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 97 of 159 PageID: 231
                             DIRECT - FISHER - BUCHSBAUM                         97


       1   A.    Absolutely, yes.

       2   Q.    How?

       3   A.    Because the specifications that when the shipyard or the

       4   ship manager or whoever it is is determining where things are

       5   to be painted, they have to talk about how it's to be painted.

       6   So someone has to identify what the final arrangement of paint

       7   colors, if they're multiple ones, should be.         So the people

       8   who write the specifications -- and that's what I train people

       9   to do -- don't make up things on their own.         They say is there

      10   a standard we can use, and hand that standard to the people

      11   who are going to paint and say paint in accordance with this

      12   standard.     And the answer is yes, there are standards for what

      13   the colors of these sills should be, and they're not with this

      14   kind of thing.     They're with stripes so it's very

      15   attention-getting.

      16                THE COURT:   Go ahead.   Counsel.

      17                MR. BROWN:   Your Honor, just like that testimony

      18   showed, the witness's experience is not in analyzing what

      19   would be or would not be a safe paint scheme.         The witness

      20   takes an order for specifications of paint and makes sure

      21   that's applied to a vessel that's constructed.         Those are two

      22   different sciences:       Constructing vessels and applying

      23   specifications on the one hand, and deciding what's a safe

      24   paint scheme on the other hand.

      25                THE COURT:   Well, he indicates that he does get into




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 98 of 159 PageID: 232
                             DIRECT - FISHER - BUCHSBAUM                         98


       1   the design and the specs, and the specs include what the paint

       2   scheme is.       I guess try to lay a foundation whether or not

       3   color is a part of that scheme.

       4   BY MR. BUCHSBAUM:

       5   Q.      Dr. Fisher, are colors part of the scheme in designing

       6   ships, and more particularly sills and lips such as we have

       7   here?

       8   A.      Yes.    Specification writers have to acknowledge that the

       9   design of the paint scheme for sills or coamings is a human

      10   factor's question.          And since the specification writers are

      11   not human factor's experts, they turn to people who have used

      12   or are experts or people who have incorporated to show what

      13   the results of the human factors experts have come to.

      14                  And so, in fact, what we do is we look at industry

      15   custom and practice has turned to certain standards and said,

      16   well, those standards were developed taking into account human

      17   factors from human factors experts.         So, therefore, that

      18   implies that they are a safe mechanism.         We'll use that

      19   mechanism that comes from human factor's experts to

      20   organizations which have published the standards as derived

      21   from that.       We'll use those standards.

      22                  THE COURT:    Just for the record, I am satisfied that

      23   the witness is qualified to render opinions in the area of

      24   ship design, paint schemes, including colors, and human

      25   factors.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 99 of 159 PageID: 233
                             DIRECT - FISHER - BUCHSBAUM                         99


       1             You want to preserve your objection.

       2             MR. BROWN:    Your Honor, I'd like to reserve the

       3   objection on the human factors piece in particular, and can

       4   address it in cross.

       5             THE COURT:    Okay.   Thank you.

       6   BY MR. BUCHSBAUM:

       7   Q.    Dr. Fisher, again, is this a safe color scheme as shown

       8   in Exhibit-4 in your report for that sill?

       9   A.    Let me put it this way.     It is not safe if you accept the

      10   other standards, the standards which talk about sill colors.

      11   If you accept them as representing safe according to human

      12   factor's experts, then this is definitely not safe.

      13   Q.    Why is it not safe?

      14   A.    The standards to which I refer talk about all of them --

      15   I mean both of them in the U.S. talk about having stripes,

      16   diagonal or vertical stripes to make it much more

      17   attention-getting.     So it's very easily identified for the

      18   full height of the sill to be alternating colors so that

      19   clearly the full height of the sill is appreciated from

      20   anybody approaching it.

      21   Q.    And you included in your report such a sill which you

      22   believe has been painted in a safe manner, right?

      23   A.    Yes, I did.

      24   Q.    And let me show you what's been marked in your report --

      25   your report is Exhibit P-31.      Exhibit 6 on page 8.




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 100 of 159 PageID: 234
                              DIRECT - FISHER - BUCHSBAUM                       100


        1   A.      Yes, sir.

        2   Q.      Can you describe what is shown there?

        3   A.      Yes.   This is a Coast Guard vessel, and you can see

        4   looking through this passageway here two sills, one in the

        5   foreground one in the background, both of which have been

        6   painted in accordance with the Coast Guard standard for what

        7   they apply to their own ships.      You can see it's alternating

        8   colors of yellow and black.     Okay.   And those colors both

        9   contrast with the deck next to them, which is a red.         So this

       10   makes it more highly visible.      So this is why I would say this

       11   is safe because after lots of research and evolution of

       12   industry custom and practice, this is what people have found

       13   provides for safe passageway.

       14   Q.      You mentioned certain standards that you're familiar

       15   with.    Please explain to the Court what those standards are.

       16   A.      Well, the standards that industry uses routinely are

       17   actually developed initially by the U.S. Navy and the U.S.

       18   Coast Guard for their own ships because they don't have

       19   authority to command.     For example, the Navy can't command

       20   what should go on a commercial ship.       But having put the

       21   research and effort into developments of their standards for

       22   their own ships, what we look for commercially is standards

       23   which will do the job but which can be implemented at

       24   reasonable cost.     Well, certainly the cost of painting the

       25   sill with alternating stripes is not much different, if any,




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 101 of 159 PageID: 235
                              DIRECT - FISHER - BUCHSBAUM                       101


        1   from painting it with white on top and red on the bottom.

        2               So this would be a safe standard to use.      Okay.   So

        3   commercially we accept what was developed first for the Navy

        4   and Coast Guard for their own ships, but because it's easily

        5   applicable in a commercial setting, commercial organizations

        6   don't develop their own standards.       We've already got usable

        7   standards.    ABS doesn't develop a standard.      There's already a

        8   well-defined standard.       So they just expect people to use

        9   that.

       10   Q.      The custom and practice in the maritime industry to paint

       11   sills, coamings, whatever you want to call them, yellow with

       12   stripes --

       13   A.      In passageways.

       14               MR. BROWN:    Objection, Your Honor.   The witness does

       15   not have the qualification to define the custom and practice

       16   in the maritime industry for painting sills.        There's no

       17   foundation for that.

       18               MR. BUCHSBAUM:    May I lay a foundation, Your Honor?

       19               THE COURT:    Go ahead.   Try.   Sustained with

       20   exception.

       21   BY MR. BUCHSBAUM:

       22   Q.      Dr. Fisher, are you familiar with the paint schemes on

       23   sills and coamings on vessels generally in the maritime

       24   industry?

       25   A.      Absolutely.




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 102 of 159 PageID: 236
                              DIRECT - FISHER - BUCHSBAUM                       102


        1   Q.    How?

        2   A.    Well, besides having seen and been on dozens and dozens

        3   of ships, when I teach the course on specification writing, I

        4   keep pointing to the fact that the specification writers

        5   should look for standards which are already in use in the

        6   industry in custom and practice that have worked for

        7   everybody.     You know, I point to the fact that you can use

        8   standards developed by noncommercial organizations if they are

        9   easily implementable in a commercial world.

       10                MR. BROWN:   If I may, Your Honor, the witness has

       11   just pointed to two things there.       One, that he puts out in a

       12   course that he thinks people should do in the industry.           And

       13   two, what he's observed on dozens and dozens of ships.         I

       14   don't think that those things combined make him an expert

       15   qualified to testify about the custom and practice for

       16   painting all sills in the maritime industry.

       17                MR. BUCHSBAUM:   Your Honor, not all sills.    I'm

       18   talking about based on his experience and what he's seen on

       19   other ships and his review of specifications, is there a

       20   custom and practice in the industry for painting sills.

       21                MR. BROWN:   Your Honor, if he were to give that

       22   testimony, it would be based on his anecdotal experience on

       23   dozens and dozens of ships, but not based on any kind of

       24   scientific --

       25                THE COURT:   Sustained.   That objection is sustained.




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 103 of 159 PageID: 237
                              DIRECT - FISHER - BUCHSBAUM                       103


        1   You can move on.

        2   BY MR. BUCHSBAUM:

        3   Q.    Dr. Fisher, based on your review of the documents

        4   provided to you, your inspection of the vessel, hearing Mr.

        5   Hinson testify this morning, do you have an opinion with a

        6   reasonable degree of certainty or probability as to the cause

        7   of Mr. Hinson's accident?

        8             MR. BROWN:   Objection, Your Honor.      He is not called

        9   as an accident reconstruction expert or someone qualified to

       10   give the final conclusion of what caused the trip and fall in

       11   this case.    He's a naval architect.

       12             MR. BUCHSBAUM:    Your Honor, he's -- would you like me

       13   to respond?

       14             THE COURT:   Sure.

       15             MR. BUCHSBAUM:    He's stated in his report what he

       16   believed the underlying cause was.      There's been no Daubert

       17   motion to restrict his testimony other than the human factors

       18   issue, which was raised today.      He stated conclusions in his

       19   report.   He's been deposed.    He has 46 years of experience in

       20   the maritime industry.     His C.V. lists dozens of cases where

       21   he's expressed opinions as to causes of maritime personal

       22   injury accidents, and I think he's more than qualified to

       23   render an opinion on this issue.

       24             THE COURT:   Go ahead.

       25             MR. BROWN:   Your Honor, the opinion I understand




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 104 of 159 PageID: 238
                              DIRECT - FISHER - BUCHSBAUM                       104


        1   that's about to be elicited is the witness's visual

        2   perception.     He has no experience to give Rule 702 testimony

        3   about what the witness perceived or how his brain would have

        4   processed that picture.

        5              MR. BUCHSBAUM:   Your Honor, he heard the witness's

        6   testimony this morning.

        7              THE COURT:   Well, he's rendered reports.      He's been

        8   deposed.   This certainly is not a surprise to anyone.        You can

        9   certainly cross him on it, but this is his opinion based on

       10   his experience in design, et cetera, of ships, and safety

       11   measures in ships as it relates to this witness's testimony

       12   that he's reviewed.     I'm going to allow it and give it

       13   whatever weight it's worth.     Go ahead.

       14   BY MR. BUCHSBAUM:

       15   Q.    Please.

       16   A.    I have to make three -- three things related to this.

       17   Number one, I just want to point out that I've been speaking

       18   about internal sills, not the sills on the weather decks.

       19              Number two, the paint scheme that was in front of Mr.

       20   Hinson when he fell denied him the opportunity to be protected

       21   by the paint scheme of sills that have been identified by

       22   other organizations using human factors backgrounds to be safe

       23   and usable and easily implement able in the commercial world.

       24   So he's denied the opportunity to be exposed to a safely --

       25   what I'll call safely painted sill.       Safely is defined by




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 105 of 159 PageID: 239
                              DIRECT - FISHER - BUCHSBAUM                       105


        1   those standards.

        2             The third thing is not only was he denied the

        3   opportunity, but he was given what, to me, looks to be

        4   misrepresentation because a quick glance at it, when you're

        5   walking and you quickly glance at it, perhaps, okay, but if he

        6   did quickly glance at it, then he would have thought that the

        7   sill was only one-and-three quarters inch in height or

        8   thereabouts, not a full six-and-a-quarter inches.

        9             So he is first denied the opportunity to see a safe

       10   looking sill in the paint scheme.      Second, then he was given a

       11   misleading skill -- a misleading paint scheme, rather.

       12             MR. BUCHSBAUM:    Nothing further.    Thank you.

       13             I just have to offer Dr. Fisher's report, which is

       14   P-31, in evidence, Your Honor.

       15             THE COURT:   Any objection to the report coming in?

       16             MR. BROWN:   No objection, Your Honor.

       17             THE COURT:   Report's in evidence.      P-31.

       18   (Plaintiff's Exhibit P-31 in evidence.)

       19             MR. BUCHSBAUM:    And also the Coast Guard documents

       20   that I referred to, which are defendant's exhibits 10, 21, 6,

       21   7, 9, and 11.

       22             MR. BROWN:   No objection, Your Honor.

       23             THE COURT:   10, 21, 6, 7, 9, 11 in evidence.

       24   (Defendant's Exhibits 10, 21, 6, 7, 9, and 11 in evidence.)

       25             MR. BUCHSBAUM:    Thank you.




               Proceedings recorded by mechanical stenography;
                            District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 106 of 159 PageID: 240
                              DIRECT - FISHER - BUCHSBAUM                       106


        1              THE COURT:   Hold on one second.

        2              Cross-examine?

        3              THE DEPUTY COURT CLERK:    D-6 is in then?

        4              THE COURT:   D.   Yes, without objection.

        5              MR. BROWN:   Thank you, Your Honor.

        6   (CROSS-EXAMINATION OF KENNETH FISHER BY MR. BROWN:)

        7   Q.    Dr. Fisher, my name is Thomas Brown.      I'm an attorney

        8   with the United States government representing the defendants

        9   in this case.

       10              You do not consider yourself to be a human factors

       11   expert, correct?

       12   A.    That's correct.

       13   Q.    You're not the human factors expert to which ship

       14   designers would consult or refer when they were developing the

       15   specifications you discussed in your direct testimony,

       16   correct?

       17   A.    That's correct.

       18   Q.    Your role as the naval architect in that loop was to take

       19   human factors specifications a human factor expert built and

       20   then see that they got applied on board a ship; is that

       21   correct?

       22   A.    Well, there was another organization in between, but yes.

       23   Q.    And you don't have any expertise in the science that was

       24   underlying the work of those human factors experts in

       25   developing those standards, correct?




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 107 of 159 PageID: 241
                              DIRECT - FISHER - BUCHSBAUM                       107


        1   A.    No.   I regard them as experts like I'd regard a radar

        2   technician as an expert and so forth.

        3   Q.    So you defer to them in any understanding or application

        4   of the field of human factors, correct?

        5   A.    Well, I only know about on ship board's purposes, and

        6   that's all I can do.

        7   Q.    You haven't written any publications in human factors,

        8   correct?

        9   A.    No.

       10   Q.    You don't have any formal education in the science behind

       11   human factors, correct?

       12   A.    That's correct.

       13   Q.    Do you know what steps an expert in human factors would

       14   take when investigating an accident?

       15   A.    I have to ask them.

       16   Q.    Do you have any scientific measures of Mr. Hinson's

       17   psychological state at the time he heard the alarm and tripped

       18   over the door?

       19   A.    Outside my area of expertise.

       20   Q.    You have not sailed as a professional marine engineer

       21   correct, sir?

       22   A.    I sailed as a cadet many years ago, and that's the extent

       23   of my professional experience as a member of a crew.

       24   Q.    So you have neither scientific nor personal anecdotal

       25   experience to how Mr. Hinson would respond to hearing a horn




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 108 of 159 PageID: 242
                              DIRECT - FISHER - BUCHSBAUM                       108


        1   in his engine room, correct?

        2   A.    Could you separate that out?

        3   Q.    Do you have -- well, I already asked you, sir.        You have

        4   no scientific measures of Mr. Hinson's physiologic response

        5   when hearing that horn, correct?

        6   A.    No scientific.

        7   Q.    That's correct, right, sir?

        8   A.    That's correct.

        9   Q.    And you have no personal experiences because you've not

       10   ever sailed as a professional marine engineer with how a

       11   marine engineer would respond when hearing a horn, correct?

       12   A.    Wrong.

       13   Q.    In what way do you, as a person who's never sailed as a

       14   professional marine engineer, understand how Mr. Hinson would

       15   respond when hearing the horn?

       16   A.    Because I was very impressed when I was a cadet on watch

       17   in the machinery space of a steam-powered cargo ship on Winter

       18   North Atlantic when the Chief Engineer -- I was on night

       19   watch -- Chief Engineer comes running down, having detected an

       20   alarm that we hadn't heard, and how he responded.         And he was

       21   a seasoned Chief Engineer.

       22             And so after taking care of the issue, when I was

       23   sitting with him at lunch the next day, I remember talking to

       24   him about this at length.

       25   Q.    During that lunch you were a cadet, correct, sir?




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 109 of 159 PageID: 243
                              DIRECT - FISHER - BUCHSBAUM                       109


        1   A.     I was a cadet.

        2   Q.     A cadet is a trainee, like an intern on board a ship,

        3   correct?

        4   A.     I was paid to do services.    It was called a cadet, but I

        5   was paid.

        6   Q.     You were a trainee or an intern aboard the ship, correct,

        7   sir?

        8   A.     I was a cadet.    I don't know -- I haven't put any other

        9   name to it.    I was a cadet.   I had a Z card, which is a Coast

       10   Guard's documentation, and I was paid.       So call it whatever

       11   you want.

       12   Q.     As a cadet, were you filling any billet on the ship that

       13   the ship needed filled to sail?

       14   A.     I don't know.    I didn't look at the certificate of

       15   inspection, but I stood watch, you know, in machinery space.

       16   Q.     You don't know, after testifying about certificates and

       17   documents on this screen here, whether ships ever required

       18   cadets -- excuse me -- the Coast Guard ever requires a cadet

       19   on a CLI?

       20   A.     That's not my area of expertise.

       21   Q.     Okay.

       22               You, sir, are not a human visual perception expert,

       23   correct?

       24   A.     That's correct.

       25   Q.     Do you know what steps an expert in human visual




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 110 of 159 PageID: 244
                              DIRECT - FISHER - BUCHSBAUM                       110


        1   perception would take in investigating an accident and

        2   formulating opinions?

        3   A.    No, of course not.

        4   Q.    As a naval architect, have you studied the science of

        5   visual physiology?

        6   A.    Not any more than to read what has evolved from the human

        7   factors experts.

        8   Q.    As a naval architect, have you studied the science of

        9   light adaptation?

       10   A.    No, sir.

       11   Q.    Do you have any specific knowledge of the lighting that

       12   was in the log room at the time Mr. Hinson tripped?

       13   A.    Only what I see from the photographs.

       14   Q.    The photographs taken after the accident?

       15   A.    Well, there's one taken before -- well, yes, excuse me.

       16   The one that shows the white stripe was, in fact, after the

       17   accident but before there had been any modification to the

       18   paint.

       19   Q.    That's your only knowledge of the lighting condition at

       20   the time of the accident, correct?

       21   A.    I'm not certain that's correct because I didn't see any

       22   evidence that the lighting had changed when I had inspected

       23   the vessel.

       24   Q.    Okay.

       25   A.    In other words, I didn't see any new light fixtures.         I




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 111 of 159 PageID: 245
                              DIRECT - FISHER - BUCHSBAUM                       111


        1   didn't see any evidence of modification of light fixtures.

        2   Q.    I'm trying to understand, are you offering any testimony

        3   today other than as an expert in naval architecture?

        4   A.    Well, the specification preparation, certainly.

        5   Q.    If I understand correctly, sir, your opinion is that

        6   there was nothing wrong with the height of the threshold

        7   onboard Denebola at the time Mr. Hinson tripped over it; is

        8   that correct?

        9   A.    I have not expressed an opinion about the height of it.

       10   Q.    Do you have an opinion whether there was anything wrong

       11   with the height of the threshold onboard Denebola?

       12   A.    I have no opinion about that.     I think I made it clear

       13   that there was no need for such a sill.       It was an option.

       14   It's not required by regulation or classification.         If someone

       15   wants a sill there, they put a sill.

       16   Q.    Do you recall ever stating any opinion in the course of

       17   developing this litigation whether or not the height of the

       18   sill on Denebola was incorrect or wrong?

       19   A.    No, I have not expressed such an opinion.

       20   Q.    You have no opinion that the height was improper, just so

       21   I understand you correctly, sir?

       22   A.    There was no proper or improper.

       23   Q.    Thank you.

       24             Are you aware, sir, of any meaningful difference

       25   between the height of the sill on Antares and the height of




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 112 of 159 PageID: 246
                              DIRECT - FISHER - BUCHSBAUM                       112


        1   the sill on Denebola?

        2   A.      With the accuracy of using a tape measure, they were the

        3   same.

        4   Q.      They were the same, right, sir?

        5   A.      They appeared to be the same.

        6   Q.      So all the discussion of the fact that these two ships

        7   were built in different shipyards and may not have been

        8   perfect carbon copies, that doesn't matter to this case since

        9   the sills on both were the same, correct?

       10   A.      The height -- you see, you're confusing two things.

       11   You're saying "the sills," but there are multiple

       12   characteristics about a sill.

       13   Q.      Let me break --

       14   A.      If you talk about the dimensional characteristics, then

       15   they were the same.

       16   Q.      Let me -- to be very clear, and I appreciate that, sir,

       17   let me just ask you about the height of the sill.

       18   A.      The dimension.

       19   Q.      Vis-à-vis their height, they matched, correct, sir?

       20   A.      The dimension of the sill, the dimensional height were

       21   the same.

       22   Q.      So, again, just discussing dimensions and the height, the

       23   fact that Antares and Denebola may not have been perfect

       24   carbon copies has no bearing on this trip and fall case,

       25   correct?




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 113 of 159 PageID: 247
                              DIRECT - FISHER - BUCHSBAUM                       113


        1   A.    I think that's correct.

        2   Q.    So the only thing, other than height, that you might

        3   discuss about this sill is that just the painting applied

        4   thereto?

        5   A.    That's part of it.

        6   Q.    What else besides height and the paint scheme matters

        7   about this sill, for your analysis?

        8   A.    Where things were kept on the ship.      For example, the

        9   chemicals kept in that space or out of that space.         Where the

       10   -- from where the alarm sounded.      If those were the same, then

       11   you're right.    It's just the paint schemes.

       12   Q.    In the course of your experience as a naval architect,

       13   have you ever designed a doorway opening?

       14   A.    I have not designed a doorway opening.       I've specified

       15   standard doorway openings, which were available from

       16   manufacturers.

       17   Q.    Now, when you were retained in this case, your assignment

       18   was to search and look for and find any regulatory standard

       19   that would have required Denebola to have a particular paint

       20   scheme, correct?

       21   A.    No, I was not given that assignment.

       22   Q.    After you were retained for this case, did you go and

       23   look for any pertinent or applicable standard that would have

       24   said how Denebola should have had that sill painted?

       25   A.    Yes, I did.




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 114 of 159 PageID: 248
                              DIRECT - FISHER - BUCHSBAUM                       114


        1   Q.    When you looked, you looked at the standards of the

        2   American Bureau of Shipping, which is the Classification

        3   Society, correct, sir?

        4   A.    Among others, yes.

        5   Q.    And in looking at ABS rules and regulations, did you find

        6   any standard that required a particular paint scheme on

        7   Denebola's sill?

        8   A.    No, I did not.

        9   Q.    You also looked, sir, didn't you, at the Coast Guard's

       10   regulations for commercial or civilian manned vessels,

       11   correct?

       12   A.    Be careful.   There are a number of military vessels which

       13   also have civilian manning.     Okay.   And so I'm not trying to

       14   differentiate.    For example, the salvage slugs have both the

       15   military crew aboard them and civilian crew, and I have not

       16   reviewed to see whether or not the Navy applies its standards

       17   to those.    So I can only talk about vessels which are manned

       18   solely by commercial people, not by a combination of military

       19   and commercial.

       20   Q.    I appreciate that.    Let's talk about Denebola.      Denebola

       21   was owned by the U.S. Maritime Administration, correct?

       22   A.    Yes.

       23   Q.    Denebola was not owned by the United States Navy,

       24   correct?

       25   A.    Not at the time of Mr. Hinson's accident.




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 115 of 159 PageID: 249
                              DIRECT - FISHER - BUCHSBAUM                       115


        1   Q.    Thank you.

        2              Mr. Hinson was one of an entirely civilian crew,

        3   correct?

        4   A.    That's correct.

        5   Q.    And more to the point, Coast Guard regulations in title

        6   or part 46 of the Code of Federal Regulations pertained to

        7   Denebola, correct?

        8   A.    Yes, they do.

        9   Q.    And in part 46 of the CFR, that's where you would look to

       10   find any requirement for how to mark a sill or a commercial

       11   vessel, correct, sir?

       12   A.    I did look to see if there were any.

       13   Q.    When you looked in part 46 of the CFR, or any other Coast

       14   Guard regulations, did you find one that required Denebola to

       15   have that sill painted in any particular way?

       16   A.    For the regulations which applied to that ship, the

       17   answer is no.

       18   Q.    Are you aware of any Coast Guard regulations about how

       19   markings to doorways or accesses should be on board industry

       20   vessels?

       21   A.    You mean commercial vessels?

       22   Q.    Yes, sir.

       23   A.    No, I did not.

       24   Q.    Are you aware --

       25   A.    Excuse me.




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 116 of 159 PageID: 250
                              DIRECT - FISHER - BUCHSBAUM                       116


        1   Q.      I didn't mean to cut you off.

        2   A.      Other than the navigation vessel and inspection circular,

        3   I can't remember the number 92 or 82, something like that,

        4   NVIC is published by the Coast Guard, and it gives

        5   nonregulatory guidance to the industry.        And they publish

        6   these things I won't say regularly, but fairly regularly.

        7   Okay.    And the NVIC, which I'm thinking about, I don't

        8   remember the number, says read these other industry standards

        9   pertaining to human factors.      Okay.

       10               So while the Coast Guard doesn't require that there

       11   be the painting of the skills -- of the sills in a certain

       12   way, it does point to human factors engineering through the

       13   NVIC's.

       14   Q.      Did you make reference to the NVIC or NVIC in your

       15   report, sir?

       16   A.      I do not recall.   I don't think so.

       17   Q.      My question to you wasn't about NVIC.     It was about

       18   regulations.    Do we agree that a NVIC or NVIC is not a

       19   regulation?

       20   A.      That's correct.    It's guidance from the Coast Guard, but

       21   not a regulation.

       22   Q.      And thank you.

       23               My question was whether you found any Coast Guard

       24   regulations that required Denebola to have that sill painted

       25   in any particular way?




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 117 of 159 PageID: 251
                              DIRECT - FISHER - BUCHSBAUM                       117


        1   A.    I did not find any such regulations.

        2   Q.    Are you aware that there are regulations in part 46 of

        3   the CFR that require ships to mark watertight doors on both

        4   sides with lettering of a specific height?        Are you aware of

        5   that, sir?

        6   A.    Yes.

        7   Q.    Okay.

        8                Are you aware that there are also requirements in

        9   that same part of the CFR for how to mark escape hatches on

       10   board ships regulated by this part?

       11   A.    Yes.    These have to do with survival of the crew in the

       12   event of a casualty.

       13   Q.    So we agree that the maritime regulations from the Coast

       14   Guard can and do contemplate required markings on doors and

       15   accesses?

       16   A.    Wait a moment.    They require such markings only if it

       17   pertains to the survival of the crew in the event -- or the

       18   passengers, whoever it is -- in the event of a casualty

       19   whereas this sill has nothing to do with that at all, and it's

       20   not even watertight.

       21   Q.    If I hear you correctly, sir, you're making a distinction

       22   in what the rule-makers had in mind.       That they would mean to

       23   regulate doors that have survival of the crew in mind, but not

       24   other doors that could present a less significant hazard?

       25   A.    Absolutely.    That's the purpose of Coast Guard




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 118 of 159 PageID: 252
                              DIRECT - FISHER - BUCHSBAUM                       118


        1   regulations.    Coast Guard regulations focus on survivability

        2   and avoidance of casualties and survivability.        They don't

        3   focus on every aspect of the design and configuration of a

        4   ship.

        5   Q.      And I'm curious --

        6   A.      So Coast Guard regulations have evolved over the years in

        7   response to casualties or the potential of casualties,

        8   watertight subdivision, fire safety, electrical safety, but

        9   not for things which are irrelevant to survival.

       10   Q.      Have you ever been involved in the rule-making process of

       11   the Coast Guard in drafting and passing regulations in that

       12   part of the CFR?

       13   A.      No.

       14   Q.      What's the basis for your making that distinction that we

       15   just discussed within that part of the CFR?

       16   A.      Which distinction?   About survivability, you mean?

       17   Q.      You're trying to explain that the regulations require

       18   certain markings for some types of doors but not for others.

       19   What's your basis for reaching that opinion and conclusion

       20   about how the CFR's are drafted?

       21   A.      Over the years the Coast Guard people themselves

       22   published a magazine called Proceedings, which they publish

       23   quite regularly, I think it's four times a year, discussing

       24   the development of regulations that they're contemplating or

       25   the implementation or the monitoring of regulations.         And so




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 119 of 159 PageID: 253
                              DIRECT - FISHER - BUCHSBAUM                       119


        1   the Coast Guard itself regularly tells the public in the

        2   Proceedings, that magazine, about what's happening with their

        3   regulations and what's the purpose of them.

        4             So that plus discussions at conferences and plus

        5   acknowledgements from other sources, you can see that it's a

        6   survival and safety question.      It's not a question of markings

        7   or other regulations pertaining to things which really don't

        8   matter for survival or safety.

        9   Q.    But you never read an article in Proceedings that

       10   explained that the Coast Guard's not going to regulate

       11   internal doorways that present a tripping hazard in part 46 of

       12   the CFR, did you?

       13   A.    Not specifically about the doors.

       14   Q.    Thank you, sir.

       15   A.    But I've read articles by the people from the Coast Guard

       16   who were in charge of developments who always tell everybody

       17   that they're focusing on the survival and safety of ships, and

       18   they specifically talk about that they're not trying to

       19   regulate everything.

       20   Q.    Dr. Fisher, we discussed your review of ABS standards and

       21   the Coast Guard regulations.      In addition to those things you

       22   also looked at to recognize professional societies to see if

       23   they had published any standards for how to mark this sill on

       24   Denebola, correct?

       25   A.    Wait a moment, please.    You misspoke.     ABS doesn't have




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 120 of 159 PageID: 254
                              DIRECT - FISHER - BUCHSBAUM                       120


        1   standards.    ABS has rules.    And it's a different, you know, if

        2   you want to get particular about it, so we're talking about

        3   the ABS rules, not the ABS standards.       If you make that

        4   substitution, I'll agree with you.

        5   Q.    I'm fine with that.      So in addition to the ABS rules and

        6   the Coast Guard regulations, you also looked to recognized

        7   professional societies to see if there were any standards that

        8   you would require Denebola to have this sill painted in a

        9   particular way, correct?

       10   A.    No.

       11   Q.    You didn't look to the industry standards of a recognized

       12   professional society, sir?

       13   A.    Well, I mean, I'm already familiar with them.        I didn't

       14   have to review them.    I know that the Society of Naval

       15   Architects and Marine Engineers, for example, here in the

       16   United States doesn't have such standards.        They have

       17   standards pertaining to certain ship construction procedures

       18   and methods and corporations, but not about the color of sills

       19   because the expectation is that industry custom and practice

       20   will follow the lead of the Navy and the Coast Guard for their

       21   own ships.

       22   Q.    I appreciate that correction.

       23               So you did not find -- you're not aware of any

       24   requirement from a professional society for how Denebola

       25   should have had that sill painted, correct?




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 121 of 159 PageID: 255
                              DIRECT - FISHER - BUCHSBAUM                       121


        1   A.    Well, not without specificity.      But not -- for any

        2   non-watertight sills.

        3   Q.    Doctor, you spoke to the standards of the U.S. Navy and

        4   the U.S. Coast Guard, so I want to spend a few minutes on

        5   those.

        6               Have you ever designed warships for the Navy?

        7   A.    No.

        8   Q.    Have you ever designed cutters for the U.S. Coast Guard?

        9   A.    No.

       10   Q.    Do you know what the complement of a Navy destroyer is?

       11   A.    The new ones or the old ones?

       12   Q.    The Arleigh Burke-class DDG.     Do you know what the crew

       13   compliment is aboard that ship, sir?

       14   A.    It's approximately 200 people.

       15   Q.    Do you know what the complement of a Coast Guard high

       16   endurance cutter is?

       17   A.    Approximately 140, 150 people.

       18   Q.    Would you agree that these ships have no more sailors

       19   aboard than Denebola?

       20   A.    At the time the Denebola -- of Mr. Hinson's accident,

       21   there was only a maintenance crew aboard.

       22   Q.    Let's imagine Denebola has a full complement and is

       23   underway.    Would you agree that a Navy destroyer has a much

       24   larger crew than Denebola?

       25   A.    Are you talking about the commercial crew or any military




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 122 of 159 PageID: 256
                              DIRECT - FISHER - BUCHSBAUM                       122


        1   supplement?

        2   Q.    Put everyone you want aboard, sir.      Would you agree that

        3   a Navy destroyer has a larger crew complement than Denebola?

        4   A.    Likely, yes.

        5   Q.    Does Denebola, with its civilian crew, ever have to train

        6   to go to general quarters like a Navy or a Coast Guard ship?

        7   A.    The equivalent of general quarters is to -- for fire

        8   drills and man overboard drills and flooding drillings.

        9   Q.    Does Denebola have a canon or heavy guns on deck?

       10   A.    No.

       11   Q.    The ship simply carries cargo for the military, correct?

       12   A.    Yes.

       13   Q.    It has no offensive capability and no drug interdiction

       14   capability, correct?

       15   A.    That's correct.

       16   Q.    Do we agree that there was no requirement, no legal

       17   requirement for Denebola to apply Coast Guard or Navy warship

       18   standards in marking the sill on which Mr. Hinson tripped?

       19   A.    The judge will answer that question.      That's beyond my

       20   expertise.

       21   Q.    You looked, didn't you, sir, for the Coast Guard and Navy

       22   standards?    You looked those up?

       23   A.    You asked legal.    You said do I have a legal.      You put

       24   that in -- of something.     I'm not an attorney.     I'm not tasked

       25   with, I'm not prepared to, I'm not qualified to make a legal




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 123 of 159 PageID: 257
                              DIRECT - FISHER - BUCHSBAUM                       123


        1   interpretation.

        2   Q.     Does the Coast Guard color and coating's manual apply

        3   directly to Denebola with respect to how to mark that sill?

        4   A.     As a requirement or as industry custom and practice?        As

        5   industry custom and practice, it certainly does.        But in terms

        6   of from a regulatory point of view, it does not.

        7   Q.     Let's break that apart because the manual is a manual.

        8   Does that manual apply to Denebola?

        9   A.     It was not written for the SL-7's.     It was not written

       10   for a commercial vessel.      It was written for Coast Guard owned

       11   vessels.

       12   Q.     Right.     It was written for Coast Guard cutters, correct,

       13   sir?

       14   A.     Among other vessels.

       15   Q.     Denebola is not one of those vessels covered correct,

       16   sir?

       17   A.     Not now.

       18   Q.     And not at the time Mr. Hinson tripped, right?

       19   A.     Correct.

       20   Q.     Same thing with the Navy standards, sir.      Those

       21   standards, the Navy's scheme for how to paint hazards, those

       22   did not apply to Denebola at the time of the accident,

       23   correct?

       24   A.     Wow.   What an interesting question.    I don't mean to be

       25   facetious at all.      It's just that we have to remember that the




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 124 of 159 PageID: 258
                              DIRECT - FISHER - BUCHSBAUM                       124


        1   ships were first commercial and then they were Navy ships,

        2   U.S.N.S., United States naval ship.       So they were Navy ships,

        3   and, therefore, while they were Navy ships they were certainly

        4   subject to the Navy's own standards for painting sills.

        5             Then they got transferred, for whatever reason, to

        6   become owned by the U.S. Maritime Administration rather than

        7   by the Navy.   So a different U.S. department.       Okay.

        8             That didn't change the functional capability because

        9   they had already been converted for the Navy service.         Okay.

       10   So even though that they're technically owned by a non-Navy

       11   government entity, okay, they're still providing the same

       12   service as when they were the converted to be a Navy ship.

       13             So I can't see that suddenly we can make it less safe

       14   or less applicable because certainly I would think that the

       15   civilian crew aboard the vessel, when it's owned by the

       16   Maritime Administration, should be entitled to the same level

       17   of safety and concern as a Navy crew member when the ship was

       18   owned by the U.S. Navy.

       19   Q.    Mr. Hinson, with all due respect, that's not responsive.

       20   You launched into a narrative.      I'm asking you about the Navy

       21   instruction you cited in your report, which is OPNAV

       22   instruction 5100.19 echo of 10 May 2007.       Do you recall citing

       23   to that report, that instruction in your report, sir?

       24   A.    Yes, I did.

       25   Q.    And that report is from 2007, correct?




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 125 of 159 PageID: 259
                              DIRECT - FISHER - BUCHSBAUM                       125


        1   A.    Yes.

        2   Q.    Do you know when Denebola was transferred from MSC to

        3   MARAD?

        4   A.    That was the latest version, but certainly it was

        5   transferred earlier than that.

        6   Q.    Okay.

        7   A.    But I didn't read the contract between the Navy and

        8   MARAD, which said under these conditions you can operate these

        9   ships for us.

       10   Q.    I didn't ask that, sir.

       11                Sir, are you aware that if OPNAV instruction ever

       12   applied to Military Sealift Command vessels, or does it just

       13   apply to combatants, perhaps?

       14   A.    As I've tried to explain, perhaps I was not clear, it was

       15   designed to apply to the Navy vessels, vessels owned by the

       16   Navy, but, okay, it can apply without any cost impact to

       17   non-Navy vessels.

       18   Q.    It could apply, but it does not strictly apply by any

       19   requirement to Denebola, correct?

       20   A.    Well, that's the reason why I mentioned contract.

       21   Q.    Can I ask if you agree with that question first, sir,

       22   before --

       23   A.    That's what I'm saying.

       24                THE COURT:   One at a time.

       25                THE WITNESS:   I can --




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 126 of 159 PageID: 260
                              DIRECT - FISHER - BUCHSBAUM                       126


        1             THE COURT:    Ask the original question.     If you can't

        2   answer it, you can say you can't answer it.        If you don't

        3   remember it, you can say you don't remember it.        Hopefully you

        4   do if he doesn't.

        5             MR. BROWN:    Thank you, Your Honor.

        6             THE COURT:    Do you remember the question?

        7             THE WITNESS:    No.

        8             THE COURT:    Ask the question.

        9   BY MR. BROWN:

       10   Q.    Dr. Fisher, does the Navy manual apply as a requirement

       11   to Denebola with respect to painting that sill?

       12   A.    I cannot answer the question without reference to the

       13   contract which assigned the ships to Maritime Administration.

       14   Q.    Is it your position that the Navy standard is not by law

       15   required to be applied to Denebola?

       16   A.    Not by law.

       17   Q.    That's your position.     It's not by law required to be

       18   applied to Denebola, correct?

       19   A.    This is -- this is, no, this is a belief, but this is not

       20   an expert opinion because I'm not the attorney that would have

       21   to answer that.     I'm not skilled in those matters.

       22   Q.    Do you recall being asked about this in a deposition you

       23   gave with Mr. Joseph present and for this Court's benefit?

       24   A.    I don't recall what the question was and what my answer

       25   was in that deposition.




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 127 of 159 PageID: 261
                              DIRECT - FISHER - BUCHSBAUM                       127


        1   Q.      Do you recall whether or not you said that the Navy

        2   standard is not by law required to be applied to Denebola.

        3   A.      Again, that's my belief as a nonlegal expert.      That was

        4   correct.

        5   Q.      When you gave that testimony to Mr. Joseph, did you

        6   explain that that statement was not expert testimony whereas

        7   the rest of your deposition was expert testimony?

        8               MR. BUCHSBAUM:   Objection.

        9               THE COURT:   It's cross-examination.    I'm allowing it.

       10               THE WITNESS:   I don't think I went that far at the

       11   time.

       12   BY MR. BROWN:

       13   Q.      Dr. Fisher, we're going to look at your report where you

       14   quote from the 2007 Navy instruction.

       15               Do you see that zoom-in, sir, from the paragraph B1

       16   which you quoted in your report?

       17   A.      Yes, sir.

       18   Q.      In that quote, do you see the words sill, threshold or

       19   coaming?

       20   A.      The word itself is not there.

       21   Q.      Is it your interpretation that the reference to a falling

       22   or tripping hazard would include the sill at issue in this

       23   case?

       24   A.      Stumbling and tripping certainly do.

       25   Q.      That's your interpretation, correct, sir?




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 128 of 159 PageID: 262
                              DIRECT - FISHER - BUCHSBAUM                       128


        1   A.      That's what I'm here for.

        2   Q.      Do you have experience interpreting Navy instructions?

        3   A.      I'm not sure what that means.

        4   Q.      Okay.    I'll move on.

        5                  Do you know if Navy surface combatant commanders

        6   interpret this instruction to require that warship sills be

        7   painted in yellow?

        8   A.      You have to ask them.

        9   Q.      Okay.

       10                  Have you been in the Navy?

       11   A.      No.

       12   Q.      Have you been underway on warships routinely?

       13   A.      No.

       14   Q.      Did you interview anyone in the Navy to see if this

       15   instruction applied to surface warship sills?

       16   A.      No.

       17   Q.      On the next page of your report, sir, you similarly

       18   quoted from the Coast Guard manual.         I'll take a quick look at

       19   that.

       20                  Next paragraph, do you see there, sir, that paragraph

       21   2, that's your quotation from the Coast Guard coatings and

       22   color manual, correct?

       23   A.      Yes.

       24   Q.      Do you see there the words threshold, sill, or coaming?

       25   A.      Again, that word isn't there, but it's implied by the




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 129 of 159 PageID: 263
                              DIRECT - FISHER - BUCHSBAUM                       129


        1   stumbling and falling hazards.

        2   Q.      You take that to be the implication, correct?

        3   A.      Among other hazards, yes.

        4   Q.      Do you know if Coast Guard commanders of cutters

        5   interpret this regulation to require the marking of thresholds

        6   in yellow on Coast Guard cutters?

        7   A.      Well, I certainly see it in the photograph down below

        8   that.    That's a Coast Guard vessel, so I have no reason to

        9   doubt it.

       10   Q.      Okay.   Have you ever served on a Coast Guard cutter?

       11   A.      No.

       12   Q.      Let's take a closer look at that photo, which is on the

       13   bottom of page 8 of Plaintiff's Exhibit-31.        That's

       14   immediately below where you quoted from the Coast Guard's

       15   color and coatings manual, correct?

       16   A.      Yes.

       17   Q.      So you use this as an illustration of the Coast Guard's

       18   application of its coatings and color's policy, correct?

       19   A.      Yes.

       20   Q.      Do you know that this is a photo -- well, what ship is

       21   this, sir?

       22   A.      The Taney, Coast Guard cutter the Taney.

       23   Q.      Do you know that Coast Guard Taney is a museum ship

       24   parked in Baltimore?

       25   A.      Sure.   I would love to have gone on other ships, but the




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 130 of 159 PageID: 264
                              DIRECT - FISHER - BUCHSBAUM                       130


        1   Coast Guard ships these days are part of the Department of

        2   Homeland Security and civilians are not allowed to go aboard

        3   to take photographs.

        4   Q.    So this photo here is not of a Coast Guard cutter.        It's

        5   of a museum ship, correct?

        6   A.    It's in the form it was when retired.

        7   Q.    You know the form of the Taney when she was retired and

        8   converted to a museum ship?

        9   A.    When you go down to the museum you see that.        That's what

       10   they say.

       11   Q.    Do you have any knowledge whether that sill has been

       12   repainted since Taney's retirement from commissioned service

       13   in 1986?

       14   A.    If it has been repainted, it's been repainted in the same

       15   manner.

       16   Q.    How do you know that, sir?

       17   A.    It's implied by the fact that they represent this is the

       18   condition the ship's maintained.

       19   Q.    "They" being the museum operators?

       20   A.    The museum operators state -- I guess that statement is

       21   from the museum operators, yes.

       22   Q.    Okay.   Do you know who visits this museum in Baltimore?

       23   A.    Civilians.

       24   Q.    Can we agree that young children visit this museum ship?

       25   A.    Among others.




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 131 of 159 PageID: 265
                              DIRECT - FISHER - BUCHSBAUM                       131


        1   Q.    Can we agree that elderly persons visit this ship?

        2   A.    I did.    I'm elderly.

        3   Q.    Can we agree that the clientele, the people transiting

        4   through these thresholds on this museum ship differ

        5   significantly from the personnel manning Denebola, an active

        6   merchant ship?

        7   A.    No, I can't.    They're different, but I can't say that

        8   just because an elderly person is walking through the museum

        9   ship doesn't mean that a crew person wouldn't be entitled to

       10   the same level of safety.

       11                This is what puzzles me that if it's a zero cost

       12   implementation to provide a safer environment, why not do it?

       13   If they provide the safer environment for children and

       14   elderly, why not provide it for everybody else along the way?

       15   Q.    Dr. Fisher, this ship was decommissioned in 1986,

       16   correct?

       17   A.    Yes.

       18   Q.    The Coast Guard coatings manual you quoted came into

       19   force in 2014, correct?

       20   A.    The current version of it.

       21   Q.    Okay.    Did you cite to any prior versions in your report?

       22   A.    I didn't look for them because it preceded the date --

       23                THE COURT:   There's no question.

       24                THE WITNESS:   Sorry.

       25   BY MR. BROWN:




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 132 of 159 PageID: 266
                              DIRECT - FISHER - BUCHSBAUM                       132


        1   Q.      I have a few questions for you about your understanding

        2   of the accident itself.

        3                  You heard the testimony earlier today that Mr. Hinson

        4   had stepped literally through hundreds of different coamings,

        5   correct?

        6   A.      I think you've misstated the word "through."      He stepped

        7   over.    You don't walk through a coaming.     You walk through an

        8   opening.       You step over a coaming.

        9   Q.      I love a clear correction.    I thank you for that.    He

       10   stepped through hundreds of doorways and over coamings,

       11   correct?

       12   A.      Yes.

       13   Q.      He testified and you heard him testify that he

       14   stepped into the log room on Denebola without tripping,

       15   correct?

       16   A.      That's correct.

       17   Q.      Did you know in forming your opinions how long he had

       18   spent inside that room?

       19   A.      I didn't get a sense of exact number of minutes, but it

       20   was approximately in the vicinity of ten minutes.

       21   Q.      Did you have an opportunity to interview Mr. Hinson

       22   before you formed your opinions?

       23   A.      No, because my opinion is not based on that information.

       24   Q.      So you didn't interview him before forming your opinions,

       25   correct?




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 133 of 159 PageID: 267
                              DIRECT - FISHER - BUCHSBAUM                       133


        1   A.     That's correct.

        2   Q.     Your opinion did make reference to, for instance, the

        3   speed or dispatch with which Mr. Hinson responded to the horn,

        4   correct?

        5   A.     Yes.

        6   Q.     But you made that opinion or you relied on that without

        7   having interviewed him, correct?

        8   A.     That's correct.

        9   Q.     When Mr. Hinson stepped out of the log room, he stepped

       10   out of that doorway, do you know if the door itself was

       11   latched open or closed?

       12   A.     I don't know.    I had assumed it was latched open.

       13   Q.     Okay.

       14                 Sir, we're going to look at page 5 of your report,

       15   which is Plaintiff's Exhibit-31.

       16                 Do you see the photograph at the bottom of that page,

       17   sir?

       18   A.     Yes, sir.

       19   Q.     This is, if I understand correctly, I think we'll agree

       20   this looking into the log room from that passage area

       21   immediately outside of it, correct?

       22   A.     Yes.    After the paint had been changed.

       23   Q.     Right.    In this photo we have a different paint condition

       24   than was in existence at the time Mr. Hinson tripped over the

       25   threshold, correct?




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 134 of 159 PageID: 268
                              DIRECT - FISHER - BUCHSBAUM                       134


        1   A.    Correct.

        2   Q.    And you see there that open door we were just discussing,

        3   correct?

        4   A.    Yes.

        5   Q.    And that is that lightest color white object that's in

        6   the center of the picture, correct?

        7   A.    Yes.    Vertical.

        8   Q.    Now, would you agree with me that you can see an air gap

        9   between the deck and the bottom of that door in this

       10   photograph?

       11   A.    Yes.

       12   Q.    In other words, the door doesn't slide across or drag

       13   across the deck directly, right, sir?

       14   A.    That's correct.

       15   Q.    Did you measure how high off the deck the bottom of that

       16   door was?

       17   A.    I remember measuring it, and it's probably in my notes,

       18   which aren't in the report here, but it was close to -- the

       19   overlap between the bottom of the door and the sill was less

       20   than an inch.

       21   Q.    So with the door closed there was less than an inch of

       22   the overlap from the bottom of that door and the top of the

       23   sill on which Mr. Hinson tripped, correct?

       24   A.    Yes.

       25   Q.    So that would mean that the air gap between the deck and




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 135 of 159 PageID: 269
                              DIRECT - FISHER - BUCHSBAUM                       135


        1   the bottom of that door was about five inches or so?

        2   A.     About.

        3   Q.     Okay.

        4                And there is an overlap, right?   There's not an air

        5   gap when the door's closed?

        6   A.     That's right.   The reason why I noticed that was to see

        7   if there was a gasket there to make it gas tight, and it was

        8   not.

        9   Q.     Would you agree that that open door would provide visual

       10   reference to someone passing through, that the threshold

       11   height was greater than two inches?

       12   A.     No.

       13   Q.     Well, if the door is five inches off the deck and it has

       14   an overlap, that has to mean that there's at least five or so

       15   inches of sill, correct?

       16   A.     If you're looking at that door from the perspective of

       17   this photograph, perhaps.     But if you're standing in the room

       18   looking out, so the door is parallel to your vision, the

       19   answer is probably not.

       20   Q.     Is it your understanding that Mr. Hinson was standing

       21   there and looking out of the door when he tripped?

       22   A.     He was on his way out when he tripped.      He was on the way

       23   out.

       24   Q.     So you don't know whether he was looking down at the

       25   bottom of that door or any other place down, correct?




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 136 of 159 PageID: 270
                              DIRECT - FISHER - BUCHSBAUM                       136


        1   A.    Well, I thought from what he testified to today was my

        2   understanding that he looked and thought that the white part

        3   of the sill, as it was painted then, demonstrated or

        4   illustrated the height of the sill.

        5   Q.    Okay.    And we'll all have the opportunity later to look

        6   at this transcript very carefully because I also heard him

        7   discuss things being a blur in the heat of the moment.         But if

        8   your understanding is he's looking down at the white strip or

        9   stripe at the top of the threshold, wouldn't the bottom of

       10   that door also be in his field of vision?

       11   A.    That's what I just said.     It depends where you're

       12   looking.    If you're looking parallel to the door, then your

       13   perspective is all together different than when you're looking

       14   at something which is perpendicular to your line of vision.

       15   So that's it.    From my personal experience I understand that.

       16   So I'm not going to say that when you're looking at something

       17   parallel to you, you have the same perspective in depth --

       18   perception of depth as you do when you're looking at something

       19   which is perpendicular to your line of vision.        That's all I'm

       20   saying.    So I don't know.    I don't know what he looked at, for

       21   how long.     Okay.

       22               MR. BROWN:   I have no other questions.

       23               THE COURT:   Any redirect?

       24               MR. BUCHSBAUM:    Just one, Your Honor.

       25   (REDIRECT EXAMINATION OF KENNETH FISHER BY MR. BUCHSBAUM:)




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 137 of 159 PageID: 271
                              DIRECT - FISHER - BUCHSBAUM                       137


        1   Q.      We heard about a lot of regulations about sills and doors

        2   and Navy vessels and Coast Guard vessels.       Is there any

        3   regulation stating that you cannot paint the sill the color it

        4   was painted after this accident, that you're forbidden to do

        5   that?

        6   A.      No, there's nothing which forbids you to do that.      But

        7   you brought that question up, and I just have to tell you that

        8   we just looked at it on the Exhibit 5 of my report.         And I --

        9   I'm amazed that somebody did that after accident.

       10               MR. BROWN:   Your Honor, I have to object.

       11               THE COURT:   Sustained.   This is a subsequent remedial

       12   measure that's irrelevant and not permitted under 407.

       13               MR. BUCHSBAUM:   Nothing further.

       14               THE COURT:   Thank you.   Any recross?

       15               MR. BROWN:   No, Your Honor.

       16               THE COURT:   Okay.   You may step down.

       17               THE WITNESS:   Thank you, Your Honor.

       18               THE COURT:   Thank you.   How do you wish to proceed,

       19   counsel?    We have a movie, 41 minutes.

       20               MR. BUCHSBAUM:   A 41-minute video deposition of the

       21   treating doctor, which I can play for Your Honor before or

       22   after lunch.    Whatever your preference.

       23               THE COURT:   I prefer to keep moving.     Give you 15

       24   minutes, is that all right?

       25               MR. BUCHSBAUM:   That's fine.




                 Proceedings recorded by mechanical stenography;
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 138 of 159 PageID: 272
                              DIRECT - FISHER - BUCHSBAUM                       138


        1              MR. BROWN:    Even five minutes is fine.

        2              MR. BUCHSBAUM:   I have to cue it up.

        3              (A short recess occurred.)

        4              THE COURT:    Are there any things on the video that

        5   need to be --

        6              MR. BUCHSBAUM:   Redacted?     I don't think so, Your

        7   Honor.

        8              MR. JOSEPH:   There's one objection that the United

        9   States withdraws.

       10              THE COURT:    Okay.   All right.   Let's see if this

       11   works.

       12              (The videotaped deposition of Dr. Sclafani was played

       13   at this time.)

       14              MR. BROWN:    The United States would like to move into

       15   evidence the two exhibits used in that deposition, so it's

       16   Plaintiff's Exhibit-22 and then U.S. Exhibit-15.

       17              THE COURT:    Any objection?

       18              MR. BUCHSBAUM:   No objection.

       19   (Plaintiff's Exhibit P-22 in evidence.)

       20   (Defendant's Exhibit D-15 in evidence.)

       21              MR. BUCHSBAUM:   We'd also like to move Exhibits 23,

       22   24.    That's it.

       23              THE COURT:    Any objection?

       24              MR. JOSEPH:   No objection, Your Honor.

       25              THE COURT:    Okay.   In evidence.




                  Proceedings recorded by mechanical stenography;
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 139 of 159 PageID: 273
                              DIRECT - FISHER - BUCHSBAUM                       139


        1   (Plaintiff's Exhibits P-23 and P-24 in evidence.)

        2             THE COURT:    I assume that concludes our trial day for

        3   today?

        4             MR. BUCHSBAUM:    Yes, Your Honor.

        5             THE COURT:    So what do we have for tomorrow?

        6             MR. BUCHSBAUM:    We have plaintiff's vocational expert

        7   David Stein and plaintiff's economic expert Kirstin Kucsma,

        8   which I believe -- even that Your Honor has already read

        9   everything -- should hopefully be done in an hour or so.

       10             THE COURT:    Both of them in an hour?

       11             MR. BUCHSBAUM:    Yes, depending on the cross.

       12             THE COURT:    That's optimistic.    Counsel, what do you

       13   think?

       14             MR. JOSEPH:    I would say, just out of an abundance of

       15   caution, about a half hour each for cross.

       16             THE COURT:    That's two hours.    I guess 9:15.    Gives

       17   us a little wiggle room.

       18             MR. JOSEPH:    Sounds good.

       19             THE COURT:    Thank you.   Thank you counsel for

       20   everything.   Enjoy the evening.

       21             THE DEPUTY COURT CLERK:     All rise.

       22             (Court concludes at 1:51 p.m.)

       23

       24

       25




               Proceedings recorded by mechanical stenography;
                            District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 140 of 159 PageID: 274
                                                                               140


        1                FEDERAL OFFICIAL COURT REPORTER'S CERTIFICATE.

        2                    - - - - - - - - - - - - - - - - - - - - -

        3

        4        I certify that the foregoing is a correct transcript from

        5   the record of proceedings in the above-entitled matter.

        6

        7

        8        I

        9

       10

       11   /S/ Megan McKay-Soule, RMR, CRR         October 31, 2019

       12              Court Reporter                                  Date

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25




                Proceedings recorded by mechanical stenography;
                             District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 141 of 159 PageID: 275
                                                                                                                                   141


                '              132:10                     27 [3] - 3:15, 3:16,                                    120:21, 120:23,
                                                                                                 6
                              1997 [1] - 8:11              27:19                                                  120:25
   '74 [1] - 59:21            1:51 [1] - 140:17           27th [6] - 55:7, 68:15,    6 [6] - 3:3, 4:12,          ABS's [2] - 94:5, 94:6
                              1st [2] - 20:13, 94:11       68:21, 69:25, 70:8,        100:21, 106:16,            absolutely [5] - 83:6,
               0                                           70:11                      106:19, 106:20              91:18, 97:22,
                                          2               28 [2] - 3:17, 3:18        6,000 [1] - 82:23            102:21, 118:20
   01212 [1] - 22:17                                                                 6th [5] - 20:11, 48:2,      abuchsbaum@
                                                          29 [2] - 1:11, 5:3
   07101 [1] - 1:10           2 [3] - 1:10, 2:4,                                      48:10, 48:12, 49:5          friedmanjames.
                                                          29th [2] - 20:13, 46:8
   07751 [1] - 2:4             129:16                                                                             com [1] - 2:6
                                                          2:30 [1] - 32:23
                              2.7 [1] - 46:23                                                    7               abundance [1] - 140:9
               1              20 [4] - 3:14, 9:7, 9:12,
                                                                      3                                          accept [5] - 14:25,
                               9:14                                                  7 [6] - 3:4, 4:12, 92:24,
   1 [3] - 1:6, 18:11, 76:6                                                                                       15:2, 100:5, 100:7,
                              20/20 [1] - 17:18           3 [1] - 94:15               106:17, 106:19,
                                                                                                                  101:24
   1-to-10 [3] - 76:6,                                                                106:20
                              200 [2] - 14:10, 122:9      30 [3] - 62:19, 76:10,                                 accesses [2] - 116:15,
    76:20, 77:7                                                                      702 [1] - 104:23
                              20002 [1] - 2:9              94:23                                                  118:10
   10 [8] - 4:12, 21:12,                                                             72 [1] - 4:10
                              2007 [4] - 60:17,           30-inch [1] - 94:21                                    Accident [1] - 42:14
    76:6, 76:7, 106:16,                                                              7th [2] - 20:12, 75:5
                               125:17, 125:20,            300 [1] - 14:10                                        accident [36] - 14:16,
    106:19, 106:20,
                               128:9                      30th [1] - 42:10                                        14:18, 22:24, 24:15,
    125:17
   106 [2] - 4:11, 4:12
                              2014 [3] - 65:18, 66:2,     31 [1] - 3:18                          8                30:15, 33:22, 34:13,
                               132:14                     34 [1] - 27:2                                           35:16, 38:12, 55:3,
   107 [1] - 3:7                                                                     8 [4] - 52:16, 76:21,
                              2016 [23] - 19:25, 20:7,    35 [2] - 60:14, 66:22                                   55:4, 55:6, 64:4,
   1099 [1] - 17:11                                                                   100:21, 130:8
                               24:20, 35:22, 37:16,       36 [1] - 3:19                                           68:11, 69:20, 69:23,
   10th [2] - 7:23, 7:24                                                             80 [2] - 3:6, 3:6
                               38:2, 38:12, 38:18,        3:00 [1] - 32:23                                        78:2, 87:14, 95:5,
   11 [3] - 94:16, 106:17,                                                           800 [1] - 86:17
                               41:4, 41:16, 42:10,        3:18-cv-00870-BRM-                                      95:8, 95:16, 95:18,
    106:19                     43:23, 44:6, 44:16,                                   82 [1] - 116:24
                                                           LHG [1] - 1:4                                          96:1, 104:3, 104:5,
   12 [4] - 16:12, 39:23,      46:8, 48:2, 49:2,                                     8th [1] - 2:9
                                                          3rd [2] - 49:2, 49:10                                   108:10, 110:22,
    40:3, 50:11                49:10, 50:7, 51:3,                                                                 111:10, 111:13,
   120 [2] - 17:6, 86:12       60:11, 67:1, 75:5
                                                                      4                          9                111:16, 115:21,
   120,000 [1] - 12:12        2018 [10] - 50:7, 50:10,
                                                                                     9 [5] - 3:14, 4:13,          122:15, 124:17,
   12th [2] - 7:8, 50:7        50:11, 68:16, 68:21,       4 [2] - 34:9, 36:7
                                                                                      106:17, 106:19,             132:22, 137:24,
   13 [1] - 40:9               69:25, 70:8, 70:11,        40 [3] - 3:20, 3:21,
                                                                                      106:20                      138:4
   137 [1] - 3:8               94:11, 94:16                52:24
                                                                                     900 [1] - 86:17             accidents [2] - 44:9,
   139 [3] - 4:13, 4:14,      2019 [2] - 1:11, 5:3        40-pound [1] - 52:25                                    104:18
    4:15                                                                             92 [1] - 116:24
                              202 [1] - 2:10              400 [1] - 82:22                                        accomplish [1] -
   13th [1] - 50:7                                                                   946 [1] - 12:5
                              2020 [2] - 10:1, 56:24      401(k [1] - 17:1                                        88:14
   14 [2] - 16:12, 45:4                                                              9:15 [1] - 140:11
                              20th [4] - 20:12, 44:6,     407 [1] - 138:7                                        accordance [2] - 98:7,
   140 [1] - 122:12                                                                  9:30 [2] - 1:11, 5:3
                               44:8, 44:16                41 [2] - 3:22, 138:14                                   101:2
   14:30 [1] - 41:17          21 [5] - 2:4, 4:12,         41-minute [1] - 138:15                                 according [3] - 55:2,
   15 [3] - 21:12, 56:17,      106:16, 106:19,            42 [2] - 3:23, 3:24
                                                                                                 A                95:25, 100:7
    138:18                     106:20                     43 [4] - 3:25, 4:1, 4:2,   a.m [2] - 1:11, 5:3         account [1] - 99:12
   150 [3] - 14:10, 86:13,    212 [1] - 2:5                80:23                                                 accumulation [1] -
                                                                                     Ability [1] - 52:17
    122:12                    215)779-6437 [1] -          45 [1] - 4:3                                            91:10
                                                                                     able [19] - 10:19,
   16 [1] - 94:22              1:21                       46 [6] - 104:15, 116:2,                                accuracy [1] - 112:23
                                                                                      18:19, 43:22, 49:12,
   16th [1] - 20:13           22nd [2] - 20:7, 20:11       116:5, 116:9,              52:23, 53:2, 53:5,         accurate [13] - 24:19,
   175 [1] - 2:9              23 [1] - 139:16              117:22, 120:6              53:7, 53:9, 53:14,          30:13, 39:24, 60:15,
   17th [1] - 20:13           233-9385 [1] - 2:5          460-6577 [1] - 2:10         53:16, 53:18, 54:9,         63:14, 63:15, 67:15,
   18.1 [1] - 52:25           23rd [3] - 22:23,           47 [3] - 4:4, 4:5, 4:6      54:12, 72:24, 75:1,         68:16, 68:21, 72:25,
   18th [1] - 20:13            22:25, 23:3                4th [1] - 20:12             81:12, 95:4, 95:6           73:1, 74:11, 75:5
   19 [1] - 47:14             24 [2] - 73:4, 139:17                                  able-bodied [1] -           achieve [1] - 8:2
   1953 [1] - 7:8             24th [14] - 24:4, 24:20,                5               10:19                      acknowledge [3] -
   1964 [1] - 81:3             25:9, 35:22, 37:16,                                   aboard [11] - 41:18,         29:13, 29:16, 99:4
   1970s [1] - 85:5            38:2, 38:12, 41:4,         5 [2] - 134:9, 138:3        66:25, 88:14, 110:2,       acknowledged [1] -
   1971 [1] - 59:21            41:16, 43:23, 44:8,        5,285 [2] - 65:21, 66:5     115:11, 122:8,              82:19
   1976 [2] - 14:16, 33:1      44:22, 51:3, 55:6          50 [1] - 66:8               122:14, 122:16,            acknowledgements
   1977 [3] - 8:11, 59:23,    25 [2] - 17:8, 23:25        50-foot [1] - 53:10         122:22, 125:10,             [1] - 119:25
    60:11                     25th [3] - 38:18, 55:2,     5100.19 [1] - 125:17        130:22                     acquire [1] - 61:22
   1981 [4] - 59:23, 65:5,     55:7                       52 [2] - 4:7, 69:9         ABS [13] - 92:7, 93:14,     act [1] - 30:1
    65:8, 65:17               26 [1] - 17:8               57 [1] - 4:8                93:15, 93:21, 94:7,        actions [1] - 88:8
   1984 [2] - 62:13, 62:16    2692 [1] - 43:15            59 [2] - 3:5, 4:9           102:3, 115:1,              active [1] - 131:25
   1986 [2] - 131:8,          26th [1] - 55:7                                         120:15, 120:20,            activities [2] - 78:22,




                                   United States District Court
                                      District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 142 of 159 PageID: 276
                                                                                                                                142

    78:23                      105:8                    applies [1] - 115:12        114:13, 114:17            103:18, 103:19,
   adaptation [1] - 111:5     allowed [1] - 130:22      apply [12] - 90:14,        assistance [9] - 35:1,     103:24, 105:5,
   add [4] - 74:1, 85:20,     allowing [1] - 128:4       101:3, 123:12,             52:24, 53:6, 53:9,        133:18
    85:21, 86:15              alternating [3] -          123:22, 124:3,             53:16, 54:9, 54:17,      basis [3] - 68:2, 119:9,
   added [1] - 86:3            100:14, 101:3,            124:17, 126:8,             74:18, 74:21              119:14
   addition [4] - 46:25,       101:21                    126:10, 126:11,           assistant [11] - 11:10,   Beach [1] - 73:25
    88:7, 120:16, 120:25      amazed [1] - 138:4         126:13, 127:5              11:13, 11:18, 20:18,     bearing [1] - 113:20
   additional [2] - 86:11,    AMERICA [1] - 1:6         applying [1] - 98:18        23:11, 41:18, 42:24,     bearings [1] - 14:9
    86:17                     America [1] - 5:10        appreciate [3] -            61:14, 61:16, 61:18,     became [1] - 62:13
   address [3] - 94:1,        American [4] - 16:21,      113:12, 115:16,            62:14                    become [4] - 61:22,
    94:7, 99:25                92:6, 92:15, 114:23       121:17                    assistants [1] - 63:9      61:25, 84:25, 125:1
   addressed [1] - 90:25      amount [2] - 50:22,       appreciated [1] -          assisting [1] - 41:19     BEEN [2] - 6:20, 80:3
   Administration [4] -        62:7                      100:15                    assume [3] - 57:14,       behalf [1] - 56:13
    115:17, 125:1,            analysis [1] - 114:3      approach [1] - 68:25        88:15, 139:22            behind [1] - 108:6
    125:11, 127:8             analyzes [1] - 97:16      approaching [1] -          assumed [1] - 134:7       belief [2] - 127:14,
   admissibility [1] -        analyzing [1] - 98:14      100:16                    assured [2] - 6:1, 6:6     127:23
    9:10                      anchored [1] - 16:3       appropriate [3] -          Atlantic [2] - 10:11,     below [3] - 38:16,
   admissible [1] - 87:15     ANDREW [1] - 2:3           82:12, 87:22, 90:7         109:14                    130:2, 130:9
   admission [1] - 42:8       Andrew [1] - 5:6          approximate [1] - 12:8     attend [2] - 50:13,       bench [1] - 5:24
   admitted [1] - 52:1        anecdotal [2] -           April [3] - 20:12, 20:13    60:22                    benefit [1] - 127:18
   adult [1] - 61:6            103:18, 108:20           architect [6] - 97:15,     attention [4] - 44:18,    benefits [4] - 16:23,
   age [1] - 57:1             animated [1] - 6:1         104:7, 107:14,             87:5, 98:11, 100:13       16:25, 17:1
   aggressively [1] - 6:7     ANSWER [1] - 69:14         110:25, 111:4, 114:8      attention-getting [2] -   BERNARD [1] - 2:3
   agility [1] - 54:15        answer [12] - 30:9,       Architects [1] - 121:10     98:11, 100:13            better [4] - 31:1,
   ago [4] - 61:9, 62:19,      69:14, 72:3, 98:8,       architects [2] - 80:20,    attests [1] - 90:8         49:20, 76:24, 77:1
    69:25, 108:18              116:13, 123:14,           89:13                     attorney [3] - 107:3,     between [14] - 12:6,
   agree [15] - 31:18,         126:22, 127:7,           architecture [5] - 81:2,    123:19, 127:15            13:15, 14:10, 19:12,
    117:13, 118:8,             127:16, 127:19,           81:17, 81:18, 84:4,       audible [2] - 29:9,        32:23, 34:7, 44:8,
    120:24, 122:13,            136:14                    111:24                     29:10                     59:23, 107:18,
    122:18, 122:22,           Antares [40] - 12:5,      Architecture [1] - 81:4    August [3] - 42:10,        112:21, 126:2,
    123:11, 126:16,            12:9, 12:14, 18:7,       area [8] - 39:3, 81:11,     49:2, 49:10               135:4, 135:14,
    131:19, 131:21,            18:16, 18:20, 19:24,      84:8, 97:5, 99:19,        authenticated [1] -        135:20
    131:23, 134:14,            20:6, 20:11, 20:17,       108:15, 110:16,            37:1                     beyond [1] - 123:14
    135:3, 136:4               20:23, 24:6, 24:24,       134:15                    authority [1] - 101:15    bfriedman@
   agreed [3] - 42:23,         33:9, 33:10, 33:12,      areas [6] - 82:10,         auxiliary [1] - 12:2       friedmanjames.
    43:7, 43:15                33:19, 33:22, 35:25,      83:18, 83:19, 83:21,      available [1] - 114:11     com [1] - 2:5
   agreement [1] - 20:24       36:18, 41:17, 48:9,       84:1, 84:4                average [2] - 14:3        big [5] - 11:24, 12:3,
   agrees [1] - 24:5           66:25, 67:4, 67:7,       arguments [1] - 5:21       avoidance [1] - 118:22     13:11, 13:14, 21:18
   ahead [7] - 34:5, 88:3,     67:10, 67:17, 68:3,      Arleigh [1] - 122:7        AVS [1] - 89:25           bigger [4] - 41:4,
    88:23, 98:12,              68:7, 68:10, 69:13,      arm [19] - 32:18,          aware [10] - 84:22,        93:17, 93:18, 93:19
    102:15, 104:20,            69:17, 74:13, 75:5,       32:19, 32:20, 34:15,       84:24, 112:20,           bill [1] - 15:21
    105:9                      84:18, 85:6, 87:7,        34:18, 34:24, 35:7,        116:14, 116:20,          billet [1] - 110:8
   aided [1] - 1:23            89:4, 112:21, 113:19      36:5, 49:12, 49:17,        117:22, 117:24,          Bills [1] - 56:16
   air [3] - 135:3, 135:20,   Antares's [3] - 67:20,     50:1, 50:23, 51:6,         118:3, 121:18, 126:6     biopsy [1] - 74:6
    135:24                     67:23, 67:24              51:11, 56:3, 56:8,        awkward [1] - 89:21       birth [1] - 7:7
   aircraft [1] - 9:1         apart [1] - 124:2          56:10, 77:10                                        bit [4] - 18:6, 51:16,
   alarm [24] - 11:25,        appear [2] - 88:25,       arrangement [1] -                    B                85:16, 89:21
    29:6, 29:7, 29:9,          90:9                      98:2                                                bits [1] - 85:24
    29:10, 29:11, 29:13,      appearances [1] - 5:4     arrow [1] - 34:4           B1 [1] - 128:10
                                                                                                             black [4] - 30:6, 33:6,
    29:15, 29:18, 29:24,      appeared [1] - 113:1      article [1] - 120:4        background [3] -
                                                                                                              33:8, 101:4
    30:8, 30:9, 32:11,        applicable [4] - 90:11,   articles [1] - 120:10       7:17, 80:24, 101:1
                                                                                                             blacked [2] - 37:19,
    39:6, 71:18, 71:22,        102:1, 114:19, 125:9     AS [2] - 6:21, 80:3        backgrounds [1] -
                                                                                                              38:15
    72:3, 73:10, 73:13,       applicant [1] - 52:23     ashore [1] - 41:5           105:18
                                                                                                             bloated [1] - 35:7
    73:19, 108:13,            application [2] -         aside [1] - 40:15          ball [2] - 78:7, 78:15
                                                                                                             blood [1] - 17:22
    109:16, 114:6              107:24, 130:13           aspect [1] - 118:23        Baltimore [8] - 18:14,
                                                                                                             blow [1] - 13:20
   alarms [1] - 73:2          applied [9] - 98:17,      assigned [8] - 10:5,        45:14, 45:17, 48:19,
                                                                                                             blur [1] - 137:2
   Aleve [2] - 56:6, 77:22     107:16, 113:24,           15:10, 19:24, 20:17,       84:15, 130:19,
                                                                                                             board [26] - 10:20,
   algebra [1] - 61:5          116:12, 126:7,            23:11, 33:10, 74:23,       131:17
                                                                                                              13:12, 15:5, 15:15,
   alleged [1] - 5:23          127:10, 127:13,           127:8                     based [8] - 95:18,
                                                                                                              15:19, 17:6, 20:20,
   allow [2] - 87:19,          127:22, 129:10           assignment [2] -            97:1, 103:14,
                                                                                                              20:25, 21:2, 22:14,




                                   United States District Court
                                      District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 143 of 159 PageID: 277
                                                                                                                                 143

    22:25, 26:22, 35:8,        37:5, 79:22, 84:2,        106:21, 128:3,            capability [3] - 123:8,     125:24, 128:19,
    40:21, 63:5, 63:8,         87:10, 87:12, 87:21,      137:19, 137:20,            123:9, 125:3               130:2
    67:10, 67:13, 84:12,       88:19, 88:21, 97:4,       138:8, 138:15,            capable [1] - 14:25        certainty [1] - 104:2
    87:13, 88:9, 107:16,       97:13, 98:13, 99:23,      138:20, 138:22,           Cape [1] - 9:3             certificate [6] - 73:24,
    109:23, 116:15,            102:10, 103:6,            139:1, 139:13,            captain [1] - 64:15         74:4, 74:8, 90:4,
    118:4                      103:17, 104:4,            139:16, 139:24,           captioned [1] - 42:6        92:6, 110:10
   board's [1] - 108:1         104:21, 106:12,           140:1, 140:6              car [3] - 11:22, 36:1,     Certificate [8] - 37:11,
   boarded [1] - 94:9          106:18, 107:1,           Buchsbaum [2] - 5:7         36:4                       40:10, 44:14, 48:3,
   boarding [1] - 84:17        107:2, 126:25,           builder [1] - 85:3         carbon [2] - 113:4,         90:6, 90:23, 91:22,
   boards [2] - 28:22,         127:4, 128:7,            builders [2] - 19:17,       113:20                     94:3
    28:23                      132:20, 137:17,           88:8                      card [1] - 110:5           certificates [1] -
   boat [5] - 15:22,           138:5, 138:10,           Building [1] - 2:4         care [2] - 48:15,           110:12
    15:25, 16:1, 78:19         138:21, 139:9            builds [2] - 85:20,         109:18                    certifies [1] - 94:5
   boating [1] - 78:11        brown [4] - 58:19,         97:15                     career [8] - 8:23, 8:24,   cetera [1] - 105:6
   bodied [1] - 10:19          58:21, 96:14, 96:19      built [8] - 85:3, 85:4,     10:8, 10:24, 12:18,       CFR [7] - 116:5, 116:9,
   body [3] - 32:9, 34:21,    Brown [2] - 5:11,          86:12, 86:15,              61:13, 66:9, 66:23         117:23, 118:4,
    71:22                      107:3                     107:15, 113:3             careful [1] - 115:8         119:7, 119:10, 120:7
   boiler [9] - 26:1, 26:2,   bruise [2] - 38:7, 38:8   bumped [1] - 25:24         carefully [1] - 137:1      CFR's [2] - 90:15,
    26:4, 26:8, 26:9,         BUCHSBAUM [137] -         Bureau [3] - 92:6,         cargo [8] - 60:6, 60:8,     119:15
    29:5, 67:4, 68:5           2:2, 2:3, 3:4, 3:7,       92:15, 114:23              66:17, 84:21, 84:24,      chainsaws [1] - 14:7
   boilers [4] - 23:10,        3:9, 5:6, 6:15, 6:18,    Burke [1] - 122:7           85:7, 109:13, 123:6       chambers [1] - 5:24
    25:23, 26:4, 26:10         7:1, 7:3, 9:9, 9:12,     Burke-class [1] -          carriers [2] - 9:1, 9:2    change [5] - 13:2,
   bolts [3] - 13:18,          9:15, 22:11, 22:13,       122:7                     carries [1] - 123:6         13:20, 14:9, 19:16,
    13:19, 13:22               26:25, 27:4, 27:9,       business [5] - 42:8,       carry [7] - 44:3, 51:9,     125:3
   book [1] - 82:20            27:12, 27:15, 27:19,      42:23, 43:7, 43:16,        52:25, 60:2, 85:7         changed [3] - 39:25,
   boots [1] - 64:6            28:2, 28:9, 28:17,        80:19                     carrying [1] - 24:23        111:18, 134:17
   born [1] - 7:11             28:18, 30:17, 31:5,      bust [1] - 13:22                                      characteristics [2] -
                                                                                   case [12] - 67:22,
   bottom [20] - 12:7,         31:17, 31:24, 32:1,      BY [54] - 2:3, 2:3, 2:8,                               113:8, 113:10
                                                                                    68:15, 68:18, 83:8,
    34:9, 36:16, 36:17,        32:7, 32:8, 34:3,         3:4, 3:5, 3:7, 3:8,                                  charge [2] - 63:20,
                                                                                    92:10, 104:7, 107:5,
    36:21, 37:20, 41:16,       34:9, 34:11, 34:12,       3:9, 7:2, 9:15, 22:13,                                120:11
                                                                                    113:4, 113:20,
    72:17, 88:17, 94:22,       36:7, 36:16, 36:20,       28:18, 31:5, 32:8,                                   charged [1] - 53:11
                                                                                    114:13, 114:18,
    101:22, 130:8,             36:24, 37:3, 37:7,        34:12, 37:7, 40:20,                                  chart [1] - 26:3
                                                                                    128:18
    134:11, 135:4,             40:3, 40:9, 40:20,        41:12, 42:4, 43:21,                                  check [1] - 26:17
                                                                                   cases [1] - 104:16
    135:10, 135:14,            41:8, 41:12, 42:4,        45:9, 46:9, 47:25,        cast [1] - 50:2            chemical [1] - 26:15
    135:17, 135:21,            42:13, 42:21, 43:5,       50:12, 52:21, 54:8,       casts [1] - 50:1           chemicals [12] - 26:7,
    136:20, 137:4              43:14, 43:21, 45:4,       54:24, 58:8, 59:7,        casualties [3] -            26:10, 26:13, 26:14,
   bowling [2] - 78:9,         45:9, 46:6, 46:9,         69:2, 69:8, 70:4,          118:22, 119:2              26:16, 28:20, 29:5,
    78:17                      47:5, 47:10, 47:15,       70:15, 71:3, 72:19,       casualty [2] - 118:7,       39:17, 68:4, 71:14,
   box [5] - 21:20, 21:21,     47:18, 47:24, 47:25,      73:18, 73:22, 80:12,       118:13                     71:16, 114:5
    22:4, 22:6, 22:7           50:11, 50:12, 51:17,      81:13, 83:13, 84:10,      catch [1] - 21:10          Chief [13] - 20:23,
                               51:21, 51:24, 52:8,       88:6, 89:7, 97:19,
   boxes [1] - 25:7                                                                caused [3] - 31:6,          35:3, 37:19, 61:20,
                               52:13, 52:18, 52:20,      98:25, 100:2,
   brain [1] - 104:24                                                               31:10, 104:6               62:21, 62:24, 63:5,
                               52:21, 54:1, 54:6,        102:17, 103:23,
   brand [1] - 86:8                                                                causes [1] - 104:17         63:9, 64:8, 64:9,
                               54:8, 54:19, 54:24,       105:10, 107:2,
   break [7] - 57:12,                                                              caution [1] - 140:10        109:14, 109:15,
                               57:6, 57:18, 58:4,        127:4, 128:7,
    57:21, 57:22, 57:23,                                                           center [1] - 135:1          109:17
                               58:7, 58:8, 58:25,        132:20, 137:20
    79:8, 113:9, 124:2                                                             centimeters [1] -          chief [7] - 20:23,
                               59:3, 69:6, 72:11,
   breathalyzer [1] -                                                               46:24                      35:25, 38:22, 38:24,
                               73:15, 73:20, 75:12,
    41:22
                               75:17, 79:6, 79:9,
                                                                   C               certain [18] - 8:20,        39:22, 62:23, 63:4
   BRIAN [2] - 1:13, 5:2                                                            16:22, 22:25, 42:5,       children [2] - 131:19,
                               79:13, 79:16, 79:20,     C.V [2] - 81:8, 104:16
   bridge [1] - 13:1                                                                57:8, 61:23, 74:23,        132:8
                               80:1, 80:11, 80:12,      cadet [10] - 108:18,
   briefly [3] - 15:24,                                                             83:10, 91:2, 93:24,       chlorine [1] - 26:8
                               81:13, 83:13, 83:17,      109:12, 109:21,
    70:16, 87:21                                                                    94:12, 99:11,             choose [1] - 88:13
                               84:9, 84:10, 87:16,       109:22, 109:23,
   briefs [1] - 5:19                                                                101:10, 111:17,           chooses [1] - 86:20
                               88:2, 88:5, 88:6,         109:25, 110:4,
   bring [3] - 14:6, 21:3,                                                          117:7, 119:13,            circle [1] - 19:3
                               89:7, 97:6, 97:19,        110:5, 110:8, 110:14
    37:22                      98:25, 100:2,                                        121:12                    circular [1] - 116:23
                                                        cadets [1] - 110:14
   Bronx [2] - 7:12, 7:14      102:14, 102:17,                                     certainly [12] - 6:1,      circumstance [1] -
                                                        Canaveral [1] - 9:3
   brother [1] - 78:9          103:13, 103:23,                                      82:18, 101:20,             29:25
                                                        cannot [2] - 127:7,
   brought [1] - 138:2         104:8, 104:11,                                       105:4, 105:5,             cite [1] - 132:16
                                                         137:23
   BROWN [34] - 2:8,           105:1, 105:10,                                       111:25, 123:25,           cited [1] - 125:16
                                                        canon [1] - 123:4
    3:8, 5:11, 31:20,          106:8, 106:15,                                       124:23, 125:9,            citing [1] - 125:17




                                   United States District Court
                                      District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 144 of 159 PageID: 278
                                                                                                                                144

   City [2] - 7:12, 7:14       73:23, 74:2, 74:4,         59:24, 60:1, 60:7,        53:18, 55:13, 87:24,      24:25, 25:2, 28:25
   CIVIL [1] - 1:3             89:9, 89:10, 90:6,         65:7, 126:7               87:25, 88:1, 89:16,      convenience [1] -
   civilian [6] - 115:6,       90:9, 90:11, 90:13,       command [2] - 101:15       92:2, 92:21, 93:22,       88:12
    115:9, 115:11,             90:14, 91:13, 93:2,       commanders [2] -           111:15, 131:13,          conversion [1] - 85:2
    115:23, 122:25,            100:24, 101:2,             128:25, 129:24            134:18                   converted [3] - 125:4,
    125:10                     101:14, 101:25,           Commencing [1] -          conditions [1] - 126:3     125:7, 131:3
   civilians [2] - 130:22,     106:15, 110:5,             1:11                     conducted [1] - 46:11     cooks [1] - 10:16
    131:18                     110:14, 115:5,            commend [1] - 5:18        conferences [1] -         cool [1] - 26:5
   civilly [1] - 6:7           116:1, 116:9,             comments [1] - 37:4        119:24                   cooler [1] - 26:5
   claims [1] - 5:22           116:14, 116:25,           commercial [15] -         confident [1] - 6:8       copies [2] - 113:4,
   clarify [1] - 53:25         117:6, 117:15,             84:21, 90:7, 101:16,     configuration [2] -        113:20
   class [8] - 60:22,          117:18, 118:8,             102:1, 103:5,             86:1, 118:23             copy [4] - 57:7, 68:24,
    84:21, 89:19, 89:22,       118:20, 118:21,            105:19, 115:6,           confirm [2] - 89:15,       69:3, 69:5
    89:23, 92:9, 122:7         119:1, 119:6,              115:14, 115:15,           93:22                    corner [2] - 21:22,
   classification [5] -        119:16, 119:21,            116:6, 116:17,           confused [1] - 75:19       21:23
    86:22, 89:9, 89:25,        120:5, 120:10,             122:20, 124:5,           confusing [1] - 113:6     corporations [1] -
    92:7, 112:10               120:16, 121:1,             124:21                   connection [1] - 83:8      121:13
   Classification [4] -        121:15, 121:24,           commercially [2] -        consider [3] - 81:14,     correct [170] - 6:15,
    89:11, 89:12, 94:3,        122:3, 122:10,             101:18, 101:24            82:16, 107:6              12:15, 12:16, 18:9,
    114:23                     123:1, 123:12,            commissioned [1] -        considerations [1] -       18:15, 19:25, 20:1,
   Classification's [1] -      123:16, 123:22,            131:7                     83:5                      20:15, 20:21, 25:10,
    89:20                      124:5, 124:7,             common [2] - 53:6,        considered [3] - 63:1,     26:22, 31:1, 31:2,
   clean [1] - 10:17           129:13, 129:16,            84:19                     63:4, 82:1                31:14, 35:14, 36:25,
   cleanliness [1] - 63:20     129:24, 130:1,            community [1] - 61:6      consistent [1] - 86:24     37:15, 37:16, 37:17,
                               130:3, 130:5, 130:9,      companies [2] -                                      37:23, 38:19, 39:10,
   cleans [1] - 10:23                                                              console [2] - 11:24,
                               130:12, 130:17,            82:23, 89:17                                        39:11, 41:13, 41:14,
   clear [5] - 36:20,                                                               29:14
                               130:18, 130:21,           company [2] - 15:2,                                  49:6, 49:7, 50:9,
    112:8, 113:12,                                                                 constructed [3] -
                               130:24, 132:13,            84:21                                               55:2, 55:7, 56:25,
    126:9, 133:4                                                                    84:20, 85:13, 98:17
                               137:22                    comparison [1] -                                     59:12, 59:19, 59:24,
   clearance [2] - 15:13,                                                          constructing [1] -
                              coating's [1] - 123:22      87:22                                               59:25, 60:12, 60:13,
    84:11                                                                           98:18
                              coatings [4] - 129:16,     complement [4] -                                     60:16, 60:18, 61:11,
   clearly [1] - 100:15                                                            construction [6] -
                               130:10, 130:13,            122:5, 122:10,                                      61:12, 61:20, 61:21,
   CLERK [6] - 6:22,                                                                81:19, 81:25, 82:12,
                               132:13                     122:17, 122:23                                      61:23, 61:24, 62:1,
    72:7, 80:5, 80:7,                                                               83:20, 84:5, 121:12
                              Code [2] - 90:9, 116:2     complete [4] - 7:20,                                 62:2, 62:11, 62:12,
    106:24, 140:16                                                                 constructs [1] - 86:3
                              codes [1] - 92:13           38:12, 74:1, 75:1                                   63:2, 63:3, 63:11,
   CLI [1] - 110:15                                                                consult [2] - 48:6,
                              color [17] - 33:3, 33:5,   completed [5] - 37:8,                                63:12, 63:18, 63:22,
   client [1] - 5:25                                                                107:10
                               33:21, 55:21, 55:22,       37:16, 42:5, 42:9,                                  64:10, 64:11, 65:18,
   clientele [1] - 131:23                                                          Consulting [2] -
                               58:19, 89:5, 95:25,        43:15                                               65:21, 66:3, 66:4,
   climb [1] - 53:16                                                                80:18, 80:19
                               96:4, 98:24, 100:3,       compliance [6] -                                     66:6, 66:10, 66:19,
   close [5] - 21:23, 35:5,                                                        consulting [1] - 80:20
                               121:13, 123:22,            91:16, 92:1, 92:20,                                 66:21, 66:23, 66:24,
    41:23, 42:16, 135:13                                                           container [1] - 66:13
                               129:17, 130:10,            93:2, 93:11, 94:4                                   67:18, 67:19, 68:3,
   closed [3] - 134:6,                                                             contemplate [1] -
                               134:25, 137:23            complies [3] - 90:8,                                 68:4, 68:11, 68:22,
    135:16, 135:25                                                                  118:9
                              color's [1] - 130:13        93:23, 94:6                                         70:8, 70:18, 73:11,
   closer [4] - 69:19,                                                             contemplating [1] -
                              coloration [1] - 95:22     compliment [1] -                                     73:12, 75:2, 75:6,
    69:22, 70:11, 130:7                                                             119:19
                              colors [11] - 95:20,        122:8                                               75:21, 75:22, 76:2,
   closest [2] - 18:20,                                                            continue [1] - 50:19
                               96:6, 96:10, 98:3,        components [2] -                                     76:17, 83:2, 83:3,
    21:22                                                                          continued [1] - 53:21
                               98:9, 99:1, 99:20,         85:25, 86:8                                         83:8, 87:3, 91:18,
   closing [1] - 23:7                                                              continuously [1] -
                               100:6, 100:14, 101:4      computer [1] - 1:23                                  93:6, 94:12, 95:2,
   coal [1] - 21:7                                                                  14:15
                              combatant [1] -            computer-aided [1] -                                 95:10, 107:7, 107:8,
   coaming [11] - 31:16,                                                           contract [14] - 17:5,
                               128:25                     1:23                                                107:12, 107:13,
    31:21, 75:20, 89:3,                                                             17:6, 85:14, 85:17,
                              combatants [1] -           concern [1] - 125:12                                 107:17, 107:21,
    89:5, 94:23, 94:25,                                                             85:23, 86:2, 86:13,
                               126:8                                                                          107:25, 108:4,
    128:14, 129:19,                                      concludes [2] -            86:25, 88:7, 126:2,
                              combination [1] -                                                               108:7, 108:8,
    133:2, 133:3                                          139:22, 140:17            126:15, 127:8
                               115:14                                                                         108:17, 108:22,
   coamings [7] - 33:1,                                  conclusion [2] -          contrast [1] - 101:5
                              combined [1] - 103:10                                                           109:1, 109:3, 109:4,
    97:21, 99:5, 102:7,                                   104:6, 119:14            control [6] - 12:3,
                              combings [1] - 91:7                                                             109:7, 109:21,
    102:19, 132:24,                                      conclusions [1] -          25:1, 28:22, 28:23,
                              coming [5] - 13:18,                                                             109:24, 110:2,
    133:5                                                 104:14                    28:24, 35:3
                               27:5, 32:10, 52:9,                                                             110:19, 110:20,
   Coast [69] - 8:17,                                    Condition [1] - 42:14     controlled [3] - 17:24,
                               106:11                                                                         111:16, 111:17,
    11:17, 29:16, 41:1,                                  condition [16] - 33:21,    17:25, 18:4
                              Command [6] - 8:24,                                                             112:4, 113:5,
    43:14, 51:13, 51:19,                                  36:6, 53:2, 53:14,       controls [4] - 11:25,




                                   United States District Court
                                      District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 145 of 159 PageID: 279
                                                                                                                          145

    113:15, 113:21,          28:6, 28:11, 28:13,     140:5, 140:7,              53:2, 53:14, 53:18,      decks [2] - 91:9,
    113:22, 114:16,          28:16, 30:18, 30:20,    140:11, 140:14,            132:15                    105:14
    114:24, 115:7,           30:24, 31:3, 31:15,     140:16                    cursor [5] - 33:16,       declared [1] - 41:21
    115:17, 115:20,          31:18, 31:25, 32:4,    Court [16] - 1:20, 5:19,    34:2, 34:5, 39:2,        declares [1] - 89:23
    115:24, 115:25,          32:6, 34:1, 34:4,       6:4, 8:12, 10:14,          46:13                    decommissioned [1] -
    116:3, 116:7,            34:10, 36:9, 36:11,     11:11, 11:21, 21:5,       curve [1] - 75:20          132:10
    117:15, 120:19,          36:13, 36:17, 36:23,    51:7, 51:19, 70:10,       custom [11] - 97:2,       deemed [1] - 84:1
    121:4, 121:20,           36:25, 37:4, 37:6,      89:11, 91:21, 94:17,       99:11, 101:8, 102:6,     Defendant [2] - 1:7,
    123:6, 123:9,            40:5, 40:7, 40:11,      101:11, 140:17             102:11, 103:2,            2:11
    123:10, 124:7,           40:13, 40:15, 41:10,   Court's [3] - 30:20,        103:11, 103:16,          defendant [2] - 20:5,
    124:10, 124:14,          41:25, 42:2, 42:17,     79:4, 127:18               121:14, 123:24,           93:14
    124:18, 125:20,          43:2, 43:10, 43:12,    Courthouse [1] - 1:10       123:25                   Defendant's [16] -
    126:14, 127:13,          43:17, 43:19, 45:5,    Cove [1] - 81:6            cut [2] - 92:17, 116:22    3:18, 4:10, 4:12,
    127:24, 128:20,          45:7, 47:7, 47:12,     coveralls [2] - 11:5,      cutter [4] - 122:11,       4:14, 18:10, 28:15,
    129:17, 129:22,          47:14, 47:16, 47:20,    11:6                       130:5, 130:17,            72:13, 90:2, 90:18,
    130:10, 130:13,          47:22, 50:10, 51:20,   covered [1] - 124:10        130:24                    91:20, 91:24, 92:4,
    130:25, 132:11,          51:22, 52:4, 52:7,     crack [2] - 13:23,         cutters [4] - 122:3,       92:18, 92:24,
    132:14, 132:25,          52:9, 52:16, 52:19,     21:16                      124:7, 129:24, 130:1      106:20, 139:15
    133:6, 133:10,           54:3, 54:7, 54:22,     Craig [9] - 23:15,                                   defendant's [4] -
    133:11, 133:20,          57:11, 57:16, 57:20,    23:16, 25:22, 34:14,                 D               33:15, 33:18, 87:3,
    133:21, 133:24,          57:23, 58:1, 58:3,      39:9, 42:23, 70:21,                                  106:16
    134:2, 134:3,            58:6, 59:2, 59:6,       71:11, 71:15              D-1 [2] - 28:9, 28:13     defendants [2] - 20:5,
    134:16, 134:20,          69:1, 69:5, 69:7,      crawl [3] - 54:10,         D-11 [1] - 94:2            107:4
    134:21, 134:23,          70:2, 70:10, 70:14,     54:12                     D-15 [2] - 4:14, 139:15   Defense [1] - 60:9
    135:1, 135:9,            72:6, 72:7, 72:10,     create [1] - 85:16         D-22 [4] - 4:10, 72:12,   defer [1] - 107:24
    135:18, 136:10,          72:12, 73:16, 73:21,   credential [1] - 9:19       72:13, 72:14             define [1] - 102:11
    136:20                   75:11, 75:13, 75:18,   credentials [1] - 81:23    D-6 [2] - 92:5, 106:24    defined [2] - 102:4,
   correction [2] -          75:23, 76:1, 76:4,     crescent [1] - 13:10       daily [1] - 68:2           105:21
    121:17, 133:4            76:8, 76:12, 76:15,                               damages [1] - 5:23
                                                    crew [21] - 62:11,                                   definitely [1] - 100:8
   correctly [4] - 112:1,    76:19, 76:22, 77:3,                               Dana [1] - 73:25
                                                     62:13, 63:16, 88:8,                                 degree [2] - 81:3,
    112:17, 118:16,          77:5, 77:9, 77:12,                                date [16] - 7:7, 11:8,
                                                     88:13, 108:19,                                       104:2
    134:14                   77:15, 77:18, 77:20,                               14:16, 14:18, 22:15,
                                                     115:11, 115:23,                                     demarking [1] - 97:3
   cost [4] - 101:20,        77:23, 78:2, 78:6,                                 24:5, 24:15, 24:20,
                                                     118:6, 118:12,                                      demonstrated [1] -
    126:11, 132:6            78:10, 78:14, 78:17,                               33:22, 38:18, 70:11,
                                                     118:18, 122:7,                                       136:23
   Counsel [1] - 6:25        78:19, 78:21, 78:23,                               75:23, 76:13, 94:9,
                                                     122:16, 122:19,                                     Demonstration [1] -
   counsel [19] - 5:18,      78:25, 79:2, 79:4,                                 95:5, 132:17
                                                     122:20, 122:23,                                      52:17
    22:10, 37:4, 40:15,      79:7, 79:10, 79:12,                               dated [1] - 44:16
                                                     122:25, 125:10,                                     Denebola [94] - 12:5,
    42:18, 52:10, 57:24,     79:15, 79:18, 79:23,                              Daubert [1] - 104:12
                                                     125:12, 132:4                                        12:9, 12:10, 12:14,
    69:5, 79:5, 79:10,       79:25, 80:5, 80:7,                                David [1] - 140:2
                                                    crews [1] - 88:15                                     18:6, 18:16, 20:20,
    79:25, 80:10, 81:7,      80:8, 80:10, 81:7,                                day-for-day [1] - 17:8
                                                    CROSBY [1] - 5:13                                     20:24, 20:25, 21:2,
    83:25, 97:11, 98:12,     83:12, 83:15, 83:19,                              days [8] - 17:6, 17:8,
                                                    Crosby [2] - 2:15, 5:13                               22:14, 22:19, 22:25,
    138:14, 140:7,           83:24, 84:6, 87:11,                                61:23, 65:21, 66:5,
                                                    cross [10] - 33:16,                                   23:5, 23:12, 23:19,
    140:14                   87:19, 88:3, 88:20,                                76:10, 77:25, 130:21
                                                     59:6, 68:6, 70:23,                                   24:6, 24:24, 26:22,
   counter [1] - 78:1        88:22, 97:9, 97:11,                               DC [1] - 2:9
                                                     99:25, 105:5,                                        29:12, 30:14, 33:23,
   couple [2] - 21:13,       97:17, 98:12, 98:21,                              DDG [1] - 122:7
                                                     106:23, 128:4,                                       35:8, 36:14, 36:18,
    75:13                    99:18, 100:1,
                                                     140:6, 140:10             December [1] - 94:16       36:21, 36:23, 38:24,
   course [11] - 66:9,       102:15, 103:21,
                                                    CROSS [4] - 3:5, 3:7,      deciding [1] - 98:19       39:15, 39:16, 41:15,
    74:1, 82:21, 82:22,      104:10, 104:20,
                                                     59:7, 107:2               deck [37] - 10:18,         41:19, 42:24, 43:22,
    85:1, 94:6, 102:24,      105:3, 106:11,
                                                    cross-examination [1]       10:20, 19:1, 30:10,       48:10, 54:25, 55:1,
    103:8, 110:24,           106:13, 106:19,
                                                     - 128:4                    31:9, 32:12, 32:15,       55:6, 55:14, 55:16,
    112:12, 114:8            106:22, 106:24,
                                                    CROSS-                      39:3, 39:7, 41:1,         67:23, 69:12, 69:15,
   court [1] - 5:1           106:25, 126:19,
                                                     EXAMINATION [4] -          41:13, 41:15, 55:23,      70:19, 71:6, 74:10,
   COURT [195] - 1:1,        126:21, 127:1,
                                                     3:5, 3:7, 59:7, 107:2      58:19, 58:21, 59:11,      74:12, 84:12, 84:14,
    5:4, 5:15, 6:16, 6:22,   127:3, 128:4,
                                                    cross-examine [2] -         59:13, 59:14, 86:1,       84:17, 84:18, 85:7,
    6:24, 9:11, 21:21,       132:18, 137:18,
                                                     59:6, 106:23               89:3, 89:5, 91:1,         87:7, 87:13, 88:1,
    21:24, 22:2, 22:5,       138:6, 138:9,
                                                    crouch [1] - 54:9           91:3, 91:4, 91:5,         89:3, 94:9, 112:3,
    22:10, 22:12, 27:2,      138:11, 138:13,
                                                    CRR [1] - 1:20              94:24, 96:4, 96:14,       112:7, 112:14,
    27:5, 27:8, 27:10,       138:18, 138:24,
                                                    cue [1] - 138:22            101:5, 123:4, 135:4,      112:22, 113:19,
    27:13, 27:16, 27:21,     139:5, 139:12,
                                                    curious [1] - 118:25        135:8, 135:10,            114:15, 114:20,
    27:23, 27:25, 28:4,      139:18, 139:20,
                                                    current [5] - 9:24,         135:20, 136:8             115:16, 115:19,
                             139:22, 139:25,




                                United States District Court
                                   District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 146 of 159 PageID: 280
                                                                                                                                 146

    116:3, 116:10,           designers [1] - 107:10     dimension [2] -            documentation [1] -       drag [1] - 135:7
    117:19, 120:19,          designing [2] - 97:14,      113:14, 113:16             110:6                    drawings [8] - 82:2,
    121:3, 121:19,            99:1                      dimensional [2] -          documents [10] -           85:16, 85:17, 85:21,
    122:14, 122:15,          designs [1] - 88:7          113:10, 113:16             8:18, 83:11, 86:2,        86:13, 86:16, 86:17
    122:17, 122:19,          desk [1] - 71:12           dimensions [1] -            86:25, 89:8, 89:9,       drill [3] - 15:18, 15:19,
    122:23, 122:25,          destroyer [3] - 122:5,      113:18                     103:24, 106:15,           15:25
    123:4, 123:12,            122:18, 122:23            direct [3] - 71:4, 87:5,    110:13                   drillings [1] - 123:3
    123:23, 124:3,           destroyers [1] - 9:1        107:11                    dominant [1] - 7:9        drills [6] - 15:15,
    124:10, 124:17,          detail [2] - 86:16,        DIRECT [4] - 3:4, 3:6,     done [3] - 85:9, 86:17,    15:16, 15:22, 123:3
    125:22, 126:14,           86:17                      7:2, 80:12                 140:4                    Drive [1] - 2:4
    127:6, 127:10,           detailed [1] - 85:21       direction [1] - 71:18      door [21] - 58:13,        drive [2] - 36:5, 67:12
    127:13, 127:22,          details [8] - 85:19,       directly [2] - 123:23,      69:11, 71:25,            drove [2] - 35:25, 36:1
    131:25, 133:9             85:20, 86:1, 86:11,        135:8                      108:14, 134:5,           drug [1] - 123:8
   Denebola's [1] - 115:3     86:19, 86:20, 86:21       disagreement [1] -          134:22, 135:4,           due [2] - 41:22, 125:14
   denied [6] - 74:3,        detected [1] - 109:15       31:22                      135:7, 135:11,           dull [1] - 77:13
    74:7, 105:16,            determine [3] - 95:4,      discharge [1] - 75:4        135:14, 135:16,          DULY [2] - 6:20, 80:3
    105:20, 105:23,           95:6, 95:22               discharged [1] - 8:8        135:17, 135:21,          during [10] - 39:15,
    106:5                    determined [1] - 95:18     discharges [3] -            136:4, 136:8,             60:17, 65:21, 66:9,
   denominated [1] -         determining [1] -           64:23, 64:25, 65:7         136:11, 136:13,           66:22, 67:7, 74:18,
    22:17                     97:25                     discuss [2] - 113:24,       136:16, 136:20,           85:1, 109:21
   Department [4] - 60:9,    develop [3] - 86:10,        137:2                      137:5, 137:7             duties [2] - 15:3,
    64:9, 64:13, 130:21       102:2, 102:3              discussed [6] - 5:24,      Door [1] - 42:15           22:20
   DEPARTMENT [1] -          developed [5] - 82:13,      59:10, 83:18,             door's [1] - 135:25       duty [6] - 15:11, 39:15,
    2:7                       99:12, 101:13,             107:11, 119:10,           doors [7] - 117:23,        41:5, 41:22, 49:6,
   department [9] -           101:24, 103:4              120:15                     118:9, 118:18,            67:13
    10:16, 10:18, 10:20,     developing [3] -           discussing [3] -            118:19, 119:13,
    10:21, 10:22, 10:25,                                                            120:8, 137:21
    11:14, 11:15, 125:2
                              107:10, 107:21,            113:18, 119:18,                                                 E
                              112:13                     134:22                    doorway [6] - 30:13,
   departments [1] -         development [1] -          discussion [1] - 113:2      94:19, 114:9,            E-1 [1] - 8:4
    10:14                     119:19                    discussions [1] -           114:10, 114:11,          E-2 [2] - 8:3, 8:4
   deposed [4] - 68:15,      developments [2] -          119:24                     134:5                    Earnest [1] - 6:18
    68:18, 104:15, 105:4      101:17, 120:11            dishwasher [1] -           doorways [4] - 91:7,      easily [4] - 100:13,
   deposition [12] - 69:3,   device [1] - 54:16          11:14                      116:15, 120:6, 133:5      101:25, 103:5,
    69:9, 69:19, 69:22,      devices [1] - 49:24        dispatch [1] - 133:23      doubt [1] - 130:4          105:19
    70:5, 79:17, 127:17,     diagnosed [1] - 18:3       dispute [1] - 9:10         down [30] - 12:24,        eat [1] - 15:7
    127:20, 128:2,           diagonal [1] - 100:12      distal [1] - 46:15          12:25, 13:2, 13:3,       echo [1] - 125:17
    138:15, 139:7,                                      distinction [3] -           21:19, 26:5, 30:3,       economic [1] - 140:2
                             diameter [2] - 53:10,
    139:10                                               118:16, 119:9,             30:4, 35:4, 36:1,        economy [1] - 88:11
                              53:12
   Depot [1] - 13:11                                     119:11                     38:6, 45:14, 45:17,      edema [2] - 46:24,
                             diesel [2] - 21:9, 21:10
   depth [2] - 137:12,                                  District [2] - 5:2, 5:17    49:16, 53:17, 56:13,      46:25
                             differ [1] - 131:24
    137:13                                              DISTRICT [3] - 1:1,         72:17, 73:25, 77:1,      education [2] - 83:1,
                             difference [4] - 19:7,
   DEPUTY [6] - 6:22,                                    1:1, 1:14                  77:11, 79:2, 109:15,      108:6
                              19:8, 88:24, 112:20
    72:7, 80:5, 80:7,                                   dock [2] - 16:3, 18:21      130:2, 131:4,            educational [2] - 7:17,
                             differences [2] -
    106:24, 140:16                                      docked [2] - 18:8,          136:19, 136:20,           80:24
                              19:12, 87:17
   derived [1] - 99:16                                   18:16                      137:3, 138:11            efficient [1] - 6:3
                             different [27] - 10:22,
   describe [10] - 16:6,                                doctor [6] - 44:25,        dozens [7] - 102:23,      effort [1] - 101:17
                              19:9, 19:10, 19:17,
    16:25, 19:7, 21:5,                                   48:19, 56:12, 76:15,       103:9, 103:19,           Egypt [1] - 9:5
                              19:22, 26:7, 33:3,
    29:8, 32:9, 51:7,                                    121:23, 138:16             104:16                   eight [4] - 12:6, 12:24,
                              69:13, 82:23, 86:18,
    55:18, 77:12, 100:23                                doctor's [1] - 79:16       Dr [26] - 47:1, 47:18,     76:22, 76:24
                              87:6, 88:18, 89:2,
   described [1] - 18:23                                                            47:22, 48:15, 48:18,     Eisdorfer [2] - 2:14,
                              89:5, 95:20, 95:25,       document [26] - 8:19,
   Description [1] - 3:13                                                           48:22, 48:24, 50:19,      5:14
                              96:6, 96:10, 98:18,        9:6, 9:13, 9:18, 9:24,
   design [16] - 81:16,                                                             56:16, 80:13, 81:14,     EISDORFER [1] - 5:14
                              101:21, 113:3,             17:11, 20:10, 28:3,
    81:20, 82:21, 83:5,                                                             83:17, 84:11, 88:7,      either [7] - 13:2, 16:3,
                              120:21, 125:2,             28:6, 37:1, 40:24,
    83:20, 84:5, 84:23,                                                             97:20, 99:1, 100:3,       16:10, 48:9, 48:20,
                              132:2, 132:24,             51:14, 52:1, 52:2,
    89:14, 92:8, 97:9,                                                              102:18, 103:24,           60:2, 94:23
                              134:18, 137:8              52:3, 52:5, 52:14,
    97:12, 98:22, 99:5,                                                             106:9, 107:3,            elbow [7] - 39:8, 41:4,
                             differentiate [1] -         53:22, 56:23, 64:22,
    99:20, 105:6, 118:23                                                            120:15, 127:5,            41:20, 46:7, 49:14,
                              115:10                     65:1, 65:2, 91:21,
   designed [7] - 82:21,                                                            128:8, 132:10, 139:7      49:16, 50:16
                             differentiation [1] -       92:18, 92:25, 93:12
    97:6, 114:9, 114:10,                                                           drafted [1] - 119:15      elderly [4] - 131:21,
                              95:20                     Documentation [1] -
    122:1, 122:3, 126:10                                                           drafting [1] - 119:6       131:22, 132:3, 132:9
                             diligently [1] - 50:13      91:22




                                  United States District Court
                                     District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 147 of 159 PageID: 281
                                                                                                                               147

   electrical [5] - 12:1,    entertaining [1] - 6:2      72:5, 72:9, 72:12,        51:18, 65:13, 69:3,       108:19, 108:21,
    14:8, 14:13, 89:14,      entire [4] - 22:7,          72:13, 87:5, 87:15,       75:15, 91:24, 96:1        114:8, 128:22,
    119:3                     63:13, 64:9, 67:10         106:10, 106:13,          Exhibit-10 [4] - 90:3,     137:10
   elicited [1] - 104:22     entirely [1] - 115:23       106:14, 106:19,           90:5, 90:18, 91:15       experienced [2] -
   eligible [1] - 8:17       entitled [2] - 125:11,      106:20, 111:18,          Exhibit-14 [3] - 44:12,    59:18, 76:5
   elsewhere [1] - 90:16      132:4                      111:22, 139:10,           44:13, 47:24             experiences [1] -
   emergency [1] - 38:3      entity [1] - 125:6          139:14, 139:15,          Exhibit-15 [1] - 139:11    109:5
   employed [2] - 80:15,     environment [2] -           139:20, 139:21           Exhibit-16 [1] - 42:22    expert [30] - 33:18,
    80:22                     132:7, 132:8              evolution [1] - 101:7     exhibit-17 [1] - 43:5      79:13, 79:18, 81:9,
   employer [1] - 10:5       environmentally [1] -      evolved [2] - 111:2,      Exhibit-17 [1] - 43:9      81:12, 81:14, 82:13,
   employment [2] -           93:4                       119:1                    exhibit-18 [1] - 43:14     82:16, 82:18, 83:16,
    10:6, 75:7               equipment [3] - 12:25,     exact [2] - 19:14,        Exhibit-18 [1] - 43:16     83:18, 84:1, 84:3,
   end [8] - 13:13, 17:12,    29:15, 63:18               133:14                   Exhibit-19 [1] - 47:10     87:3, 103:10, 104:5,
    22:3, 57:12, 85:15,      equivalent [1] - 123:2     exam [6] - 56:16, 62:1,   Exhibit-2 [1] - 33:2       107:7, 107:9,
    86:25, 94:23             ERNEST [7] - 1:3, 3:3,      62:3, 62:5, 62:8         Exhibit-21 [5] - 46:6,     107:15, 107:23,
   endurance [1] -            3:4, 3:5, 6:20, 7:2,      examination [3] -          47:5, 47:7, 91:20,        108:9, 110:18,
    122:11                    59:7                       41:21, 61:11, 128:4       91:25                     110:21, 111:24,
   engine [20] - 10:21,      Ernest [5] - 2:14, 5:8,    EXAMINATION [10] -        Exhibit-22 [5] - 55:4,     127:15, 127:23,
    10:22, 10:23, 10:25,      6:23, 38:16, 41:18         3:4, 3:5, 3:6, 3:7,       64:20, 64:21, 72:9,       128:1, 128:2, 140:1,
    11:15, 11:21, 11:22,     escape [1] - 118:4          3:8, 7:2, 59:7, 80:12,    139:11                    140:2
    12:4, 12:24, 14:1,       ESQUIRE [4] - 2:3,          107:2, 137:20            exhibit-25 [1] - 57:6     expert's [1] - 33:15
    14:4, 39:7, 41:5,         2:3, 2:8, 2:8             EXAMINATIONS [1] -        Exhibit-27 [5] - 20:3,    expertise [9] - 12:17,
    63:13, 63:18, 63:20,     essentially [4] - 64:12,    3:2                       22:16, 27:1, 27:9,        81:21, 82:25, 84:8,
    63:24, 67:5, 67:17,       65:4, 67:5, 69:23         examine [3] - 56:18,       55:5                      97:5, 107:19,
    108:22                   estimate [1] - 12:4         59:6, 106:23             Exhibit-31 [2] - 130:8,    108:15, 110:16,
   Engineer [13] - 20:23,    et [1] - 105:6             examined [1] - 56:12       134:10                    123:15
    35:4, 37:20, 61:20,      evening [1] - 140:15       examiner [2] - 52:22,     Exhibit-34 [5] - 24:18,   experts [11] - 82:2,
    62:21, 62:24, 63:5,      event [3] - 118:7,          53:23                     27:1, 27:5, 71:2,         82:3, 99:7, 99:8,
    63:9, 64:8, 64:9,         118:12, 118:13            example [7] - 15:3,        72:4                      99:9, 99:13, 99:15,
    109:14, 109:15,          eventually [2] - 48:15,     82:5, 86:11, 101:15,     Exhibit-4 [5] - 87:5,      100:8, 107:20,
    109:17                    50:4                       114:4, 115:10,            88:16, 88:17, 95:9,       107:22, 111:3
   engineer [26] - 11:10,    evidence [107] - 3:14,      121:10                    100:4                    explain [15] - 8:12,
    11:13, 12:22, 13:3,       3:15, 3:16, 3:17,         exception [1] - 102:16    Exhibit-6 [4] - 92:4,      10:14, 11:21, 12:21,
    20:18, 21:1, 23:9,        3:18, 3:19, 3:20,         exceptions [1] - 37:4      92:5, 92:18               15:24, 81:22, 89:10,
    23:11, 25:22, 25:24,      3:21, 3:22, 3:23,         excuse [4] - 92:11,       Exhibit-7 [3] - 40:23,     91:3, 91:21, 94:17,
    25:25, 41:18, 42:24,      3:24, 3:25, 4:1, 4:2,      110:14, 111:11,           41:2, 41:8                95:17, 101:11,
    61:14, 61:16, 61:18,      4:3, 4:4, 4:5, 4:6,        116:21                   Exhibit-8 [1] - 41:24      119:12, 126:9, 128:1
    61:22, 61:25, 63:8,       4:7, 4:8, 4:9, 4:10,      Exhibit [64] - 3:13,      Exhibit-9 [1] - 93:5      explained [1] - 120:5
    63:11, 63:13, 63:16,      4:11, 4:12, 4:13,          3:14, 3:15, 3:16,        exhibits [4] - 5:20,      exposed [1] - 105:20
    108:16, 109:6,            4:14, 4:15, 4:16, 9:8,     3:17, 3:18, 3:18,         57:12, 106:16,           exposure [1] - 54:16
    109:7, 109:10             9:14, 27:1, 27:6,          3:19, 3:20, 3:21,         139:10                   expressed [3] -
   engineer's [1] - 62:15     27:11, 27:13, 27:16,       3:22, 3:23, 3:24,        Exhibits [5] - 4:12,       104:17, 112:5,
   engineering [7] - 39:8,    27:18, 27:23, 27:24,       3:25, 4:1, 4:2, 4:3,      4:15, 106:20,             112:15
    72:7, 81:2, 81:18,        28:8, 28:13, 28:15,        4:4, 4:5, 4:6, 4:7,       139:16, 139:21           extension [1] - 53:11
    82:6, 82:21, 117:8        30:17, 31:4, 36:8,         4:8, 4:9, 4:10, 4:11,    existed [1] - 95:5        extensive [2] - 81:10,
   Engineering [2] -          36:11, 36:12, 40:3,        4:13, 4:14, 9:7, 9:12,   existence [1] - 134:19     85:8
    64:9, 64:12               40:7, 40:8, 40:10,         9:14, 18:11, 27:18,      exited [1] - 71:25        extent [1] - 108:18
   Engineers [1] - 121:10     40:13, 40:14, 40:17,       27:24, 28:8, 28:15,      expect [2] - 86:16,       exterior [1] - 91:14
   engineers [8] - 11:19,     41:8, 41:11, 41:24,        31:4, 36:7, 36:12,        102:4
    20:23, 63:1, 63:4,        42:2, 42:3, 42:11,         39:23, 40:3, 40:8,       expectation [1] -                    F
    64:17, 80:20, 89:13       42:17, 42:18, 42:20,       40:9, 40:14, 41:11,       121:14
   engines [3] - 12:11,       42:25, 43:3, 43:4,         42:3, 42:20, 43:13,                                F-I-S-H-E-R [1] - 80:6
                                                                                  expected [1] - 46:24
    23:8, 25:3                43:9, 43:12, 43:13,        43:20, 45:4, 45:8,                                 facetious [1] - 124:20
                                                                                  experience [24] - 16:4,
   enjoy [2] - 78:25,         43:16, 43:19, 43:20,       47:9, 47:17, 47:23,                                facing [1] - 71:18
                                                                                   21:1, 23:18, 23:20,
    140:15                    45:4, 45:7, 45:8,          52:12, 57:17, 59:5,                                fact [13] - 6:5, 56:23,
                                                                                   23:23, 25:23, 32:14,
   ensure [1] - 63:22         47:5, 47:8, 47:9,          72:13, 92:24,                                        68:2, 82:19, 85:10,
                                                                                   32:25, 65:23, 65:25,
   enter [2] - 70:23,         47:11, 47:17, 47:19,       100:21, 106:14,                                      90:8, 99:10, 102:25,
                                                                                   81:23, 97:1, 97:14,
    72:24                     47:23, 52:1, 52:10,        138:3, 139:14,                                       103:3, 111:12,
                                                                                   98:14, 103:14,
   entered [4] - 24:8,        52:12, 57:9, 57:17,        139:15                                               113:2, 113:19,
                                                                                   103:18, 104:15,
    71:9, 71:10, 72:20        58:5, 59:1, 59:5,         exhibit [8] - 31:12,                                  131:12
                                                                                   104:23, 105:6,




                                  United States District Court
                                     District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 148 of 159 PageID: 282
                                                                                                                                  148

   factor [2] - 82:10,           21:11, 53:10, 53:12,     forming [2] - 133:12,       106:6, 114:17
                                                                                                                          H
     107:15                      119:3, 123:2               133:19                   glance [3] - 105:25,
   factor's [4] - 99:6,        fireman [1] - 11:16        forms [1] - 42:5            106:1, 106:2             half [6] - 10:10, 53:10,
     99:7, 99:15, 100:8        first [26] - 5:16, 8:10,   formulating [1] -          glasses [3] - 17:14,       53:12, 96:3, 96:15,
   factors [25] - 81:22,         19:24, 20:6, 22:14,        110:23                    17:16, 17:20              140:10
     81:23, 81:25, 82:2,         22:18, 26:21, 39:6,      forth [4] - 5:21, 86:1,    Glen [1] - 81:6           Hamilton [1] - 56:13
     82:13, 83:1, 83:5,          48:1, 61:18, 62:13,        91:5, 107:23             government [4] - 6:9,     hammers [2] - 13:10,
     99:9, 99:13, 99:21,         62:14, 62:21, 63:1,      foundation [6] - 88:2,      60:9, 107:4, 125:6        13:11
     99:24, 104:13,              63:10, 63:13, 63:16,       97:14, 97:17, 98:23,     grade [2] - 7:23, 7:24    hand [6] - 7:9, 7:10,
     105:18, 107:6,              70:9, 70:22, 71:9,         102:13, 102:14           grasp [1] - 53:6           98:6, 98:19, 98:20
     107:9, 107:15,              71:10, 71:19,            four [10] - 12:24,         gray [1] - 59:11          handle [1] - 5:22
     107:20, 107:25,             101:24, 106:5,             13:15, 22:7, 34:7,       greater [1] - 136:6       handling [1] - 15:1
     108:3, 108:7, 108:9,        124:21, 126:16             36:17, 95:25, 96:3,      green [1] - 91:8          handwriting [3] -
     111:3, 117:5, 117:8       fish [2] - 32:2, 32:5        96:15, 119:18            ground [2] - 52:25,        38:20, 38:21, 38:22
   fair [8] - 14:15, 22:10,    FISHER [8] - 3:6, 3:7,     four-and-a-half [2] -       76:5                     handwritten [1] -
     22:11, 24:18, 30:12,        3:8, 3:9, 80:3, 80:12,     96:3, 96:15              Group [2] - 80:18,         42:15
     39:24, 66:5, 66:8           107:2, 137:20            four-and-a-quarter [1]      80:19                    hanged [1] - 77:11
   fairly [2] - 88:13, 117:2   Fisher [20] - 79:14,         - 96:3                   grow [1] - 7:13           Harbor [1] - 45:13
   fall [7] - 31:7, 31:10,       80:2, 80:6, 80:13,       four-plus [1] - 95:25      Guard [64] - 8:17,        hard [3] - 41:2, 57:7,
     44:21, 70:16, 75:24,        80:18, 80:19, 81:14,     Frank [1] - 1:9             11:17, 29:16, 41:1,       93:5
     104:6, 113:20               83:17, 84:11, 88:7,      free [1] - 86:23            43:15, 51:13, 51:19,     hardness [1] - 26:9
   Fall [1] - 41:4               97:20, 99:1, 100:3,      Freehold [2] - 36:1,        73:23, 74:2, 74:4,       Hartness [1] - 9:4
   falling [2] - 128:16,         102:18, 103:24,            48:12                     89:9, 89:10, 90:6,       hatches [1] - 118:4
     129:21                      107:3, 120:15,           Friedman [1] - 5:7          90:9, 90:11, 90:13,      HAVING [2] - 6:20,
   familiar [6] - 51:13,         127:5, 128:8, 132:10     FRIEDMAN [2] - 2:2,         90:14, 91:13, 93:2,       80:3
     97:7, 97:20, 101:10,      Fisher's [1] - 106:9         2:3                       100:24, 101:2,           hawse [2] - 11:12,
     102:18, 121:8             fishing [2] - 78:12,       front [2] - 89:4, 105:15    101:14, 101:25,           11:18
   far [3] - 51:14, 86:6,        78:21                    fuel [2] - 21:9, 21:10      106:15, 110:14,          hazard [3] - 118:19,
     128:5                     fit [1] - 41:22            full [7] - 53:11, 56:8,     116:1, 116:10,            120:6, 128:17
   fast [1] - 72:18            five [8] - 13:15, 22:7,      56:10, 100:14,            116:14, 116:25,          hazards [3] - 124:16,
   features [1] - 87:1           77:8, 77:9, 135:21,        100:15, 106:4,            117:6, 117:15,            129:21, 129:23
   February [4] - 19:25,         136:8, 136:9, 138:21       122:17                    117:18, 118:9,           head [1] - 64:12
     20:6, 20:11, 67:1         fixtures [2] - 111:21,     functional [1] - 125:3      118:20, 118:21,          hear [2] - 31:20,
   Federal [3] - 1:10,           111:22                   furnace [6] - 21:9,         119:1, 119:6,             118:16
     90:9, 116:2               flanges [1] - 13:17          21:10, 21:11, 21:14,      119:16, 119:21,          heard [11] - 30:8,
   federal [1] - 29:16         flash [1] - 26:5             21:17, 21:18              120:10, 120:16,           31:24, 32:10, 71:22,
   feet [3] - 16:12, 22:7,     flat [1] - 94:22                                       121:1, 121:15,            105:1, 108:13,
     22:8                      flooding [1] - 123:3                                   121:24, 122:3,
                                                                     G                                          109:16, 132:23,
   fell [5] - 31:11, 32:9,     Floor [1] - 2:9                                        122:10, 123:1,            133:8, 137:1, 137:21
     32:12, 39:8, 105:16       flotation [1] - 54:16      gap [4] - 46:23, 135:3,     123:12, 123:16,          hearing [5] - 103:25,
   felt [1] - 32:14            focus [2] - 118:21,         135:20, 135:24             123:22, 124:5,            108:21, 109:1,
   few [2] - 121:24,             118:23                   gas [1] - 136:2             124:7, 129:13,            109:7, 109:11
     132:21                    focusing [1] - 120:12      gasket [2] - 13:20,         129:16, 129:24,          heat [1] - 137:2
   FFD [1] - 41:21             follow [2] - 50:19,         136:2                      130:1, 130:3, 130:5,     heater [1] - 71:11
   field [2] - 107:25,           121:15                   GED [5] - 60:18,            130:17, 130:18,          heavy [3] - 16:4, 16:7,
     137:5                     following [2] - 39:13,      60:20, 60:24, 61:9,        130:21, 130:24,           123:4
   fighting [1] - 53:12          55:1                      61:11                      132:13, 137:22           height [24] - 12:4,
   figure [1] - 34:9           FOLLOWS [2] - 6:21,        general [3] - 24:16,       Guard's [5] - 110:6,       89:1, 91:2, 94:7,
   filed [1] - 57:3              80:4                      123:1, 123:2               115:5, 120:5, 130:9,      100:14, 100:15,
   filled [2] - 35:16, 110:9   foot [1] - 32:11           generally [7] - 17:4,       130:12                    106:3, 112:2, 112:5,
   filling [1] - 110:8         FOR [1] - 1:1               24:19, 73:19, 76:10,      guess [7] - 27:15,         112:7, 112:13,
   final [2] - 98:2, 104:6     forbidden [1] - 137:24      77:5, 77:6, 102:19         32:11, 37:2, 67:21,       112:16, 112:21,
   finally [1] - 94:2          forbids [1] - 138:1        generator [6] - 29:21,      98:23, 131:15,            113:6, 113:13,
                               force [1] - 132:14          29:22, 29:23, 30:1,        140:11                    113:15, 113:16,
   finder [1] - 6:4
                               foreground [1] - 101:1      30:2, 30:7                guidance [2] - 117:1,      113:18, 113:23,
   findings [1] - 93:14
                               form [3] - 43:15,          Germany [1] - 85:4          117:15                    114:2, 117:24,
   fine [3] - 120:25,
                                 131:1, 131:2             given [11] - 29:24,        gun [1] - 78:8             136:6, 136:24
     138:20, 138:21
                               formal [3] - 83:1,          41:22, 41:23, 48:1,       guns [1] - 123:4          heightened [1] - 29:18
   finger [1] - 19:3
                                 91:23, 108:6              48:2, 49:24, 50:1,        guy [1] - 35:6            held [1] - 5:1
   fire [12] - 15:16, 15:18,
                               formed [1] - 133:17         82:22, 105:24,            guys [2] - 10:17, 10:19   helicopter [2] - 19:1,
     15:19, 15:20, 21:10,




                                    United States District Court
                                       District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 149 of 159 PageID: 283
                                                                                                                              149

    19:4                      36:7, 36:10, 37:5,        99:15, 99:20, 99:24,        94:22, 94:23, 94:24,    insofar [1] - 84:3
   helmsmen [1] - 10:19       40:4, 40:6, 40:12,        100:7, 104:13,              95:24, 95:25, 96:2,     inspected [11] - 90:20,
   help [9] - 21:3, 22:19,    41:9, 42:1, 42:12,        105:18, 107:6,              96:3, 96:13, 96:15,       90:21, 90:22, 91:16,
    23:21, 29:4, 35:6,        43:1, 45:6, 47:15,        107:9, 107:15,              106:4, 135:21,            92:1, 92:19, 93:1,
    44:1, 61:7, 74:23,        51:18, 51:25, 54:1,       107:20, 107:25,             136:6, 136:8, 136:10      93:10, 94:4, 95:1,
    75:3                      54:19, 57:6, 57:10,       108:3, 108:7, 108:9,      incident [8] - 11:8,        111:18
   helped [3] - 23:4,         57:18, 57:19, 58:4,       110:18, 110:21,             17:20, 24:5, 43:6,      Inspection [3] - 90:4,
    23:6, 83:4                59:4, 68:25, 69:6,        111:2, 117:5, 117:8         43:8, 70:11, 74:10,       90:7, 90:23
   Hep [1] - 18:3             72:11, 75:12, 75:17,     hundreds [3] - 66:22,        76:13                   inspection [5] - 90:22,
   hepatitis [1] - 74:6       79:6, 79:11, 79:22,       132:24, 133:5             incision [1] - 46:17        95:18, 103:25,
   high [13] - 7:17, 7:19,    80:1, 80:11, 84:2,       HUNT [1] - 2:8             include [5] - 65:23,        110:11, 116:23
    7:20, 7:22, 16:10,        84:9, 87:10, 87:12,      hurt [1] - 44:3              65:25, 66:2, 98:22,     instance [1] - 133:22
    17:22, 25:23, 81:1,       87:21, 97:4, 97:6,       hurting [1] - 35:5           128:17                  instances [2] - 16:1,
    91:6, 95:24, 96:2,        97:13, 98:13, 99:23,     hurts [1] - 77:11          included [1] - 100:17       32:2
    122:10, 135:10            102:10, 102:14,          hypothetical [1] -         including [1] - 99:20     Institute [1] - 81:3
   higher [1] - 91:9          103:6, 103:13,            88:22                     incorporate [2] -         institution [1] - 48:20
   highest [1] - 16:11        103:17, 104:4,                                        82:14, 83:5             instructed [1] - 21:2
                              104:8, 104:21,
   highly [1] - 101:6                                              I              incorporated [1] -        instruction [7] -
   Hinson [51] - 2:14,        105:1, 106:10,                                        99:8                      125:16, 125:17,
    5:8, 6:18, 6:23, 7:4,     106:12, 106:18,          ice [1] - 38:6             incorrect [2] - 39:24,      125:18, 126:6,
    9:16, 18:11, 20:3,        107:1, 126:25,           idea [1] - 24:16             112:14                    128:9, 129:1, 129:10
    38:16, 41:18, 42:9,       137:19, 138:5,           identical [6] - 18:24,     increasing [1] - 76:11    instructions [2] -
    46:10, 52:22, 54:25,      138:10, 138:12,            19:4, 19:14, 86:4,       independent [2] -           52:14, 128:22
    56:20, 58:9, 59:8,        138:16, 139:2,             87:1, 87:8                 89:12, 89:17            insurance [2] - 48:21,
    59:18, 60:10, 60:17,      139:19, 139:24,          identification [1] -       independently [1] -         89:16
    61:13, 64:22, 65:14,      140:3                      91:23                      89:15                   intend [1] - 56:20
    66:8, 66:20, 66:25,      HONORABLE [1] -           identified [2] - 100:13,   Indian [2] - 9:5, 10:10   interchangeably [1] -
    69:10, 69:19, 70:5,       1:13                       105:17                   indicates [4] - 90:19,      31:21
    73:2, 73:24, 94:20,      Honorable [1] - 5:1       identify [2] - 38:20,        91:15, 93:10, 98:21     interdiction [1] -
    95:14, 96:22, 104:1,     honorably [1] - 8:8         98:2                     indicating [7] - 17:11,     123:8
    105:16, 108:21,          hopefully [2] - 40:19,    Illness [1] - 42:7           32:19, 34:6, 91:25,     interesting [1] -
    109:10, 111:8,            140:4                    illustrated [1] - 136:24     92:18, 92:25, 94:2        124:19
    112:3, 115:23,           Hopefully [1] - 126:23    illustration [1] -         individual [2] - 53:22,   interests [1] - 6:7
    123:13, 124:13,          horn [5] - 108:21,          130:12                     54:17                   interior [3] - 91:1,
    125:14, 132:23,           109:1, 109:7,            images [1] - 86:5          individually [1] -          91:13
    133:16, 133:23,           109:11, 133:23           imagine [1] - 122:17         86:17                   intern [2] - 109:23,
    134:4, 134:19,           horsepower [1] - 12:8     immediately [2] -          individuals [1] - 43:8      110:2
    135:18, 136:15           horsepowers [1] -           130:9, 134:16            industry [21] - 84:20,    internal [2] - 105:14,
   HINSON [7] - 1:3, 3:3,     12:12                    impact [1] - 126:11          97:1, 97:2, 99:10,        120:6
    3:4, 3:5, 6:20, 7:2,     hose [2] - 53:10, 53:12   implementable [2] -          101:8, 101:12,          International [1] -
    59:7                     hospital [15] - 35:18,      103:5, 105:19              102:6, 102:12,            92:12
   Hinson's [11] - 9:13,      35:22, 35:23, 35:24,     implementation [2] -         102:20, 103:2,          international [1] -
    43:6, 46:7, 83:8,         36:4, 37:9, 37:14,         119:20, 132:7              103:8, 103:12,            92:14
    95:5, 96:1, 104:3,        37:22, 38:2, 41:5,       implemented [1] -            103:16, 104:16,         interpret [2] - 129:1,
    108:12, 108:25,           41:20, 41:23, 43:23,       101:19                     116:15, 117:1,            129:25
    115:21, 122:15            47:11, 47:16             implication [1] -            117:4, 121:6,           interpretation [6] -
   hired [2] - 83:7, 92:7    hour [3] - 140:4,           129:22                     121:14, 123:24,           89:22, 93:23, 94:6,
   hit [2] - 32:12, 32:15     140:5, 140:10            implied [2] - 129:20,        123:25                    123:21, 128:16,
   hits [1] - 77:16          hours [5] - 12:24,          131:12                   information [4] - 39:4,     128:20
   hobbies [1] - 78:6         21:13, 73:4, 140:11      implies [1] - 99:14          39:19, 57:14, 133:18    interpreting [1] -
   hold [2] - 97:11,         house [2] - 78:12,        important [1] - 86:21      injured [1] - 56:21         128:22
    106:22                    86:1                     impressed [1] -            injuries [3] - 34:15,     interview [3] - 129:9,
   home [3] - 48:5,          housekeeping [1] -          109:12                     34:17, 34:20              133:16, 133:19
    48:12, 51:9               40:18                    impressive [1] - 81:10     injury [2] - 41:20,       interviewed [1] -
   Home [1] - 13:11          hull [2] - 85:23, 86:7    improper [2] - 112:16,       104:18                    134:2
   Homeland [1] - 130:22     human [33] - 81:22,         112:18                   Injury [1] - 42:7         investigating [2] -
   Honor [76] - 5:6, 5:11,    81:23, 81:25, 82:2,      inch [6] - 53:10, 53:12,   insertion [3] - 46:18,      108:10, 110:22
    6:15, 7:1, 9:10,          82:10, 82:13, 83:1,        94:22, 106:3,              46:19, 46:24            Investigation [2] -
    27:22, 28:5, 28:12,       83:5, 99:5, 99:7,          135:15, 135:16           inside [4] - 13:20,         42:6, 42:14
    30:17, 30:19, 31:20,      99:9, 99:12, 99:13,      inches [16] - 13:15,         16:2, 97:15, 133:13     involved [2] - 77:25,




                                  United States District Court
                                     District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 150 of 159 PageID: 284
                                                                                                                                 150

     119:5                       83:14                    ladders [1] - 53:17          50:17, 50:23, 52:24,       101:18, 103:1,
   involves [1] - 21:6         judge [2] - 26:25,         lady [1] - 22:1              53:6, 53:11                110:10, 114:14,
   irrelevant [2] - 119:4,       123:14                   lakes [1] - 78:11          lifting [1] - 15:1           114:19, 116:5,
     138:7                     JUDGE [1] - 1:14           Lakewood [1] - 78:8        light [12] - 21:3, 21:5,     116:8, 121:6, 128:8,
   Island [1] - 81:6           judicial [3] - 51:19,      large [3] - 60:6, 66:13,     21:8, 22:20, 23:6,         129:13, 130:7,
   issue [6] - 54:19,            52:2, 70:10                66:17                      39:16, 41:19, 50:17,       132:17, 134:9,
     81:21, 104:14,            July [10] - 48:2, 48:10,   larger [2] - 122:19,         111:5, 111:21,             136:25
     104:19, 109:18,             48:12, 49:5, 68:15,        122:23                     111:22                   looked [22] - 24:15,
     128:17                      68:21, 69:25, 70:8,      last [3] - 56:16, 65:12,   light-off [4] - 21:5,        24:17, 24:19, 26:15,
   issues [2] - 90:6, 93:4       70:11, 75:5                65:13                      22:20, 39:16, 41:19        30:14, 33:12, 48:21,
   items [2] - 88:9, 93:9      jumper [1] - 35:6          latched [2] - 134:6,       lightest [1] - 134:25        55:18, 69:16, 75:7,
   itself [9] - 26:4, 29:14,   jumpers [1] - 11:4           134:7                    lighting [5] - 23:19,        95:16, 114:22,
     52:1, 52:2, 52:6,         jumpsuit [1] - 11:5        latest [1] - 125:24          23:23, 111:7,              115:5, 116:9,
     119:21, 128:15,           June [4] - 44:6, 44:8,     latitude [1] - 88:4          111:15, 111:18             120:17, 121:1,
     132:22, 134:5               44:16, 46:8              launched [1] - 125:15      lights [2] - 11:25, 30:2     123:16, 123:17,
                               Junior [3] - 5:8, 6:19,    Lautenberg [1] - 1:9       likely [1] - 122:24          136:22, 137:15,
                                                                                                                  138:3
               J                 6:23                     law [4] - 127:9,           limitations [3] - 50:22,
                               junk [2] - 24:23, 25:7       127:11, 127:12,            50:25, 51:6              looking [40] - 26:11,
   J-34 [1] - 27:14            jury [6] - 6:2, 21:20,                                limited [1] - 51:10          26:13, 28:19, 30:21,
                                                            127:22
   jacket [1] - 16:8             21:21, 22:4, 22:6,                                  line [2] - 137:9, 137:14     30:23, 30:25, 39:16,
                                                          lawsuit [1] - 5:22
   JAMES [1] - 2:2               22:7                                                lines [1] - 19:10            58:15, 58:16, 59:10,
                                                          lawyer [1] - 6:1
   James [1] - 5:7             JUSTICE [1] - 2:7                                     lip [20] - 31:9, 31:24,      71:12, 71:13, 71:15,
                                                          lawyer's [2] - 6:11,
   January [2] - 50:7,         juxtapose [1] - 87:24                                   31:25, 39:3, 39:7,         71:25, 72:2, 72:16,
                                                            70:6
     50:11                                                                             42:15, 55:20, 55:24,       72:21, 75:19, 87:16,
                                                          lay [4] - 88:2, 97:17,
   Jeffrey [1] - 45:22                                                                                            92:11, 94:19, 96:7,
   JERSEY [1] - 1:1
                                          K                 98:23, 102:14              58:13, 58:18, 69:11,
                                                                                                                  96:9, 96:11, 100:25,
                                                          lead [1] - 121:15            69:15, 75:15, 75:20,
   Jersey [5] - 2:4, 5:17,     keep [9] - 7:6, 21:13,                                  90:12, 91:15, 91:25,       106:6, 115:1,
                                                          leaking [1] - 13:21
     48:20, 56:13, 67:13        25:18, 50:18, 77:11,                                   92:19, 92:25               134:15, 136:11,
                                                          least [4] - 52:24, 76:6,
   job [7] - 8:13, 14:21,       82:24, 91:7, 102:25,                                 LIP [1] - 32:1               136:13, 136:16,
                                                            136:9
     14:22, 43:22, 62:23,       138:18                                               lips [2] - 33:1, 99:2        136:19, 137:3,
                                                          leave [7] - 15:9, 15:11,
     75:1, 101:19              Ken [1] - 79:14                                       Lissette [2] - 40:16,        137:7, 137:8,
                                                            15:13, 21:12, 37:13,
   JOSEPH [50] - 2:8,          KENNETH [8] - 3:6,                                      57:11                      137:11, 137:13
                                                            40:16, 48:5
     3:5, 5:9, 27:7, 27:22,     3:7, 3:8, 3:9, 80:3,                                 list [2] - 65:4, 93:9      looks [13] - 11:22,
                                                          leaving [1] - 22:25
     28:5, 28:12, 30:19,        80:12, 107:2, 137:20                                                              19:24, 20:6, 20:10,
                                                          left [8] - 7:9, 34:2,      listed [4] - 15:21,
     31:19, 36:10, 40:6,       Kenneth [2] - 80:2,                                                                34:7, 37:18, 37:19,
                                                            36:18, 36:21, 36:23,       39:23, 83:11, 93:14
     40:12, 41:9, 42:1,         80:6                                                                              50:6, 55:7, 55:8,
                                                            48:12, 49:5, 89:2        lists [3] - 39:9, 43:7,
     42:12, 43:1, 43:11,       kept [8] - 40:21, 41:13,                                                           55:20, 75:19, 105:24
                                                          left-hand [1] - 7:9          104:16
     43:18, 45:6, 47:6,         57:13, 63:22, 68:4,                                                             loop [1] - 107:14
                                                          legal [5] - 5:21,          literally [1] - 132:24
     47:13, 47:21, 51:23,       76:11, 114:4, 114:5                                                             loose [1] - 13:22
                                                            123:11, 123:18,          litigation [1] - 112:13
     51:25, 52:5, 53:20,       killing [1] - 36:5                                                               lose [1] - 30:6
                                                            123:20                   live [1] - 15:5
     57:10, 57:15, 57:25,      Kilmer [1] - 2:4                                                                 love [2] - 130:20,
                                                          length [2] - 22:6,         lived [1] - 67:7
     59:4, 59:7, 68:25,        kilogram [1] - 52:25                                                               133:4
                                                            109:20                   living [1] - 67:15
     69:2, 69:8, 70:4,         kind [2] - 98:10,                                                                lower [1] - 91:12
                                                          less [6] - 79:21,          LLP [1] - 2:2
     70:13, 70:15, 71:2,        103:19                                                                          lowering [1] - 16:1
                                                            118:19, 125:8,           load [3] - 29:22, 52:25,
     71:3, 72:8, 72:14,        kinds [2] - 11:25,                                                               lowest [1] - 10:22
                                                            125:9, 135:14,             53:1
     72:19, 73:18, 73:22,       89:13                                                                           lunch [3] - 109:19,
                                                            135:16                   local [2] - 41:5, 41:20
     75:10, 79:11, 139:3,      Kirstin [1] - 140:2                                                                109:21, 138:17
                                                          lettering [1] - 117:24     located [7] - 25:3,
     139:19, 140:9,            kneel [1] - 54:9                                                                 lying [1] - 76:5
                                                          level [6] - 28:24, 39:6,     32:17, 32:18, 33:16,
     140:13                    knowledge [5] -              61:22, 61:25,              81:5, 84:14, 84:15
   Joseph [4] - 5:9, 59:9,      69:11, 84:20, 111:7,                                                                      M
                                                            125:11, 132:5            location [1] - 86:9
     127:18, 127:25             111:15, 131:6             liability [1] - 5:22       Locust [2] - 18:13,        machine [2] - 14:7,
   Josh [1] - 59:8             known [3] - 9:18,          license [3] - 11:16,         84:15                     14:11
   Joshua [1] - 5:9             37:10, 85:11                11:19, 62:15             log [11] - 25:15, 40:21,   machinery [4] - 85:25,
   JOSHUA [1] - 2:8            Kucsma [1] - 140:2         licensed [3] - 62:10,        40:24, 40:25, 41:13,      86:7, 109:13, 110:11
   joshua.h.joseph@
                                                            62:13, 62:24               41:15, 111:8, 133:9,     MACKINNON [1] - 2:8
     usdoj.gov [1] - 2:10                 L               lick [1] - 31:25             134:4, 134:15            magazine [2] - 119:17,
   JR [7] - 1:3, 3:3, 3:4,
                                                          life [7] - 15:22, 15:25,   logbook [1] - 41:1          119:22
     3:5, 6:20, 7:2, 59:7      lack [2] - 31:1, 81:22
                                                            16:1, 16:8, 25:24,       look [21] - 11:22,         main [2] - 12:1, 25:2
   Jr [1] - 2:14               lacks [2] - 88:19,
                                                            56:22                      22:16, 29:4, 55:9,       maintain [2] - 6:8,
   Judge [3] - 5:2, 27:12,       88:20
                                                          lift [8] - 13:25, 14:4,      70:8, 82:14, 99:10,




                                    United States District Court
                                       District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 151 of 159 PageID: 285
                                                                                                                              151

    63:18                    marked [14] - 9:7,        measurements [4] -         Military [7] - 8:24,       47:5, 47:10, 47:18,
   maintained [3] - 67:4,     18:10, 20:2, 30:12,       94:12, 94:18, 94:19,       59:24, 60:1, 60:7,        57:8, 58:25, 92:24,
    93:25, 131:13             31:12, 33:14, 37:10,      94:21                      65:7, 65:25, 126:7        103:22, 128:24,
   maintenance [9] -          38:14, 40:17, 51:18,     measures [5] - 87:15,      military [6] - 85:7,       139:9, 139:16
    81:16, 81:19, 81:25,      58:9, 88:24, 90:17,       87:17, 105:7,              115:8, 115:11,           moved [3] - 11:11,
    82:11, 83:20, 88:14,      100:20                    108:12, 108:25             115:14, 122:20,           72:5, 72:8
    89:15, 92:8, 122:16      market [1] - 89:18        measuring [1] -             123:6                    movie [1] - 138:14
   major [6] - 85:23,        marking [2] - 123:13,      135:12                    mind [2] - 118:17,        moving [2] - 93:5,
    85:24, 85:25, 86:7,       129:25                   mechanical [2] - 1:22,      118:18                    138:18
    87:1                     markings [7] - 19:9,       89:14                     minute [4] - 34:5,        MR [217] - 3:4, 3:5,
   makers [1] - 118:17        89:1, 116:15, 118:9,     mechanism [2] -             36:15, 57:18, 57:23       3:7, 3:8, 3:9, 5:6,
   man [1] - 123:3            118:11, 119:13,           99:14, 99:15              minutes [10] - 21:12,      5:9, 5:11, 6:15, 6:18,
   management [7] -           120:1                    medical [14] - 15:13,       56:17, 79:9, 79:12,       7:1, 7:2, 9:9, 9:12,
    80:21, 81:15, 92:12,     married [1] - 7:15         17:1, 35:8, 37:14,         121:24, 133:14,           9:15, 22:11, 22:13,
    92:13, 92:16, 92:22,     Martinotti [1] - 83:14     40:21, 40:23, 40:24,       133:15, 138:14,           26:25, 27:4, 27:7,
    93:3                     MARTINOTTI [2] -           40:25, 44:6, 44:18,        138:19, 138:21            27:9, 27:12, 27:15,
   manager [1] - 97:25        1:13, 5:2                 46:22, 73:23, 74:4,       mirror [1] - 86:5          27:19, 27:22, 28:2,
   mandatory [1] - 57:1      Maryland [2] - 18:14,      74:8                      miscellaneous [1] -        28:5, 28:9, 28:12,
   manipulate [1] - 53:6      84:15                    medication [3] - 18:1,      12:3                      28:17, 28:18, 30:17,
   manned [2] - 115:6,       massage [1] - 50:16        56:5, 77:20               misleading [2] - 106:7     30:19, 31:5, 31:17,
    115:13                   Masters [5] - 37:10,      MedStar [1] - 45:13        misrepresentation [1]      31:19, 31:20, 31:24,
   manner [2] - 100:18,       37:11, 40:9, 44:14,      meet [2] - 8:20, 40:16      - 105:25                  32:1, 32:7, 32:8,
    131:10                    48:2                     Megan [2] - 1:20, 22:5     missile [2] - 9:2, 60:8    34:3, 34:9, 34:11,
   manning [2] - 115:9,      matched [1] - 113:15      megansoule430@             missiles [1] - 9:3         34:12, 36:7, 36:10,
    131:25                   mate [4] - 35:25,          gmail.com [1] - 1:21      misspoke [1] - 120:20      36:16, 36:20, 36:24,
   manual [9] - 123:22,       38:22, 38:24, 39:22      member [7] - 10:24,        misstated [1] - 133:1      37:3, 37:5, 37:7,
    124:2, 124:3, 127:5,     math [3] - 61:3, 61:7,     16:18, 16:20, 16:22,      mistaken [1] - 18:20       40:3, 40:6, 40:9,
    129:13, 129:17,           61:8                      62:13, 108:19,            modification [3] -         40:12, 40:20, 41:8,
    130:10, 132:13           matter [3] - 40:18,        125:12                     85:8, 111:13, 111:22      41:9, 41:12, 42:1,
   manufacturers [1] -        113:4, 120:3             members [2] - 62:10,       modifications [1] -        42:4, 42:12, 42:13,
    114:12                   matters [2] - 114:2,       88:8                       85:9                      42:21, 43:1, 43:5,
   MARAD [2] - 125:23,        127:16                   mention [1] - 92:10        modified [1] - 85:1        43:11, 43:14, 43:18,
    126:3                    mattress [1] - 16:9       mentioned [5] - 9:6,                                  43:21, 45:4, 45:6,
                                                                                  molding [1] - 78:13
   March [3] - 20:11,        Mayer [3] - 45:22,         23:9, 37:8, 101:10,                                  45:9, 46:6, 46:9,
                                                                                  moment [3] - 118:11,
    20:12                     45:23, 47:1               126:15                                               47:5, 47:6, 47:10,
                                                                                   120:20, 137:2
   marine [11] - 12:21,                                merchant [18] - 8:10,                                 47:13, 47:15, 47:18,
                             MAYER [1] - 45:22                                    money [1] - 17:9
    80:20, 81:2, 81:17,                                 8:13, 8:17, 8:19, 9:6,                               47:21, 47:24, 47:25,
                             Mayer's [2] - 47:19,                                 monitor [1] - 13:1
    81:18, 82:6, 82:20,                                 9:13, 9:18, 9:19,                                    50:11, 50:12, 51:17,
                              47:22                                               monitoring [2] -
    108:16, 109:6,                                      9:22, 9:24, 10:15,                                   51:21, 51:23, 51:24,
                             McAvoy's [1] - 87:2                                   12:25, 119:20
    109:7, 109:10                                       28:3, 28:6, 51:14,                                   51:25, 52:5, 52:8,
                             McKay [1] - 1:20                                     month [4] - 67:10,
                                                        52:14, 56:23, 132:1                                  52:13, 52:18, 52:20,
   Marine [2] - 18:13,       McKay-Soule [1] -                                     74:11, 74:15, 76:9
                                                                                                             52:21, 53:20, 54:1,
    121:10                    1:20                     Meredith [6] - 23:16,      months [1] - 67:8
                                                                                                             54:6, 54:8, 54:19,
   mariner [4] - 8:10,       meals [1] - 15:7           25:22, 34:14, 39:9,       Morganville [1] - 2:4
                                                                                                             54:24, 57:6, 57:10,
    9:19, 28:6, 56:23        mean [23] - 13:9, 14:6,    42:23, 70:21              morning [10] - 5:4,
                                                                                                             57:15, 57:18, 57:25,
   mariner's [9] - 8:18,      16:7, 16:9, 24:23,       Meredith's [2] - 23:18,     5:6, 5:11, 7:4, 7:5,      58:4, 58:7, 58:8,
    8:19, 9:6, 9:13, 9:18,    25:8, 30:4, 30:5,         43:2                       59:8, 80:13, 80:14,       58:25, 59:3, 59:4,
    9:24, 28:3, 51:14,        72:2, 77:6, 86:4,        Merrick [1] - 23:15         104:1, 105:2              59:7, 68:25, 69:2,
    52:14                     89:19, 100:11,           mess [1] - 21:16           most [4] - 10:24,          69:6, 69:8, 70:4,
   maritime [9] - 79:13,      116:17, 116:22,          metal [4] - 96:5, 96:11,    12:18, 76:6, 76:12        70:13, 70:15, 71:2,
    87:3, 102:6, 102:12,      118:17, 119:11,           96:21, 96:23              motion [3] - 54:15,        71:3, 72:8, 72:11,
    102:19, 103:12,           121:8, 124:19,           methods [1] - 121:13        56:8, 104:13              72:14, 72:19, 73:15,
    104:16, 104:17,           132:4, 135:20, 136:9     microphone [1] - 7:6       motor [1] - 14:8           73:18, 73:20, 73:22,
    118:8                    meaningful [1] -          middle [2] - 19:9,         Motrin [3] - 56:6,         75:10, 75:12, 75:17,
   Maritime [7] - 16:21,      112:20                    69:10                      77:21, 77:22              79:6, 79:9, 79:11,
    80:18, 80:19,            means [6] - 30:6,         might [10] - 12:25,        Motrins [1] - 38:6         79:13, 79:16, 79:20,
    115:17, 125:1,            41:21, 85:22, 86:6,       13:1, 13:2, 13:19,        move [24] - 9:8, 16:2,     79:22, 80:1, 80:11,
    125:11, 127:8             89:20, 128:23             13:20, 14:6, 14:8,         27:1, 30:17, 36:7,        80:12, 81:13, 83:13,
   mark [6] - 52:7, 116:6,   measure [5] - 54:20,       17:8, 73:25, 113:23        40:3, 40:10, 41:8,        83:17, 84:2, 84:9,
    117:23, 118:4,            87:20, 112:23,           Mike [3] - 35:11,           41:24, 42:10, 42:24,      84:10, 87:10, 87:12,
    120:18, 123:23            135:10, 138:7             38:22, 39:20               43:8, 43:16, 45:4,        87:16, 87:21, 88:2,




                                  United States District Court
                                     District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 152 of 159 PageID: 286
                                                                                                                               152

    88:5, 88:6, 88:19,       navigation [1] -            126:12                    59:4, 72:10, 72:11,        53:12, 57:18, 58:4,
    88:21, 89:7, 97:4,        116:23                    non-watertight [1] -       73:15, 73:20, 87:10,       58:19, 62:23, 63:8,
    97:6, 97:13, 97:19,      Navy [49] - 8:1, 8:2,       121:22                    87:11, 88:19, 97:4,        69:12, 73:13, 74:5,
    98:13, 98:25, 99:23,      8:3, 8:6, 8:14, 8:15,     non-witnesses [1] -        99:22, 99:24,              84:24, 85:4, 87:7,
    100:2, 102:10,            59:21, 59:23, 65:23,       43:6                      102:10, 103:21,            89:2, 93:18, 95:24,
    102:14, 102:17,           84:25, 85:8, 101:13,      noncommercial [1] -        104:4, 106:11,             96:2, 96:5, 96:13,
    103:6, 103:13,            101:15, 101:24,            103:4                     106:12, 106:18,            96:16, 96:21, 96:23,
    103:17, 103:23,           115:12, 115:19,           none [2] - 94:1            106:25, 128:3,             98:19, 100:25,
    104:4, 104:8,             121:15, 121:23,           nonlegal [1] - 127:23      139:3, 139:12,             101:1, 103:7,
    104:11, 104:21,           122:1, 122:5,             nonregulatory [1] -        139:13, 139:18,            105:13, 106:3,
    105:1, 105:10,            122:18, 122:23,            117:1                     139:19                     106:22, 111:11,
    106:8, 106:12,            123:1, 123:12,            North [2] - 2:9, 109:14   observed [1] - 103:9        111:12, 115:23,
    106:15, 106:18,           123:16, 124:15,           notation [3] - 37:19,     obtain [2] - 51:14,         116:10, 124:10,
    106:21, 107:1,            124:21, 124:22,            41:3, 41:16               84:11                      126:19, 137:19,
    107:2, 126:25,            124:23, 125:2,            notes [1] - 135:12        obtained [4] - 52:15,       139:3
    127:4, 128:3, 128:7,      125:4, 125:5, 125:7,      nothing [14] - 24:23,      60:18, 61:9, 62:14        one's [1] - 93:8
    132:20, 137:17,           125:12, 125:13,            26:16, 53:23, 56:1,      obtaining [1] - 60:20      one-and-a-half [2] -
    137:19, 137:20,           125:15, 126:2,             57:19, 58:25, 91:15,     occurred [5] - 22:24,       53:10, 53:12
    138:5, 138:8,             126:10, 126:11,            92:2, 92:21, 106:8,       58:2, 79:24, 87:14,       one-and-three [2] -
    138:10, 138:15,           126:12, 127:5,             112:2, 118:14,            138:23                     96:16, 106:3
    138:20, 138:21,           127:9, 127:21,             138:1, 138:8             Ocean [2] - 9:5, 10:10     one-and-three-
    138:22, 139:1,            128:9, 128:22,            notice [3] - 51:19,       oceangoing [1] -            quarter [2] - 95:24,
    139:3, 139:9,             128:25, 129:5,             52:2, 70:10               92:13                      96:2
    139:13, 139:16,           129:9, 137:22             noticed [1] - 136:1       October [3] - 1:11,        ones [7] - 90:24,
    139:19, 139:24,          Navy's [2] - 124:16,       November [1] - 94:11       5:2, 7:8                   90:25, 91:12, 91:14,
    140:1, 140:6, 140:9,      124:24                                              OF [13] - 1:1, 1:6, 2:7,    98:3, 122:6
                                                        nowhere [2] - 29:2,
    140:13                   NE [1] - 2:9                                          3:4, 3:5, 3:6, 3:7,       online [1] - 52:15
                                                         91:14
   MRI [10] - 45:3, 45:10,   near [3] - 29:2, 45:14,                               3:8, 7:2, 59:7, 80:12,    open [7] - 5:1, 13:13,
                                                        nozzle [1] - 53:11
    45:12, 45:24, 46:1,       91:14                                                107:2, 137:20              13:23, 134:6, 134:7,
                                                        NUMBER [1] - 1:3
    46:7, 46:10, 47:1,       necessary [1] - 54:2                                 offensive [1] - 123:8       134:22, 136:4
                                                        number [7] - 61:23,
    47:7, 76:16              need [13] - 13:5,                                    offer [1] - 106:9          open-end [1] - 13:13
                                                         105:13, 105:15,
   MS [2] - 5:13, 5:14        13:23, 37:13, 37:22,                                offering [1] - 111:23      opening [6] - 6:13,
                                                         115:8, 116:24,
   MSC [1] - 125:22           47:2, 52:3, 52:7,                                   offhand [1] - 45:21         23:6, 94:21, 114:9,
                                                         117:4, 133:14
   multiday [1] - 62:3        54:14, 58:4, 93:24,                                 Office [1] - 1:10           114:10, 133:3
                                                        nuts [1] - 13:22
   multiple [2] - 98:3,       112:9, 138:25                                       office [15] - 25:15,       openings [1] - 114:11
                                                        NVIC [7] - 116:25,
    113:7                    needed [5] - 44:1,                                    39:8, 67:20, 67:23,       operate [1] - 126:3
                                                         117:3, 117:9,
   muscle [1] - 46:25         45:3, 48:25, 74:1,                                   67:24, 67:25, 68:1,       operating [2] - 35:3,
                                                         117:12, 117:13
   museum [11] - 130:18,      110:9                     NVIC's [1] - 117:8         68:2, 68:7, 70:6,          88:12
    130:25, 131:3,           needs [2] - 23:9, 39:25                               70:18, 70:19, 70:24,      operations [1] - 15:17
    131:4, 131:14,           negative [1] - 35:20                                  71:5, 83:7                operators [3] - 131:14,
    131:15, 131:16,          Netherlands [1] - 85:5
                                                                   O
                                                                                  officer [2] - 35:8, 63:5    131:15, 131:16
    131:17, 131:19,          never [6] - 25:23,         oath [1] - 68:19          officers [2] - 63:1,       opinion [17] - 81:12,
    131:24, 132:3             48:23, 60:21, 90:21,      object [2] - 134:25,       63:4                       104:1, 104:19,
                              109:9, 120:4               138:5                    Officers [1] - 16:21        104:21, 105:5,
              N              New [8] - 2:4, 5:17,       objection [70] - 27:5,    official [1] - 40:24        112:1, 112:5, 112:6,
                              7:12, 7:14, 48:20,         27:7, 27:17, 27:21,      Official [1] - 1:20         112:8, 112:12,
   name [11] - 6:22,
                              56:13, 67:12, 81:6         27:22, 27:25, 28:4,      oiler [1] - 11:16           112:15, 112:16,
    23:16, 38:16, 45:20,
                             NEW [1] - 1:1               28:5, 28:11, 28:12,      old [1] - 122:6             119:14, 127:15,
    45:21, 59:8, 80:5,
                             new [3] - 95:22,            30:18, 30:19, 36:9,      olecranon [2] - 46:20,      133:18, 133:22,
    86:9, 92:10, 107:3,
                              111:21, 122:6              36:10, 36:11, 40:5,       46:21                      134:1
    110:5
                             Newark [1] - 5:17           40:6, 40:11, 40:12,      Olive [1] - 2:14           opinions [7] - 84:8,
   narrative [1] - 125:15
                             next [7] - 28:20, 79:12,    41:9, 41:25, 42:1,       olive [1] - 5:14            99:19, 104:17,
   nature [3] - 5:22,
                              89:6, 101:5, 109:19,       42:12, 43:1, 43:10,      onboard [2] - 112:3,        110:23, 133:12,
    84:23                                                43:11, 43:17, 43:18,
                              129:12, 129:15                                       112:7                      133:17, 133:19
   naval [13] - 60:4,                                    45:5, 45:6, 47:6,
                             night [2] - 60:22,                                   once [6] - 21:11, 30:6,    OPNAV [2] - 125:16,
    80:20, 81:2, 81:18,                                  47:8, 47:12, 47:13,
                              109:14                                               30:8, 35:2, 56:19          126:6
    84:4, 89:12, 104:7,                                  47:20, 47:21, 51:22,
                             nobody [1] - 57:13                                   one [50] - 8:4, 8:12,      opportunity [6] -
    107:14, 110:25,                                      52:1, 52:10, 53:20,
                             non [4] - 43:6, 121:22,                               12:3, 18:20, 29:21,        105:16, 105:20,
    111:4, 111:24,                                       54:7, 54:23, 57:10,
                              125:5, 126:12                                        29:23, 36:14, 36:15,       105:24, 106:5,
    114:8, 124:22                                        57:14, 57:15, 59:2,
                             non-Navy [2] - 125:5,                                 36:20, 52:22, 53:10,       133:16, 136:25
   Naval [2] - 81:3, 121:9




                                  United States District Court
                                     District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 153 of 159 PageID: 287
                                                                                                                                  153

   opposed [1] - 87:25        45:8                       32:17, 49:21, 49:22,       117:20, 120:22,           28:9, 34:9, 58:5,
   optimistic [1] - 140:7    P-15 [4] - 3:24, 42:5,      56:3, 56:7, 76:4,          121:4                     58:10, 58:12, 58:15,
   option [1] - 112:9         42:17, 42:20               76:10, 76:20, 76:24,      particularly [1] - 99:2    59:10, 59:14, 71:5,
   order [8] - 8:19, 16:9,   P-16 [2] - 3:25, 43:4       77:12, 77:13, 77:14,      pass [3] - 8:20, 55:15,    130:7, 130:15,
    20:22, 37:8, 85:7,       P-17 [3] - 4:1, 43:12,      77:15                      62:1                      130:24, 134:18
    86:12, 89:15, 98:16       43:13                     paint [31] - 33:6, 88:9,   passage [1] - 134:15      photograph [10] -
   ordered [1] - 20:20       P-18 [3] - 4:2, 43:19,      95:21, 95:22, 97:14,      passageway [2] -           58:23, 87:22, 87:23,
   ordinary [1] - 10:18       43:20                      97:18, 97:20, 98:2,        100:25, 101:9             95:7, 95:13, 95:23,
   organization [3] -        P-19 [4] - 4:5, 47:15,      98:7, 98:15, 98:16,       passageways [2] -          130:2, 134:11,
    88:12, 92:7, 107:18       47:16, 47:17               98:20, 98:22, 99:5,        91:1, 102:9               135:5, 136:12
   organizations [5] -       P-2 [7] - 3:18, 30:12,      99:20, 102:6,             passed [1] - 61:11        photographs [4] -
    82:23, 99:16, 102:1,      30:17, 31:4, 31:12,        102:18, 105:15,           passengers [1] -           88:17, 111:9,
    103:4, 105:18             75:17, 75:18               105:17, 106:6,             118:13                    111:10, 130:23
   original [1] - 126:21     P-20 [9] - 3:17, 4:6,       106:7, 111:14,            passing [2] - 119:6,      photos [3] - 28:14,
   originally [1] - 86:12     28:2, 28:4, 28:6,          114:2, 114:7,              136:5                     36:13, 36:17
   orthopedic [1] - 48:20     28:8, 47:18, 47:22,        114:15, 115:2,            pay [4] - 17:2, 17:3,     physical [8] - 8:20,
   orthopedist [1] -          47:23                      124:16, 134:17,            17:7, 17:12               10:6, 50:4, 50:6,
    45:17                    P-21 [2] - 4:4, 47:9        134:18, 137:23            people [18] - 82:1,        50:13, 50:15, 51:14,
   otherwise [2] - 6:3,      P-22 [3] - 4:13, 72:12,    painted [24] - 19:10,       82:10, 82:13, 82:23,      76:23
    86:23                     139:14                     33:2, 36:22, 55:21,        98:3, 98:4, 98:6,        Physical [1] - 52:17
   outcome [1] - 29:24       P-23 [2] - 4:15, 139:21     58:19, 68:10, 68:14,       99:7, 99:8, 101:8,       physiologic [1] -
   outfit [1] - 19:21        P-24 [2] - 4:15, 139:21     75:21, 76:1, 88:15,        102:4, 103:8,             108:25
                             P-25 [2] - 4:8, 57:17       90:16, 98:1, 100:18,       115:14, 119:16,          physiology [1] - 111:1
   outside [8] - 39:7,
                             P-27 [5] - 3:16, 27:19,     101:2, 105:21,             120:10, 122:9,           pick [1] - 51:9
    58:15, 58:16, 78:3,
                              27:21, 27:23, 27:24        114:20, 116:11,            122:12, 131:23           picture [10] - 24:14,
    91:4, 97:5, 108:15,
                             P-31 [5] - 4:11,            117:19, 121:3,            perceived [1] - 104:24     27:2, 27:17, 30:25,
    134:16
                              100:21, 106:10,            121:20, 129:2,            perception [4] -           31:23, 68:13, 89:4,
   over-the-counter [1] -
                              106:13, 106:14             136:23, 137:24             104:23, 110:18,           104:25, 135:1
    78:1
                             P-34 [7] - 3:15, 27:12,    painting [15] - 63:22,      110:22, 137:13           pictures [1] - 34:2
   overboard [1] - 123:3
                              27:13, 27:14, 27:15,       78:13, 87:25, 89:1,       perfect [2] - 113:4,      piece [6] - 29:15, 96:5,
   overhauling [2] - 82:7,
                              27:16, 27:18               95:4, 95:17, 101:20,       113:19                    96:11, 96:21, 96:23,
    82:9
                             P-36 [6] - 4:7, 52:8,       101:22, 102:12,           perhaps [5] - 54:5,        99:24
   overlap [4] - 135:14,
                              52:9, 52:11, 52:12,        103:12, 103:16,            106:1, 126:8, 126:9,     pipe [2] - 11:12, 11:18
    135:17, 135:24,
                              52:13                      113:24, 117:7,             136:12                   pipes [2] - 13:17,
    136:9
                                                         124:24, 127:6             period [2] - 60:17,        13:18
   oversees [1] - 64:9       P-4 [9] - 3:19, 33:14,
                                                        paintings [1] - 88:16       67:11                    pitching [1] - 16:10
   own [16] - 89:20,          34:1, 34:2, 36:8,
                              36:11, 36:12, 36:13,      papers [1] - 35:17         permanent [1] - 49:17     place [1] - 136:20
    89:22, 89:23, 90:13,
                              36:17                     paperwork [1] - 37:8       permitted [1] - 138:7     placed [1] - 58:9
    90:14, 93:23, 94:7,
                             P-7 [3] - 3:22, 41:10,     paragraph [3] -            perpendicular [2] -       plaintiff [5] - 5:7, 5:23,
    98:5, 101:3, 101:14,
                              41:11                      128:10, 129:15             137:9, 137:14             6:18, 28:7, 80:1
    101:18, 101:25,
                             P-8 [4] - 3:23, 41:15,     Paralegal [2] - 2:14,      person [4] - 82:6,        Plaintiff [3] - 1:4, 2:6,
    102:2, 121:16,
                              42:2, 42:3                 2:15                       109:9, 132:3, 132:4       2:14
    124:24
                             p.m [1] - 140:17           parallel [3] - 136:13,     personal [7] - 6:10,      Plaintiff's [52] - 3:14,
   owned [8] - 115:17,
                             P16 [1] - 43:2              137:7, 137:12              54:16, 57:13,             3:15, 3:16, 3:17,
    115:19, 124:5,
                             Pacific [1] - 10:10        parked [1] - 130:19         104:17, 108:20,           3:18, 3:19, 3:20,
    125:1, 125:5,
    125:10, 125:13,          paddle [2] - 78:7,         part [30] - 21:19,          109:5, 137:10             3:21, 3:22, 3:23,
    126:10                    78:15                      21:21, 29:16, 31:8,       personnel [2] - 28:21,     3:24, 3:25, 4:1, 4:2,
   owner [1] - 88:12         pads [2] - 19:1, 19:4       31:11, 32:11, 33:15,       131:25                    4:3, 4:4, 4:5, 4:6,
                                                         76:1, 83:7, 83:10,        persons [1] - 131:21       4:7, 4:8, 4:9, 4:11,
   ownership [1] - 92:3      PAGE [1] - 3:2
                                                         89:8, 90:2, 90:22,        perspective [4] -          4:13, 4:15, 9:14,
   owns [1] - 91:23          page [15] - 22:17,
                                                         95:23, 96:2, 96:15,        89:17, 136:11,            27:18, 27:24, 28:8,
                              44:13, 48:1, 65:12,
                                                         98:24, 99:1, 114:1,        137:8, 137:12             31:4, 36:12, 40:8,
              P               65:13, 69:4, 69:9,
                                                         116:2, 116:5, 116:9,
                              69:10, 70:9, 94:14,                                  pertained [1] - 116:2      40:14, 41:11, 42:3,
   P-1 [5] - 4:9, 27:10,                                 117:22, 118:4,                                       42:20, 43:4, 43:13,
                              100:21, 129:12,                                      pertaining [3] - 117:5,
    58:10, 58:25, 59:5                                   118:5, 119:7,                                        43:20, 45:8, 47:9,
                              130:8, 134:9, 134:11                                  120:2, 121:12
   P-12 [5] - 3:20, 38:14,                               119:10, 120:6,                                       47:17, 47:23, 52:12,
                             Page [1] - 3:13                                       pertains [1] - 118:12
    39:4, 40:7, 40:8                                     130:21, 136:22                                       57:17, 59:5, 72:4,
                             Pages [1] - 1:6                                       pertinent [1] - 114:19
   P-13 [4] - 3:21, 37:10,                              particular [8] - 70:19,                               106:14, 130:8,
                             paid [4] - 92:8, 109:25,                              Peter [1] - 32:1
    40:13, 40:14                                         99:24, 114:15,                                       134:10, 139:11,
                              110:1, 110:6                                         pH [1] - 26:8
   P-14 [3] - 4:3, 45:7,                                 115:2, 116:11,                                       139:14, 139:21
                             pain [17] - 32:16,                                    photo [14] - 28:7,




                                  United States District Court
                                     District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 154 of 159 PageID: 288
                                                                                                                                  154

   plaintiff's [5] - 52:10,   preference [1] -           132:7, 132:8, 132:9,       106:3, 123:1, 123:2       real [1] - 9:9
    57:7, 79:13, 140:1,        138:17                    136:4                     QUESTION [2] -             really [4] - 24:23, 25:7,
    140:2                     premarked [3] - 27:12,    provided [4] - 16:22,       69:10, 69:15               43:24, 120:2
   plaintiffs [1] - 71:2       64:19, 64:21              95:7, 95:14, 103:25       questionnaire [2] -        reapplied [1] - 73:23
   plans [3] - 85:14,         preparation [5] - 5:19,   provides [1] - 101:9        53:22, 53:24              reason [4] - 124:25,
    85:21, 85:23               81:15, 82:18, 83:22,     providing [1] - 125:6      questions [6] - 68:19,      126:15, 130:3, 136:1
   plant [5] - 11:24, 21:3,    111:25                   proximally [1] - 46:25      75:10, 75:13, 84:2,       reasonable [2] -
    29:20, 35:4               prepare [2] - 60:24,      psychological [1] -         132:21, 137:17             101:20, 104:2
   plants [1] - 84:23          82:1                      108:13                    quick [2] - 105:25,        reasonably [6] -
   plate [3] - 32:3, 32:5,    prepared [3] - 6:6,       public [1] - 119:21         129:13                     89:16, 89:22, 90:8,
    32:6                       93:12, 123:20            publications [1] -         quickly [3] - 42:22,        93:22, 94:6
   play [3] - 78:7, 79:16,    preparing [4] - 62:7,      108:3                      106:1, 106:2              reasons [2] - 73:5,
    138:16                     81:24, 82:10, 84:4       publish [2] - 117:1,       quite [1] - 119:18          86:20
   played [2] - 78:14,        preprinted [1] - 38:21     119:17                    quotation [1] - 129:16     receive [1] - 74:18
    139:7                     present [4] - 37:13,      published [4] - 99:16,     quote [9] - 27:2,          recess [3] - 58:2,
   plus [4] - 66:23, 95:25,    118:19, 120:6,            116:25, 119:17,            27:17, 41:17, 41:23,       79:24, 138:23
    119:24                     127:18                    120:18                     42:15, 42:16, 87:18,      recognize [2] - 82:24,
   pocket [1] - 17:9          preserve [1] - 99:22      pull [8] - 24:14, 38:13,    128:9, 128:13              120:17
   point [16] - 13:12,        pressure [4] - 17:22,      51:9, 51:17, 53:1,        quote-unquote [1] -        recognized [2] -
    20:20, 24:8, 25:9,         21:4, 25:23, 73:8         53:9, 91:20, 94:14         87:18                      121:1, 121:6
    29:6, 56:12, 76:15,       pretrial [1] - 5:20       pulling [2] - 41:15,       quoted [4] - 128:11,       recollection [2] -
    83:16, 84:25, 85:6,       previously [1] - 95:21     92:4                       129:13, 130:9,             22:18, 50:8
    87:17, 103:3,             primarily [1] - 33:10     pump [1] - 14:6             132:13                    recommended [1] -
    105:13, 116:1,            probability [1] - 104:2   purpose [7] - 21:15,                                   48:19
    117:8, 124:1              procedure [1] - 21:5       30:20, 60:20, 73:10,                 R               reconstruction [1] -
   Point [2] - 18:13,         procedures [1] -           87:19, 118:20,                                        104:5
    84:15                                                119:23                    radar [4] - 82:6, 82:7,    record [21] - 5:5, 9:12,
                               121:12
   pointed [2] - 39:2,                                  purposes [4] - 5:25,        107:22                     19:7, 26:25, 34:1,
                              proceed [4] - 6:25,
    103:7                                                67:21, 88:11, 108:1       radiator [1] - 71:11        36:13, 39:1, 41:17,
                               57:20, 80:10, 138:13
   pointing [1] - 102:25                                pursuant [1] - 42:8        radius [1] - 94:23          42:4, 42:9, 42:13,
                              Proceedings [4] -
   policy [1] - 130:13         1:22, 119:17,            push [1] - 53:1            rain [2] - 91:4, 91:11      42:17, 42:18, 42:23,
   portion [5] - 31:12,        119:22, 120:4            pushed [1] - 22:7          raised [2] - 81:21,         43:7, 43:16, 52:9,
    42:19, 52:13, 55:24,      PROCEEDINGS [1] -         put [19] - 9:7, 16:8,       104:14                     53:25, 55:2, 81:7,
    96:19                      5:1                       18:10, 20:2, 24:18,       ran [1] - 73:21             99:18
   position [7] - 6:10,       process [2] - 39:16,       38:14, 46:6, 49:13,       range [4] - 54:15,         recorded [1] - 1:22
    6:11, 32:9, 55:19,         119:5                     51:10, 51:20, 54:16,       56:8, 73:7, 78:8          records [4] - 47:11,
    127:9, 127:12             processed [1] -            77:10, 80:25, 100:5,      rank [1] - 8:2              47:16, 47:19, 47:22
   positions [2] - 11:17,      104:25                    101:16, 110:4,            rated [1] - 11:10          recross [1] - 138:9
    53:13                     produced [2] - 1:23,       112:11, 122:22,           rather [2] - 106:7,        red [14] - 31:9, 37:1,
   possible [1] - 29:24        20:5                      123:18                     125:1                      55:23, 58:20, 58:21,
   Post [1] - 1:10            professional [8] -        puts [1] - 103:7           rating [3] - 10:22,         59:13, 59:14, 75:15,
   potential [1] - 119:2       108:16, 108:19,          putting [5] - 21:9,         11:9, 11:12                76:2, 87:23, 96:22,
   pounds [3] - 14:10,         109:6, 109:10,            23:7, 40:23, 42:5,        ratings [1] - 10:22         101:5, 101:22
    51:1, 52:24                120:17, 121:2,            78:13                     Rawlins [5] - 35:12,       redacted [1] - 139:1
   power [2] - 11:24,          121:7, 121:19            puzzles [1] - 132:6         35:13, 35:15, 38:23,      redirect [2] - 75:11,
    84:23                     proffer [2] - 52:11,                                  39:20                      137:18
                                                                                   RAWLINS [1] - 35:14
   powered [5] - 12:14,        81:11                               Q                                          REDIRECT [2] - 3:8,
    12:17, 12:18, 23:19,      proffered [1] - 84:3                                 re [1] - 28:19              137:20
    109:13                    program [1] - 61:6        qualification [1] -        re-set [1] - 28:19         refer [3] - 31:22,
   practice [11] - 97:2,                                 102:11                    reaching [1] - 119:14       100:10, 107:10
                              progresses [1] - 6:12
    99:11, 101:8, 102:6,                                qualifications [3] -       reacted [1] - 46:15        reference [7] - 80:25,
                              project [3] - 80:21,
    102:11, 103:2,                                       81:10, 83:15, 84:1        read [17] - 39:1, 39:5,     87:12, 117:9, 127:7,
                               81:15
    103:11, 103:16,                                     qualified [6] - 84:7,       41:2, 41:3, 41:17,         128:16, 133:22,
                              propellers [1] - 12:10
    121:14, 123:24,                                      99:19, 103:11,             46:13, 46:22, 52:15,       136:5
                              proper [1] - 112:18
    123:25                                               104:5, 104:18,             89:20, 93:5, 93:15,       referred [2] - 31:15,
                              properly [2] - 40:17
   pre [1] - 10:6                                        123:20                     111:2, 117:4, 120:4,       106:16
                              propulsion [3] - 12:1,
   pre-employment [1] -                                 quarter [5] - 94:24,        120:10, 126:2, 140:3      referring [2] - 21:22,
                               13:1, 23:8
    10:6                                                 95:24, 96:2, 96:3,        reading [1] - 42:18         94:14
                              protected [1] - 105:16
   preceded [1] - 132:17                                 106:4                     ready [3] - 57:20, 79:7,   refitted [2] - 19:20,
                              protocol [1] - 90:22
   prefer [1] - 138:18                                  quarters [4] - 96:16,       80:25                      85:7
                              provide [5] - 74:21,




                                   United States District Court
                                      District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 155 of 159 PageID: 289
                                                                                                                              155

   refitting [2] - 19:21     rendered [1] - 105:3      53:5, 53:9, 53:16,          83:14, 87:2, 89:8,      running [4] - 23:10,
   reflect [1] - 42:18       renewal [1] - 52:14       53:21, 53:24, 116:6,        90:2, 90:24, 92:15,      29:20, 29:22, 109:15
   refractory [1] - 21:17    repainted [7] - 36:24,    121:19, 123:11,             93:6, 93:7, 93:20,      runs [1] - 63:13
   refresh [1] - 22:18        55:10, 55:11, 95:2,      123:12, 123:24,             93:21, 105:8, 115:12    rushing [1] - 41:22
   refuel [2] - 9:1, 60:4     131:7, 131:9             126:14, 127:5             right-hand [1] - 7:9      Ryan [1] - 35:11
   refuels [1] - 8:16        repainting [3] - 87:7,   requirements [7] -         rise [1] - 140:16
   regard [3] - 89:25,        87:8, 87:13              8:21, 51:15, 51:19,       RMR [1] - 1:20                       S
    107:22                   repaints [1] - 87:8       52:22, 86:22, 91:6,       role [1] - 107:14
   regarding [3] - 81:18,    repair [7] - 47:3,        118:3                     roll [1] - 23:8           safe [16] - 97:2, 98:15,
    82:10, 97:17              81:16, 81:19, 81:25,    requires [1] - 110:14      rolling [1] - 16:10        98:19, 99:14, 100:3,
   regularly [4] - 117:2,     82:5, 82:11, 83:20      research [3] - 84:18,      room [86] - 10:17,         100:5, 100:7, 100:8,
    119:18, 119:21           repaired [1] - 93:25      101:7, 101:17               10:23, 11:21, 12:3,      100:9, 100:18,
                             repeat [1] - 14:2        researched [1] - 84:19       12:4, 12:25, 14:1,       101:7, 101:9,
   regulate [4] - 91:13,
                             rephrase [2] - 70:3,     reserve [2] - 85:1,          14:5, 22:25, 23:1,       101:23, 105:18,
    118:18, 120:5,
                              73:17                    99:23                       24:9, 24:14, 24:17,      106:5, 125:8
    120:14
                             report [34] - 33:15,     residual [1] - 95:20         24:19, 24:22, 24:24,    safely [3] - 105:20,
   regulated [1] - 118:5
                              35:16, 38:13, 46:7,     resolved [2] - 18:3,         25:1, 25:5, 25:6,        105:21
   regulates [1] - 91:13
                              46:10, 47:7, 65:3,       18:5                        25:9, 25:12, 25:13,     safer [2] - 132:7, 132:8
   regulation [7] - 90:15,
                              81:8, 83:11, 83:16,     respect [5] - 18:24,         25:18, 25:19, 25:21,    safety [13] - 33:6,
    90:25, 112:10,
                              87:2, 94:15, 94:16,      87:8, 123:23,               26:11, 26:14, 26:17,     39:3, 42:15, 92:11,
    117:14, 117:16,
                              95:9, 100:4, 100:17,     125:14, 127:6               26:18, 26:19, 26:21,     92:15, 105:6, 119:3,
    129:25, 137:23
                              100:20, 100:21,         respond [5] - 87:21,         27:3, 27:17, 28:19,      120:1, 120:3,
   regulations [27] -
                              104:11, 104:15,          104:9, 108:21,              28:20, 28:21, 29:1,      120:12, 125:12,
    29:17, 90:9, 90:11,
                              106:9, 106:11,           109:7, 109:11               29:2, 30:14, 30:21,      132:5
    97:8, 115:1, 115:6,
                              117:10, 125:16,         responded [2] -              30:23, 30:24, 31:8,     sail [1] - 110:9
    116:1, 116:10,
    116:12, 116:14,           125:18, 125:20,          109:16, 133:23              32:10, 33:9, 33:11,     sailed [10] - 10:8,
    117:13, 117:19,           128:8, 128:11,          responding [1] - 39:6        35:2, 38:3, 39:7,        10:24, 11:17, 14:15,
    117:21, 117:22,           129:12, 132:16,         response [2] - 108:25,       41:5, 55:14, 55:15,      16:4, 16:11, 108:16,
    118:8, 118:21,            134:9, 135:13, 138:3     119:2                       55:19, 55:25, 58:14,     108:18, 109:6, 109:9
    119:1, 119:6,            Report [2] - 37:10,      responsibility [1] -         58:15, 58:19, 63:13,    sailing [2] - 10:12,
    119:12, 119:19,           42:6                     13:3                        63:18, 63:20, 63:24,     32:25
    119:20, 119:23,          report's [1] - 106:13    responsive [1] -             67:5, 67:17, 67:20,     sailors [1] - 122:13
    120:2, 120:16,           Reporter [1] - 1:20       125:14                      67:21, 70:21, 71:5,     salvage [1] - 115:10
    121:1, 137:21            reports [1] - 105:3      rest [8] - 5:25, 6:6,        71:9, 71:10, 72:1,      sample [4] - 26:4,
   Regulations [2] -         represent [2] - 89:24,    31:9, 46:22, 56:22,         72:7, 72:15, 72:20,      26:6, 35:17, 35:19
    90:10, 116:2              131:12                   86:24, 95:24, 128:2         72:24, 96:9, 96:11,     sanding [1] - 78:13
   regulatory [4] - 86:22,   representation [2] -     restrict [1] - 104:13        108:22, 111:8,          satisfied [2] - 52:23,
    91:6, 114:14, 124:1       24:19, 30:13            result [2] - 35:19, 47:1     133:9, 133:13,           99:18
   related [2] - 44:20,      represented [2] - 6:7,   results [1] - 99:9           134:4, 134:15,          satisfies [1] - 89:22
    105:12                    33:18                   retained [2] - 114:13,       136:12, 140:12          satisfy [1] - 86:22
   relates [1] - 105:7       representing [3] -        114:18                    rooms [1] - 25:2          saw [1] - 34:5
   relevancy [2] - 88:19,     59:9, 100:7, 107:4      retention [1] - 83:10      rough [1] - 16:7          scene [1] - 28:19
    88:21                    represents [1] - 52:11   retired [2] - 131:1,       routine [1] - 88:13       Scene [1] - 42:14
   relied [1] - 134:1        request [4] - 42:8,       131:2                     routinely [2] - 101:12,   scheduled [1] - 76:16
   relief [1] - 62:23         74:3, 74:7, 84:11       retirement [3] - 17:1,       129:7                   scheme [15] - 98:15,
   rely [1] - 83:4           require [10] - 10:6,      57:1, 131:7               row [2] - 78:11, 78:19     98:20, 98:23, 98:24,
   remedial [6] - 54:20,      61:1, 61:3, 117:6,      retracted [2] - 46:16,     Rule [1] - 104:23          99:1, 99:5, 100:3,
    87:14, 87:16, 87:20,      117:23, 118:11,          46:17                     rule [2] - 118:17,         105:15, 105:17,
    88:1, 138:6               119:12, 121:3,          return [1] - 48:9            119:5                    106:6, 106:7, 114:2,
   remember [22] -            129:1, 129:25           returned [1] - 74:10       rule-makers [1] -          114:16, 115:2,
    32:22, 33:12, 33:13,     required [18] - 9:21,    returning [1] - 43:23        118:17                   124:16
    40:19, 45:20, 56:14,      15:12, 15:20, 21:9,     returns [3] - 57:3,        rule-making [1] -         schemes [6] - 97:15,
    57:8, 68:12, 68:18,       61:5, 63:25, 68:6,       57:7, 82:7                  119:5                    97:18, 97:21, 99:20,
    68:20, 69:18, 72:17,      85:8, 110:13,           review [9] - 45:24,        ruler [1] - 34:7           102:18, 114:7
    86:21, 93:7, 109:19,      112:10, 114:15,          89:8, 89:14, 90:2,        rules [13] - 29:16,       school [5] - 7:18,
    116:24, 117:4,            115:2, 116:10,           92:8, 103:15,               89:20, 89:21, 89:23,     7:19, 7:20, 7:22,
    124:20, 126:23,           117:19, 118:9,           103:24, 120:15,             90:1, 93:23, 94:5,       81:1
    127:1, 135:12             127:10, 127:12,          121:9                       94:7, 115:1, 120:21,    science [4] - 107:19,
   render [3] - 84:7,         127:22                  reviewed [17] - 5:19,        120:23, 120:25           108:6, 110:25, 111:4
    99:19, 104:19            requirement [12] -        81:7, 81:8, 83:10,        run [1] - 73:19           sciences [1] - 98:18




                                 United States District Court
                                    District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 156 of 159 PageID: 290
                                                                                                                                   156

   scientific [5] - 103:20,    116:8, 119:25,             63:6, 67:14, 74:21,        86:3, 86:10, 86:15,         115:3, 116:6,
    108:12, 108:20,            120:17, 121:2,             78:4, 81:15, 81:19,        86:18, 86:19, 86:20,        116:11, 117:19,
    108:25, 109:2              125:8, 128:10,             81:25, 82:11, 82:21,       97:24                       118:14, 120:18,
   sclafani [1] - 139:7        128:13, 129:9,             83:19, 84:5, 85:1,        shipyard's [1] - 86:23       121:3, 121:20,
   Sclafani [6] - 48:15,       129:15, 129:19,            85:12, 85:13, 85:22,      shipyards [3] - 19:22,       123:13, 123:23,
    48:17, 48:18, 48:22,       130:2, 131:4,              86:3, 87:13, 87:25,        85:10, 113:3                127:6, 128:13,
    48:24, 50:20               134:11, 134:22,            88:8, 88:10, 88:12,       shoes [2] - 63:25, 64:4      128:17, 129:19,
   SCLAFANI [1] - 48:16        135:3, 136:1, 139:5        88:14, 89:19, 89:22,      shoot [1] - 78:8             131:6, 135:14,
   screen [20] - 9:7,         seeing [1] - 31:23          89:24, 90:8, 90:23,       shop [4] - 14:7, 14:8,       135:18, 136:10,
    18:10, 19:4, 20:2,        seem [1] - 20:7             91:14, 91:23, 92:3,        14:11, 14:13                136:23, 136:24,
    24:18, 38:14, 40:23,      segment [1] - 89:18         92:8, 92:21, 93:21,       short [3] - 58:2, 79:24,     137:23
    42:6, 44:14, 46:6,        send [2] - 45:17, 74:2      97:15, 97:16, 97:25,       138:23                     sills [33] - 33:1, 87:6,
    48:2, 51:17, 55:5,        senior [3] - 63:1, 63:4,    99:20, 101:16,            show [10] - 22:16,           88:25, 90:16, 90:23,
    58:9, 80:25, 87:6,         63:5                       107:9, 107:16,             25:25, 33:14, 46:1,         90:24, 91:7, 91:12,
    90:3, 94:17, 95:10,       sense [1] - 133:14          108:1, 109:13,             58:12, 58:23, 64:19,        94:8, 97:7, 97:21,
    110:13                    sensitive [1] - 93:4        109:23, 110:2,             65:8, 99:8, 100:20          98:9, 99:2, 99:5,
   scroll [2] - 20:10,        sent [3] - 22:19, 24:5,     110:8, 110:9, 114:4,      showed [3] - 46:2,           100:25, 102:7,
    65:12                      41:5                       116:12, 118:24,            65:6, 98:14                 102:12, 102:19,
   sea [14] - 8:10, 8:14,     separate [2] - 85:10,       121:12, 122:8,            showing [4] - 30:12,         103:12, 103:13,
    8:16, 9:1, 12:23,          108:23                     123:1, 123:6,              37:9, 64:21, 88:1           103:16, 105:14,
    60:5, 61:23, 65:3,        September [2] - 50:7,       124:22, 125:7,            shown [5] - 65:1,            105:17, 113:5,
    65:13, 65:17, 65:21,       94:16                      125:12, 130:15,            88:16, 89:1, 100:3,         113:7, 117:7,
    66:2, 66:5                Serious [1] - 42:7          130:18, 130:25,            100:23                      121:13, 121:22,
   seal [1] - 57:13           serve [1] - 89:18           131:3, 131:19,            shows [5] - 58:13,           124:24, 129:1,
   SeaLand [2] - 84:21,       served [2] - 20:11,         131:21, 131:24,            85:23, 85:24, 87:6,         129:10, 137:21
    84:22                      130:5                      132:1, 132:4, 132:10       111:12                     similar [4] - 33:2,
   Sealift [7] - 8:24,        service [5] - 65:3,        ship's [4] - 11:21,        shut [1] - 21:13             33:9, 33:11, 79:22
    59:24, 60:1, 60:7,         65:13, 125:4, 125:7,       40:24, 88:13, 131:13      shuts [2] - 30:3, 30:4      similarly [1] - 129:12
    65:7, 65:25, 126:7         131:7                     shipboard [1] - 53:7       shutting [1] - 35:4         simple [1] - 88:13
   seaman [5] - 10:19,        Service [1] - 84:21        Shipping [3] - 92:7,       side [6] - 18:8, 28:10,     simply [3] - 53:22,
    59:18, 60:11, 61:13       services [1] - 109:25       92:15, 114:23              34:6, 96:7                  53:24, 123:6
   search [1] - 114:14        serving [1] - 11:9         ships [74] - 8:16, 8:23,   sides [1] - 117:24          single [1] - 93:15
   seas [3] - 16:7, 91:8,                                 10:4, 10:17, 15:21,       signature [1] - 38:16       sister [10] - 18:23,
                              set [4] - 5:21, 28:19,
    91:10                                                 18:23, 19:5, 19:11,                                    19:12, 85:11, 85:12,
                               35:17, 89:12                                         signed [3] - 18:17,
   seasoned [1] - 109:17                                  19:12, 19:13, 19:17,                                   85:13, 85:18, 85:22,
                              setting [1] - 102:1                                    37:18, 66:25
   seated [3] - 5:15, 6:24,                               37:12, 60:6, 60:8,                                     86:14, 87:18, 87:25
                              seven [4] - 12:6, 77:2,                               significance [2] -
    80:8                                                  60:9, 60:14, 62:23,                                   sit [2] - 11:2, 70:12
                               77:3, 94:22                                           29:11, 29:18
   seaworthy [1] - 89:25                                  63:8, 64:23, 64:25,                                   sitting [5] - 21:24,
                              seven-inch [1] - 94:22                                significant [2] - 62:7,
   second [13] - 11:10,                                   65:4, 65:8, 66:9,                                      22:1, 22:5, 77:6,
                              several [1] - 86:14                                    118:19
    11:13, 20:17, 23:11,                                  66:13, 66:17, 66:19,                                   109:19
                              shall [1] - 82:8                                      significantly [1] -
    25:22, 25:25, 41:18,                                  73:2, 84:22, 85:9,                                    situation [1] - 88:22
                              shame [2] - 79:20,                                     131:25
    42:24, 44:13, 61:16,                                  85:12, 85:13, 85:18,                                  six [3] - 12:11, 94:24,
                               88:17                                                sill [70] - 30:13, 31:13,
    64:15, 106:6, 106:22                                  85:20, 86:4, 86:14,                                    106:4
                              shape [3] - 85:23,                                     31:21, 32:12, 33:12,
                                                          86:25, 87:18, 89:15,                                  six-and-a-quarter [2] -
   Section [1] - 52:16         86:6, 93:25                                           33:19, 33:21, 55:9,
                                                          89:16, 90:7, 90:14,                                    94:24, 106:4
   section [3] - 13:1,        sharp [3] - 77:13,                                     55:13, 55:15, 55:18,
                                                          92:13, 92:14, 97:6,                                   skill [1] - 106:7
    35:3, 42:13                77:14, 77:15                                          88:16, 90:12, 90:19,
                                                          97:7, 99:2, 101:3,                                    skilled [1] - 127:16
   secured [1] - 40:18        sheets [2] - 27:20,                                    90:21, 90:24, 92:19,
                                                          101:14, 101:18,                                       skills [1] - 117:7
   Security [1] - 130:22       28:1                                                  93:1, 93:10, 94:1,
                                                          101:25, 102:24,                                       SL-7's [3] - 84:22,
   see [48] - 9:16, 18:11,    shelves [1] - 71:13                                    94:3, 94:12, 94:20,
                                                          103:9, 103:15,                                         86:11, 124:4
    19:1, 19:3, 20:3,         shift [1] - 49:5                                       94:22, 95:1, 95:7,
                                                          103:19, 105:6,                                        slash [1] - 37:19
    20:14, 25:5, 25:7,        ship [100] - 9:2, 9:4,                                 95:17, 97:3, 100:4,
                                                          105:7, 110:13,
    33:15, 33:19, 41:6,        10:20, 13:12, 15:5,                                   100:6, 100:14,             sleep [1] - 16:9
                                                          113:2, 117:23,
    51:23, 54:22, 55:5,        15:7, 15:9, 15:10,                                    100:15, 100:17,            sleeve [1] - 11:6
                                                          118:5, 120:12,
    57:13, 58:10, 65:19,       15:19, 16:2, 17:6,                                    101:21, 105:21,            slide [1] - 135:7
                                                          121:16, 122:13,
    93:17, 94:14, 95:19,       17:7, 18:19, 19:14,                                   106:3, 106:6, 112:9,       slightly [2] - 46:17,
                                                          124:21, 124:22,
    100:24, 101:3,             21:7, 21:8, 23:6,                                     112:11, 112:14,             91:12
                                                          124:23, 126:4,
    106:5, 107:16,             29:19, 29:23, 30:6,                                   112:21, 112:22,            sling [1] - 50:1
                                                          127:8, 130:20,
    111:9, 111:17,             36:2, 37:13, 38:10,                                   113:8, 113:13,             slings [2] - 14:7, 49:24
                                                          130:21
    111:21, 111:22,            44:21, 48:5, 48:12,                                   113:16, 113:24,            slugs [1] - 115:10
                                                         shipyard [9] - 85:20,
    113:6, 115:12,             62:10, 63:1, 63:4,                                    114:3, 114:20,             small [1] - 85:15




                                   United States District Court
                                      District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 157 of 159 PageID: 291
                                                                                                                                 157

   societies [2] - 120:17,    SS [1] - 41:19             stay [1] - 67:13            studied [4] - 81:1,                  T
    121:2                     stack [1] - 12:7           stays [3] - 77:17,           81:2, 110:25, 111:4
   Society [4] - 89:11,       stairways [1] - 53:17       77:18, 77:19               study [4] - 61:1, 61:3,   talks [1] - 90:16
    89:12, 114:24, 121:9      stand [5] - 12:23,         steam [11] - 12:14,          61:5, 62:5               Taney [4] - 130:17,
   society [2] - 121:7,        21:22, 26:15, 68:9         12:17, 12:18, 13:21,       studying [1] - 62:8         130:18, 131:2
    121:19                    standard [17] - 82:3,       21:4, 23:7, 23:19,         stuff [4] - 15:17,        Taney's [1] - 131:7
   solely [1] - 115:14         82:8, 90:15, 91:17,        23:23, 26:6, 29:20,         38:21, 78:1, 78:11       tanker [2] - 8:15, 60:4
   someone [6] - 14:22,        98:6, 98:8, 101:2,         109:13                     stumbling [2] -           tankers [3] - 8:25,
    74:23, 98:2, 104:5,        101:23, 102:3,            steam-powered [4] -          128:19, 129:21             60:8, 66:15
    112:10, 136:5              102:4, 114:11,             12:17, 12:18, 23:19,       subdivision [2] -         tape [1] - 112:23
   somewhere [5] -             114:14, 114:19,            109:13                      85:24, 119:3             task [1] - 85:16
    19:16, 29:1, 45:14,        115:2, 127:9, 127:22      steamship [1] - 21:1        subdivisions [1] -        tasked [1] - 123:19
    72:16, 92:10              standards [43] -           steamships [1] -             86:7                     tasks [2] - 74:23, 75:1
   sorry [8] - 8:11, 34:6,     51:13, 82:12, 82:14,       66:11                      subject [1] - 124:24      tax [2] - 57:3, 57:7
    36:15, 72:12, 88:20,       90:13, 91:6, 91:11,       steel [4] - 63:25, 64:4,    submissions [1] - 6:9     teach [1] - 102:24
    93:12, 93:15, 132:19       98:8, 99:11, 99:12,        64:6, 85:24                submitted [1] - 81:8      technically [1] - 125:5
   Soule [1] - 1:20            99:16, 99:17, 100:6,      steel-toed [3] - 63:25,     subsequent [2] -          technician [1] -
   sounded [2] - 71:19,        100:10, 101:10,            64:4, 64:6                  54:20, 138:6               107:23
    114:6                      101:11, 101:12,           Stein [1] - 140:2           substitution [1] -        temperature [2] -
   sounds [2] - 89:21,         101:17, 101:18,           stenography [1] - 1:22       120:24                     73:7, 73:8
    140:13                     102:2, 102:3, 103:1,      step [5] - 8:4, 79:2,       sudden [1] - 30:9         ten [9] - 51:1, 57:23,
   sources [1] - 119:25        103:4, 105:22,             93:18, 133:3, 138:11       suddenly [1] - 125:8        61:9, 76:8, 76:12,
   space [4] - 109:13,         107:21, 114:22,           stepped [7] - 66:22,        sued [2] - 16:13, 16:15     76:13, 79:9, 79:12,
    110:11, 114:5              115:12, 117:4,             132:24, 133:1,             suffered [1] - 41:19        133:15
   speaking [2] - 52:5,        120:15, 120:18,            133:5, 133:9, 134:4        suit [3] - 11:2, 54:16    ten-minute [1] - 57:23
    105:13                     120:21, 120:23,           steps [2] - 108:9,          Suite [1] - 2:4           tender [1] - 83:17
   speaks [2] - 52:2, 93:3     121:2, 121:6,              110:21                     supervise [2] - 63:16,    tendon [5] - 34:18,
   specialists [1] - 82:8      121:11, 121:12,           steward [2] - 10:16,         64:17                      34:20, 46:3, 46:4,
   specific [2] - 111:7,       121:23, 123:13,            11:14                                                  46:15
                                                                                     supplement [1] -
    117:24                     123:17, 124:15,           stewards [2] - 10:17                                  tendonness [1] -
                                                                                      122:21
   specifically [4] -          124:16, 124:24            stiffening [1] - 50:18                                  46:23
                                                                                     supplies [1] - 60:2
    54:12, 89:23, 120:8,      standing [5] - 30:24,      still [8] - 31:15, 49:22,                             Terminal [1] - 18:13
                                                                                     surface [3] - 94:24,
    120:13                     71:8, 71:12, 136:12,       56:3, 56:7, 56:23,                                   terminology [1] -
                                                                                      128:25, 129:10
   specification [7] -         136:15                     83:15, 86:24, 125:6                                    46:23
                                                                                     surgery [9] - 47:2,
    82:7, 82:20, 99:4,        staples [1] - 49:15        stipulate [1] - 81:9                                  terms [2] - 52:2,
                                                                                      48:25, 49:2, 49:9,
    99:6, 102:24,             start [2] - 11:13, 50:4    stipulated [2] - 42:7,                                  123:25
                                                                                      49:13, 49:19, 49:25,
    102:25, 111:25            started [2] - 5:16,         43:7                                                 terrorist [2] - 15:16,
                                                                                      76:17, 76:19
   specifications [19] -       11:14                     stitches [3] - 49:15,                                   15:17
                                                                                     surgical [1] - 48:6
    81:24, 82:1, 82:11,       starts [1] - 85:22          49:17                                                test [6] - 23:9, 25:25,
                                                                                     surprise [1] - 105:4
    82:15, 82:17, 82:19,      state [4] - 6:22, 80:5,    stood [1] - 110:11                                      26:2, 29:5, 39:16,
                                                                                     survey [2] - 9:4, 60:8
    83:4, 83:22, 84:4,         108:13, 131:15            stop [4] - 7:22, 7:24,                                  41:23
                                                                                     surveys [1] - 9:5
    85:14, 85:16, 85:17,      statement [5] - 42:22,      25:12, 29:8                                          TESTIFIED [2] - 6:21,
                                                                                     survivability [3] -
    97:24, 98:4, 98:16,        43:2, 43:5, 128:1,        stories [1] - 12:6                                      80:3
                                                                                      118:21, 118:22,
    98:19, 103:15,             131:15                    Street [1] - 2:9                                      testified [9] - 58:18,
                                                                                      119:11
    107:11, 107:15            statements [1] - 6:13      strength [3] - 54:15,                                   59:11, 62:21, 63:10,
                                                                                     survival [7] - 118:6,
   specificity [1] - 121:21   states [1] - 52:22          56:10, 97:16                                           67:1, 68:9, 95:15,
                                                                                      118:12, 118:18,
   specified [1] - 114:10     STATES [4] - 1:1, 1:6,     strictly [1] - 126:13                                   133:8, 136:21
                                                                                      119:4, 120:1, 120:3,
   specs [2] - 98:22           1:14, 2:7                 strike [3] - 31:6,           120:12                   testify [3] - 103:11,
   speed [2] - 13:2,          States [20] - 1:10, 5:2,    54:14, 54:25               sustained [8] - 5:23,       104:1, 133:8
    133:23                     5:9, 5:12, 5:13, 5:14,    strip [1] - 137:3            54:7, 73:16, 73:21,      testifying [1] - 110:12
   spelling [1] - 35:14        8:13, 9:21, 43:14,        stripe [2] - 111:12,         102:15, 103:21,          testimony [15] - 85:11,
   spend [2] - 62:7,           51:25, 53:20, 53:25,       137:4                       138:6                      95:15, 97:5, 98:13,
    121:24                     56:13, 59:9, 107:4,       stripes [6] - 33:8,                                     103:18, 104:13,
                                                                                     swollen [1] - 34:24
   spent [1] - 133:13          115:19, 121:11,            98:10, 100:11,                                         104:23, 105:2,
                                                                                     SWORN/AFFIRMED
   spoken [1] - 64:8           124:22, 139:4, 139:9       100:12, 101:21,                                        105:7, 107:11,
                                                                                      [2] - 6:20, 80:3
   spray [1] - 91:11          stating [2] - 112:12,       102:8                                                  111:23, 127:25,
                                                                                     system [7] - 12:1,
   sprint [1] - 73:13          137:23                    strong [1] - 89:24                                      128:1, 128:2, 132:23
                                                                                      12:2, 23:8, 84:24,
   sprinted [1] - 73:17       station [3] - 15:20,       structural [2] - 89:14,                               testing [3] - 25:23,
                                                                                      92:12, 92:16
   spurts [1] - 77:16          15:21, 16:1                97:16                                                  26:15, 68:5
                                                                                     systems [3] - 11:25,
   Square [1] - 1:10          staunch [1] - 89:24        structurally [1] - 88:25                              tests [2] - 8:20, 11:16
                                                                                      12:3, 92:22




                                   United States District Court
                                      District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 158 of 159 PageID: 292
                                                                                                                                  158

   THE [244] - 1:1, 1:13,     81:7, 83:12, 83:15,         59:15, 68:6, 68:10,      Treaty [1] - 92:13         typewritten [1] - 39:14
    5:4, 5:15, 6:16, 6:22,    83:19, 83:22, 83:24,        70:17, 70:23, 72:21,     trial [6] - 5:19, 5:24,    typically [1] - 86:16
    6:23, 6:24, 9:11,         84:6, 87:11, 87:19,         75:20, 112:2, 112:7,       6:8, 6:12, 40:16,
    21:21, 21:23, 21:24,      88:3, 88:20, 88:22,         128:13, 129:19,            139:22                              U
    21:25, 22:2, 22:3,        88:24, 97:9, 97:10,         134:20, 136:5, 137:4     TRIAL [1] - 1:5
    22:5, 22:9, 22:10,        97:11, 97:17, 98:12,      thresholds [4] - 66:19,    triceps [7] - 32:18,       U.S [18] - 8:1, 22:17,
    22:12, 27:2, 27:5,        98:21, 99:18, 100:1,        66:22, 129:25,             34:17, 46:2, 46:3,        41:1, 74:4, 84:25,
    27:8, 27:10, 27:13,       102:15, 103:21,             131:24                     46:14, 46:15, 49:16       90:6, 91:20, 100:11,
    27:16, 27:21, 27:23,      104:10, 104:20,           throbbing [1] - 77:12      tried [1] - 126:9           101:13, 115:17,
    27:25, 28:4, 28:6,        105:3, 106:11,            throughout [2] - 6:8,      triggered [1] - 73:7        121:23, 121:24,
    28:11, 28:13, 28:16,      106:13, 106:19,             61:7                     Trina [2] - 2:15, 5:13      122:3, 125:1, 125:2,
    30:18, 30:20, 30:23,      106:22, 106:24,           tie [1] - 54:5                                         125:13, 139:11
                                                                                   trip [5] - 14:3, 31:7,
    30:24, 31:2, 31:3,        106:25, 126:19,           tight [2] - 89:24, 136:2     75:24, 104:6, 113:20     U.S.N.S [1] - 124:22
    31:15, 31:18, 31:25,      126:20, 126:21,           title [2] - 65:1, 116:1    tripped [18] - 32:11,      unable [1] - 14:21
    32:2, 32:4, 32:5,         127:1, 127:2, 127:3,      today [13] - 11:2, 11:8,     39:7, 55:9, 60:11,       uncharged [1] - 53:10
    32:6, 34:1, 34:4,         128:4, 128:5,               68:9, 69:20, 69:22,        69:12, 70:17, 73:24,     under [8] - 16:8,
    34:10, 36:9, 36:11,       132:18, 132:19,             70:12, 77:5, 79:15,        74:7, 94:20, 108:13,      48:15, 57:13, 68:19,
    36:13, 36:17, 36:23,      137:18, 138:6,              104:14, 111:24,            111:8, 112:3,             87:23, 92:12, 126:3,
    36:25, 37:4, 37:6,        138:9, 138:11,              132:23, 136:21,            123:13, 124:13,           138:7
    40:5, 40:7, 40:11,        138:12, 138:13,             139:23                     134:19, 135:18,          undergraduate [1] -
    40:13, 40:15, 41:10,      138:18, 138:24,           toed [3] - 63:25, 64:4,      136:16, 136:17            81:1
    41:25, 42:2, 42:17,       139:5, 139:12,              64:6                     tripping [5] - 72:24,      underlying [2] -
    43:2, 43:10, 43:12,       139:18, 139:20,           together [3] - 6:12,         120:6, 128:17,            104:12, 107:20
    43:17, 43:19, 45:5,       139:22, 139:25,             13:18, 137:8               128:19, 133:9            underneath [1] -
    45:7, 47:7, 47:12,        140:5, 140:7,             tomorrow [1] - 139:25      troops [2] - 60:2, 60:3     95:22
    47:14, 47:16, 47:20,      140:11, 140:14,           took [8] - 11:16, 35:6,    true [1] - 73:2            understood [1] -
    47:22, 50:10, 51:20,      140:16                      35:16, 44:18, 50:2,      try [9] - 7:6, 24:14,       70:13
    51:22, 52:4, 52:7,       themselves [1] -             62:23, 94:12, 94:18        38:13, 42:21, 56:6,      underway [2] -
    52:9, 52:16, 52:19,       119:16                    tool [1] - 13:9              77:24, 97:17, 98:23,      122:18, 129:7
    54:3, 54:7, 54:22,       therapy [5] - 50:4,        tools [7] - 13:5, 13:8,      102:15                   unfit [1] - 49:5
    57:11, 57:16, 57:20,      50:6, 50:13, 50:15,         13:9, 13:12, 21:16,      trying [6] - 71:15,        union [5] - 16:18,
    57:22, 57:23, 58:1,       76:23                       51:8, 53:7                 87:17, 111:23,            16:20, 16:22, 17:5,
    58:3, 58:6, 59:2,        thereabouts [1] -          top [11] - 30:25, 36:18,     115:9, 119:12,            57:1
    59:6, 69:1, 69:5,         106:4                       37:2, 65:1, 71:12,         120:13                   Union [1] - 16:21
    69:7, 70:2, 70:10,       therefore [2] - 99:13,       72:16, 94:24, 96:17,                                UNITED [4] - 1:1, 1:6,
                                                                                   Tuesday [1] - 1:11
    70:14, 72:6, 72:7,        124:23                      101:22, 135:17,                                      1:14, 2:7
                                                                                   turn [6] - 69:4, 69:9,
    72:10, 72:12, 72:15,     therein [1] - 5:21           137:4                                               United [20] - 1:10, 5:2,
                                                                                     71:22, 82:3, 82:12,
    73:16, 73:21, 75:11,     thereof [2] - 42:19,                                                              5:9, 5:12, 5:13, 5:14,
                                                        torch [1] - 21:9             99:7
    75:13, 75:18, 75:22,      81:22                                                                            8:13, 9:21, 43:14,
                                                        torn [2] - 46:2, 46:15     turned [1] - 99:11
    75:23, 75:25, 76:1,      thereto [1] - 113:25                                                              51:25, 53:20, 53:24,
                                                        total [2] - 65:17, 94:23   tutor [1] - 61:7
    76:3, 76:4, 76:7,        they've [1] - 18:23                                                               56:13, 59:9, 107:4,
                                                        toward [1] - 30:25         twin [1] - 12:10
    76:8, 76:11, 76:12,      thickness [1] - 95:21                                                             115:19, 121:11,
                                                        tracked [1] - 9:3          two [32] - 10:10,
    76:14, 76:15, 76:18,     thin [1] - 85:15                                                                  124:22, 139:3, 139:9
                                                        trackers [1] - 60:8          13:15, 13:17, 19:5,
    76:19, 76:21, 76:22,     thinking [1] - 117:3                                                             unless [1] - 67:13
                                                        train [2] - 98:4, 122:25     19:13, 19:17, 28:10,
    77:1, 77:3, 77:4,        thinks [1] - 103:8                                                               unlicensed [3] -
                                                        trainee [2] - 109:23,        28:14, 28:21, 34:2,
    77:5, 77:8, 77:9,        third [5] - 11:18,                                                                28:21, 62:10, 63:16
                                                          110:2                      36:13, 85:9, 85:10,
    77:10, 77:12, 77:14,      25:24, 61:14, 62:14,                                                            unquote [1] - 87:18
                                                        training [1] - 82:20         85:13, 86:4, 87:6,
    77:15, 77:17, 77:18,      105:23                                                                          unwrapped [4] - 8:15,
                                                        transcript [2] - 1:22,       87:8, 87:17, 88:17,
    77:19, 77:20, 77:22,     Thomas [2] - 5:11,                                                                8:25, 60:4
                                                          137:1                      88:25, 96:6, 96:10,
    77:23, 77:24, 78:2,       107:3                                                                           up [65] - 7:6, 7:13, 9:7,
                                                        transcription [1] -          98:17, 100:25,
    78:5, 78:6, 78:7,                                                                                          10:23, 11:11, 11:12,
                             THOMAS [1] - 2:8             1:23                       103:7, 103:9,
    78:10, 78:11, 78:14,                                                                                       11:15, 11:18, 12:7,
                             thorough [1] - 5:20        transferred [4] -            105:15, 113:2,
    78:16, 78:17, 78:18,                                                                                       13:2, 14:6, 14:8,
                             three [14] - 8:7, 10:14,     84:25, 124:25,             113:6, 136:6,
    78:19, 78:20, 78:21,                                                                                       14:16, 15:1, 18:10,
                              13:15, 34:7, 59:23,         125:22, 125:25             139:10, 140:11
    78:22, 78:23, 78:24,                                                                                       20:2, 21:3, 21:14,
                              67:7, 67:10, 77:25,       transiting [1] - 131:23    Tylenol [1] - 77:21
    78:25, 79:1, 79:2,                                                                                         21:25, 23:10, 24:14,
                              95:24, 96:2, 96:16,       treat [2] - 26:10, 37:24   type [5] - 8:23, 12:21,
    79:3, 79:4, 79:7,                                                                                          24:18, 25:24, 29:20,
                              105:12, 106:3             treated [1] - 48:22          13:8, 49:24, 85:7
    79:10, 79:12, 79:15,                                                                                       29:22, 32:11, 32:18,
                             three-month [1] -          treating [1] - 138:16      typed [4] - 38:21, 39:4,
    79:18, 79:23, 79:25,                                                                                       35:2, 35:7, 35:17,
                              67:10                     treatment [4] - 37:14,       39:19
    80:5, 80:6, 80:7,                                                                                          38:13, 40:23, 41:15,
                             threshold [15] - 31:21,      41:6, 41:21, 44:6        types [1] - 119:13
    80:8, 80:9, 80:10,




                                  United States District Court
                                     District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 39 Filed 12/03/19 Page 159 of 159 PageID: 293
                                                                                                          159

    42:5, 44:13, 46:6,        126:12, 137:22           Webb [1] - 81:3          138:12
    48:1, 48:21, 50:18,      vicinage [1] - 5:17       weekdays [1] - 67:15    witness's [5] - 97:5,
    50:19, 51:9, 51:17,      vicinity [1] - 133:15     weekend [1] - 67:14      98:14, 104:22,
    51:20, 53:17, 59:15,     video [2] - 138:15,       weekends [1] - 67:12     105:1, 105:7
    63:22, 67:12, 71:13,      138:24                   weight [8] - 13:25,     witnessed [1] - 34:13
    74:2, 77:10, 78:13,      videotape [1] - 79:17      14:3, 14:9, 50:17,     witnesses [1] - 43:6
    80:25, 86:25, 91:5,      videotaped [1] - 139:7     50:22, 51:10, 88:23,   wood [1] - 78:13
    91:20, 92:4, 94:14,      view [1] - 124:1           105:9                  word [7] - 31:1, 53:21,
    94:17, 96:13, 96:15,     vis-à-vis [1] - 113:15    welcome [3] - 5:15,      54:1, 93:15, 128:15,
    98:5, 123:17, 138:2,     visible [1] - 101:6        5:16, 80:8              129:20, 133:1
    138:22                   vision [5] - 17:16,       well-defined [1] -      words [5] - 96:5,
   urine [3] - 35:17,         136:13, 137:5,            102:4                   111:21, 128:13,
    35:19, 41:23              137:9, 137:14            whereas [5] - 60:4,      129:19, 135:7
   usable [2] - 102:2,       visit [2] - 131:19,        89:4, 91:13, 118:14,   works [2] - 19:4, 139:6
    105:19                    131:21                    128:1                  world [4] - 10:9,
   USDOJ [2] - 2:14, 2:15    visits [1] - 131:17       white [18] - 31:8,       103:5, 105:19
   uses [1] - 101:12         visual [6] - 29:9,         31:11, 31:12, 32:11,   worldwide [2] - 82:22
   utility [1] - 10:17        104:22, 110:18,           37:1, 55:24, 75:16,    worry [2] - 91:9, 91:10
                              110:21, 111:1, 136:4      75:21, 76:1, 87:23,    worse [1] - 76:25
              V              vocational [1] - 140:1     95:23, 96:2, 96:15,    worth [2] - 88:23,
                             voice [1] - 7:6            101:22, 111:12,         105:9
   vacation [5] - 17:2,                                 134:25, 136:22,
                             VOLUME [1] - 1:5                                  wow [1] - 124:19
    17:3, 17:7, 17:8,                                   137:3                  wrench [1] - 13:23
    17:12                                              whole [6] - 25:24,
   valid [2] - 10:1, 56:23             W                                       wrenches [7] - 13:10,
                                                        29:20, 29:22, 30:6,     13:13, 13:14, 13:16,
   valve [1] - 13:23         wait [4] - 34:4, 36:15,    49:22, 52:15            15:1
   valves [2] - 23:7, 35:5    118:11, 120:20           wide [1] - 94:21        write [2] - 82:6, 98:4
   Vanguard [1] - 9:2        waived [1] - 6:14         wiggle [1] - 140:12     writers [3] - 99:4,
   varies [1] - 14:6         walk [2] - 133:2          Wilks [1] - 9:4          99:6, 102:25
   variety [1] - 73:5        walked [5] - 70:18,       William [1] - 6:23      writing [1] - 102:24
   various [7] - 10:4,        70:19, 70:21, 70:22,     window [1] - 21:25      written [5] - 108:3,
    14:9, 53:6, 88:9,         72:15                    Winter [1] - 109:13      124:4, 124:5, 124:7
    88:15, 89:8, 89:9        walking [2] - 106:1,      wiper [3] - 10:23,      wrote [2] - 39:1, 82:19
   version [2] - 125:24,      132:3                     11:16, 15:3
    132:15                   wants [1] - 112:11        wish [1] - 138:13
   versions [1] - 132:16
                                                                                          Y
                             warm [2] - 21:14          withdraws [1] - 139:4
   vertical [5] - 53:17,     warship [3] - 123:12,     witness [17] - 6:17,    yards [1] - 88:8
    96:5, 96:11, 100:12,      129:1, 129:10             21:22, 39:9, 42:22,    year [4] - 17:12, 57:3,
    135:2                    warships [2] - 122:1,      43:8, 68:25, 79:5,      69:25, 119:18
   vessel [26] - 8:13,        129:7                     79:25, 83:25, 84:3,    years [13] - 8:7, 23:25,
    9:22, 10:5, 11:3,        wash [1] - 91:5            84:7, 97:14, 98:15,     57:8, 59:23, 60:14,
    11:12, 12:5, 14:11,      washing [1] - 91:8         99:19, 102:10,          61:9, 62:19, 80:23,
    14:22, 15:15, 23:19,     Washington [1] - 2:9       103:6, 104:24           104:15, 108:18,
    29:11, 29:13, 41:13,     watch [5] - 12:23,        WITNESS [48] - 6:23,     119:1, 119:16
    42:10, 92:3, 92:11,       13:4, 109:12,             21:23, 21:25, 22:3,    yellow [9] - 33:6, 39:3,
    98:17, 100:24,            109:15, 110:11            22:9, 30:23, 31:2,      42:16, 68:10, 68:14,
    103:25, 111:19,          water [3] - 26:1, 26:2,    32:2, 32:5, 57:22,      101:4, 102:7, 129:2,
    116:7, 116:23,            26:4                      72:15, 75:22, 75:25,    130:1
    124:5, 125:10, 130:3     waters [1] - 92:14         76:3, 76:7, 76:11,     York [3] - 7:12, 7:14,
   vessels [29] - 10:15,     watertight [4] -           76:14, 76:18, 76:21,    81:6
    12:17, 12:18, 23:24,      117:23, 118:15,           77:1, 77:4, 77:8,      young [2] - 22:1,
    28:10, 28:14, 32:25,      119:3, 121:22             77:10, 77:14, 77:17,    131:19
    40:21, 60:4, 85:6,                                  77:19, 77:22, 77:24,   yourself [4] - 12:22,
                             waves [2] - 16:11,
    88:9, 90:13, 97:8,                                  78:5, 78:7, 78:11,      81:14, 82:16, 107:6
                              91:5
    98:18, 102:19,                                      78:16, 78:18, 78:20,
                             wear [4] - 11:2, 11:4,
    115:6, 115:8,
    115:13, 116:16,
                              17:14, 63:25              78:22, 78:24, 79:1,               Z
                             wearing [1] - 17:20        79:3, 80:6, 80:9,
    116:17, 124:6,                                      83:22, 88:24, 97:10,   zero [1] - 132:6
                             weather [5] - 16:4,
    124:9, 124:10,                                      126:20, 127:2,         zoom [1] - 128:10
                              91:1, 91:3, 91:4,
    126:7, 126:10,                                      128:5, 132:19,         zoom-in [1] - 128:10
                              105:14




                                  United States District Court
                                     District of New Jersey
